Exhibit 10.5

 

Execution Version

 

 

 

Certain identified information in this document has been excluded because it is
both (i) not material and (ii) would be competitively harmful if publicly
disclosed, and has been marked with “[***]” to indicate where omissions have
been made.

 

 

 

 

U.S. $40,000,000

 

CREDIT AGREEMENT,

 

dated as of October 13, 2020,

 

among

 

FREIGHTCAR AMERICA, INC.,
as Holdings,

 

FREIGHTCAR NORTH AMERICA, LLC,
as Borrower,

 

THE LENDERS PARTY HERETO FROM TIME TO TIME

 

and

 

U.S. BANK NATIONAL ASSOCIATION,
as Disbursing Agent and Collateral Agent

 

 

 

 

 

 



 

 

TABLE OF CONTENTS

Page

Article I DEFINITIONS 1 Section 1.01   Defined Terms 1 Section 1.02   Other
Interpretive Provisions 39 Section 1.03   Accounting Terms 40 Section
1.04   Rounding 41 Section 1.05   Times of Day 41 Section 1.06   Currency
Equivalents Generally 41 Section 1.07   Rates 41 Section 1.08   Cashless Rolls
42 Section 1.09   Divisions 42 Article II LOANS 42 Section 2.01   Commitments 42
Section 2.02   Procedure for Borrowing 43 Section 2.03   Repayment of Loans 43
Section 2.04   Lenders’ Evidence of Debt; Register; Notes 43 Section 2.05   Fees
44 Section 2.06   Voluntary Prepayments; Call Protection 44 Section
2.07   Mandatory Prepayments 46 Section 2.08   Application of Prepayments 47
Section 2.09   Conversion and Continuation Options 47 Section 2.10   Minimum
Amounts and Maximum Number of Eurodollar Tranches 47 Section 2.11   Interest
Rates and Payment Dates 48 Section 2.12   Illegality 49 Section 2.13   Inability
to Determine Interest Rate; Effect of Benchmark Transition Event 49 Section
2.14   Payments Generally 52 Section 2.15   Increased Costs; Capital Adequacy 53
Section 2.16   Taxes 54 Section 2.17   Breakage Payments 58 Section 2.18   Pro
Rata Treatment 58 Section 2.19   Mitigation Obligations; Replacement of Lenders
58 Article III REPRESENTATIONS AND WARRANTIES 60 Section 3.01   Existence,
Qualification and Power 60 Section 3.02   Authorization; Enforceability 60
Section 3.03   No Conflicts 60 Section 3.04   Financial Statements; Projections;
No Material Adverse Effect 61 Section 3.05   Intellectual Property 62

 

 i 

 



Section 3.06   Properties 63 Section 3.07   Equity Interests and Subsidiaries 64
Section 3.08   Compliance with Laws and Contracts 64 Section 3.09   Litigation
65 Section 3.10   Investment Company Act 65 Section 3.11   Federal Reserve
Regulations 65 Section 3.12   Taxes 65 Section 3.13   No Material Misstatements
66 Section 3.14   Labor Matters 66 Section 3.15   ERISA 66 Section
3.16   Environmental Matters 67 Section 3.17   Insurance 68 Section
3.18   Security Documents 68 Section 3.19   Solvency 68 Section
3.20   Anti-Money Laundering and Anti-Corruption 68 Section 3.21   International
Trade Laws 69 Section 3.22   Use of Proceeds 69 Section 3.23   Brokers 70
Article IV CONDITIONS PRECEDENT 70 Section 4.01   Conditions to Effectiveness 70
Section 4.02   Conditions to Loans 71 Article V AFFIRMATIVE COVENANTS 75 Section
5.01   Financial Statements 75 Section 5.02   Certificates; Other Information 76
Section 5.03   Notices 78 Section 5.04   Payment of Obligations 80 Section
5.05   Preservation of Existence, Etc 80 Section 5.06   Maintenance of Property
80 Section 5.07   Maintenance of Insurance 80 Section 5.08   Books and Records;
Inspection Rights 81 Section 5.09   Compliance with Laws 81 Section
5.10   Compliance with Environmental Laws; Preparation of Environmental Reports
81 Section 5.11   Use of Proceeds 82 Section 5.12   Covenant to Guarantee
Obligations and Give Security 82 Section 5.13   Further Assurances 84 Section
5.14   Post-Closing Undertakings 84 Article VI NEGATIVE COVENANTS 84 Section
6.01   Limitation on Indebtedness 84 Section 6.02   Limitation on Liens 87
Section 6.03   Limitation on Fundamental Changes 89

 

 ii 

 



Section 6.04   Limitation on Dispositions 90 Section 6.05   Limitation on
Restricted Payments 92 Section 6.06   Limitation on Investments 93 Section
6.07   Limitation on Prepayments; Modifications of Debt Instruments, Certain
Material Agreements and Organizational Documents 96 Section 6.08   Limitation on
Transactions with Affiliates 96 Section 6.09   Limitation on Sale and Leasebacks
97 Section 6.10   Limitation on Changes in Fiscal Periods 98 Section
6.11   Limitation on Burdensome Agreements 98 Section 6.12   Limitation on Lines
of Business 99 Section 6.13   Limitation on Activities of Holdings 99 Section
6.14   Minimum Liquidity Covenant 100 Section 6.15   Limitation on Capital
Expenditures 100 Article VII EVENTS OF DEFAULT AND REMEDIES 101 Section
7.01   Events of Default 101 Section 7.02   Remedies Upon Event of Default 103
Section 7.03   Application of Funds 104 Article VIII THE DISBURSING AGENT AND
THE COLLATERAL AGENT 104 Section 8.01   Appointment and Authority 104 Section
8.02   Rights as a Lender 105 Section 8.03   Exculpatory Provisions 106 Section
8.04   Reliance by Disbursing Agent 109 Section 8.05   Delegation of Duties 110
Section 8.06   Resignation of the Disbursing Agent or the Collateral Agent 110
Section 8.07   Non-Reliance on Disbursing Agent and Other Lenders 111 Section
8.08   No Other Duties, Etc. 112 Section 8.09   Disbursing Agent May File Proofs
of Claim 112 Section 8.10   Collateral and Guaranty Matters 112 Section
8.11   Withholding Tax 115 Section 8.12   No Reliance on Agents’ Customer
Identification Program 115 Article IX MISCELLANEOUS 116 Section
9.01   Amendments and Waivers 116 Section 9.02   Notices 117 Section 9.03   No
Waiver by Course of Conduct; Cumulative Remedies 120 Section 9.04   Survival of
Representations, Warranties, Covenants and Agreements 121 Section 9.05   Payment
of Expenses; Indemnity 121 Section 9.06   Successors and Assigns; Participations
and Assignments 123 Section 9.07   Sharing of Payments by Lenders; Set-off 126
Section 9.08   Counterparts; Electronic Signatures 127 Section
9.09   Severability 128

 

 iii 

 



Section 9.10   Section Headings 128 Section 9.11   Integration 129 Section
9.12   Governing Law 129 Section 9.13   Submission to Jurisdiction; Waivers 129
Section 9.14   Acknowledgments 130 Section 9.15   Confidentiality 130 Section
9.16   Waiver of Jury Trial 131 Section 9.17   PATRIOT Act Notice 132 Section
9.18   Usury Savings Clause 132 Section 9.19   Payments Set Aside 132 Section
9.20   No Advisory or Fiduciary Responsibility 133 Section 9.21   Judgment
Currency 133 Section 9.22   No Publicity 134 Section 9.23   Intercreditor
Agreement 134

 

 

 iv 

 



ANNEXES:

 

Annex A  Commitments

 

SCHEDULES:

 

Schedule 1.01(a)  Closing Date Scheduled Material Agreements Schedule 3.05 
Closing Date Intellectual Property Licenses Schedule 3.06  Closing Date Owned
and Leased Real Property Schedule 3.07  Closing Date Equity Interests Schedule
3.15  Closing Date ERISA Matters Schedule 3.16  Closing Date Environmental
Matters Schedule 3.17  Closing Date Insurance Schedule 3.18  UCC Filing
Jurisdictions Schedule 4.02(a)  Closing Date Security Documents Schedule 5.14 
Post-Closing Undertakings Schedule 6.01  Closing Date Existing Indebtedness
Schedule 6.02  Closing Date Existing Liens Schedule 6.06  Closing Date Existing
Investments Schedule 6.08  Closing Date Existing Affiliate Transactions Schedule
6.11  Closing Date Existing Restrictive Agreements Schedule 6.13  Closing Date
Existing Activities of Holdings

 

EXHIBITS:

 

Exhibit A  Form of Compliance Certificate Exhibit B  Reserved Exhibit C  Form of
Assignment and Assumption Exhibit D  Form of Note Exhibit E-1  Form of U.S. Tax
Compliance Certificate Exhibit E-2  Form of U.S. Tax Compliance Certificate
Exhibit E-3  Form of U.S. Tax Compliance Certificate Exhibit E-4  Form of U.S.
Tax Compliance Certificate Exhibit F  Form of Borrowing Notice Exhibit G  Form
of Solvency Certificate Exhibit H  Form of Subordinated Intercompany Note

 

 

 

 v 

 



CREDIT AGREEMENT, dated as of October 13, 2020 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, this
“Agreement”), among FreightCar America, Inc., a Delaware corporation
(“Holdings”), FreightCar North America, LLC, a Delaware limited liability
company (the “Borrower”), the several banks and other financial institutions or
entities from time to time parties hereto (the “Lenders”) and U.S. Bank National
Association, as disbursing agent for the Lenders (together with its permitted
successors and assigns in such capacity, the “Disbursing Agent”) and as
collateral agent for the Secured Parties (together with its successors and
permitted assigns in such capacity, the “Collateral Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower has requested that the Lenders extend credit in the form
of Loans on the Closing Date in an aggregate principal amount equal to
$40,000,000. The proceeds of the Loans may be used on the Closing Date solely to
fund, in part, the Transactions, the Transaction Expenses, to purchase machinery
and equipment, to provide for ongoing working capital requirements of the
Borrower and its Subsidiaries and for other general corporate purposes,
including distributions, of the Borrower and its Subsidiaries;

 

WHEREAS, the Borrower and each other Loan Party desire to secure all of the
Obligations by granting to the Collateral Agent, for the benefit of the Secured
Parties, a security interest in and Lien upon substantially all of the property
and assets of the Borrower and the other Loan Parties, subject to the
limitations described herein and in the Security Documents; and

 

WHEREAS, the Lenders are willing to extend such credit to the Borrower on the
terms and subject to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, the parties hereto hereby agree as follows:

 

Article I
DEFINITIONS

 

Section 1.01        Defined Terms. As used in this Agreement, the terms listed
in this Section 1.01 shall have the respective meanings set forth in this
Section 1.01.

 

“AAR” shall mean The Association of American Railroads (or any successor).

 

“Accounting Change” shall mean any change in accounting principles required by
the promulgation of any rule, regulation, pronouncement or opinion by the
Financial Accounting Standards Board of the American Institute of Certified
Public Accountants or, if applicable, the SEC.

 

“Administrative Questionnaire” shall mean an administrative questionnaire in a
form supplied by the Disbursing Agent.



 1 

 

“Affiliate” shall mean, with respect to a specified Person, another Person that
directly or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided,
however, that, the term “Affiliate” shall also include any Person that directly
or indirectly owns 10% or more of any class of Equity Interests of the Person
specified or that is an officer or director of the Person specified. For the
avoidance of doubt, no Lender, solely in its capacity as a holder of Warrants,
shall constitute an Affiliate of the Borrower.

 

“Agents” shall mean the collective reference to the Disbursing Agent and the
Collateral Agent.

 

“Agreement” shall have the meaning set forth in the preamble hereto.

 

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to Holdings, the Borrower or any of its Affiliates from
time to time concerning or relating to bribery or corruption, including without
limitation the United States Foreign Corrupt Practices Act of 1977, as amended,
the UK Bribery Act 2010, the Mexican Ley General del Sistema Nacional
Anticorrupción, the Mexican Ley General de Responsabilidades Administrativas,
and the Mexican Federal Criminal Code and other similar legislation in any other
jurisdictions.

 

“Anti-Money Laundering Laws” shall mean all applicable financial recordkeeping
and reporting requirements and the money laundering statutes and the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, which in each case are issued, administered or enforced by any
Governmental Authority having jurisdiction over the Borrower or any other Loan
Party. For the avoidance of doubt, the term “Anti-Money Laundering Laws” shall
include, but shall not be limited to, all laws, rules and regulations of the
United States, the United Nations Security Council, the European Union or its
Member States, the United Kingdom and Her Majesty’s Treasury, and Germany,
relating to bribery, corruption, money laundering or terrorist financing,
including, without limitation, the Bank Secrecy Act, 31 U.S.C. section 5311 et
seq.; Title III of the USA Patriot Act; 18 U.S.C. section 1956; 18 U.S.C.
section 1957; the Financial Recordkeeping and Reporting of Currency and Foreign
Transactions Regulations, 31 C.F.R. Part 103; the United Kingdom Proceeds of
Crime Act 2002; and the United Kingdom Money Laundering, Terrorist Financing and
Transfer of Funds (Information on the Payer) Regulations 2017 and the Mexican
Ley Federal para la Prevención e Identificación de Operaciones con Recursos de
Procedencia Ilícita and its applicable regulations.

 

“Applicable Margin” shall mean a percentage per annum equal to (i) for
Eurodollar Loans, 12.5% and (ii) for Base Rate Loans, 11.5%.

 

“Applicable Prepayment Premium” shall mean, as of any date of determination, an
amount equal to (a) during the period of time from and after the third
anniversary of the Closing Date through the fourth anniversary of the Closing
Date, 4.0% of the principal amount prepaid or accelerated (including, without
limitation, automatic acceleration upon an Event of Default under Section
7.01(f) or Section 7.01(g) or operation of law upon the occurrence of a
bankruptcy or insolvency event) and (b) during the period of time from and after
the fourth anniversary of the Closing Date, 3.0% of the principal amount prepaid
or accelerated (including, without limitation, automatic acceleration upon an
Event of Default under Section 7.01(f) or Section 7.01(g) or operation of law
upon the occurrence of a bankruptcy or insolvency event).



 2 

 

“Approved Electronic Communications” shall mean, collectively, any notice,
demand, communication, information, document or other material provided by or on
behalf of any Loan Party pursuant to any Loan Document or the transactions
contemplated therein which is distributed to any Agent or Lender by means of
electronic communications pursuant to Section 9.02(b) or Section 9.02(d),
including through the Platform.

 

“Approved Fund” shall mean any Person that is engaged in making, purchasing,
holding or investing in loans and similar extensions of credit in the ordinary
course of its business and that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Asset Sale” shall mean any Disposition of Property or series of related
Dispositions of Property (excluding any Disposition pursuant to Section 6.04(a),
Section 6.04(b), Section 6.04(c), Section 6.04(d), Section 6.04(e), Section
6.04(g), Section 6.04(i), Section 6.04(j), Section 6.04(k), Section 6.04(l),
Section 6.04(m), Section 6.04(n), Section 6.04(o) or Section 6.04(p)) which
yields gross proceeds (valued at the initial principal amount thereof in the
case of non-cash proceeds consisting of notes or other debt securities and
valued at fair market value in the case of other non-cash proceeds) in excess of
$500,000 with respect to any Disposition or series of related Dispositions and
$1,000,000 in the aggregate during any fiscal year of Holdings.

 

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 9.06), and acknowledged by the Disbursing Agent,
in substantially the form of Exhibit C or any other form approved by the
Disbursing Agent.

 

“Attributable Indebtedness” shall mean, when used with respect to any Sale and
Leaseback, as at the time of determination, the present value (discounted at a
rate equivalent to the Borrower’s then-current weighted average cost of funds
for borrowed money as at the time of determination, compounded on a semi-annual
basis) of the total obligations of the lessee for rental payments during the
remaining term of the lease included in such Sale and Leaseback, including any
period for which such lease has been extended or may, at the option of the
lessor, be extended. Such present value shall be calculated using a discount
rate equal to the rate of interest implicit in such transaction, determined in
accordance with GAAP; provided that, if such Sale and Leaseback results in a
Capital Lease Obligation, the amount of Indebtedness represented thereby will be
determined in accordance with the definition of Capital Lease Obligation.

 

“Available Tenor” shall mean, as of any date of determination and with respect
to the then-current Benchmark, as applicable, any tenor for such Benchmark or
payment period for interest calculated with reference to such Benchmark, as
applicable, that is or may be used for determining the length of an Interest
Period pursuant to this Agreement as of such date and not including, for the
avoidance of doubt, any tenor for such Benchmark that is then-removed from the
definition of “Interest Period” pursuant to Section 2.13(b)(iv).



 3 

 

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

 

“Base Rate” shall mean, for any day, a per annum rate of interest equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 0.50%, (c) the Eurodollar Rate (after
giving effect to any Eurodollar Rate “floor”) that would be payable on such day
for a Eurodollar Loan with a one-month interest period plus 1.00% and (d) 2.50%;
provided that, if the Base Rate determined based on the foregoing is less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement.
Any change in the Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Eurodollar Rate shall be effective as of the opening of
business on the effective day of such change in the Prime Rate, the Federal
Funds Effective Rate or the Eurodollar Rate, respectively.

 

“Base Rate Loan” shall mean a Loan bearing interest at a rate determined by
reference to the Base Rate.

 

“Benchmark” shall mean, initially, LIBOR; provided that if a Benchmark
Transition Event or an Early Opt-in Election, as applicable, and its related
Benchmark Replacement Date have occurred with respect to LIBOR or the
then-current Benchmark, then “Benchmark” means the applicable Benchmark
Replacement to the extent that such Benchmark Replacement has replaced such
prior benchmark rate pursuant to Section 2.13(b)(i).

 

“Benchmark Replacement” shall mean, for any Available Tenor, the first
alternative set forth in the order below that can be determined by the Required
Lenders for the applicable Benchmark Replacement Date:

 

(a)       the sum of: (i) Term SOFR and (ii) the related Benchmark Replacement
Adjustment;

 

(b)       the sum of: (i) Daily Simple SOFR and (ii) the related Benchmark
Replacement Adjustment;

 

(c)       the sum of: (i) the alternate benchmark rate that has been selected by
the Required Lenders (in consultation with the Disbursing Agent and the
Borrower) as the replacement for the then-current Benchmark for the applicable
Corresponding Tenor giving due consideration to (A) any selection or
recommendation of a replacement benchmark rate or the mechanism for determining
such a rate by the Relevant Governmental Body or (B) any evolving or
then-prevailing market convention for determining a benchmark rate as a
replacement for the then-current Benchmark for U.S. dollar-denominated
syndicated credit facilities at such time and (ii) the related Benchmark
Replacement Adjustment;

 

provided that, in the case of clause (a), such Unadjusted Benchmark Replacement
is displayed on a screen or other information service that publishes such rate
from time to time as selected by the Required Lenders in their reasonable
discretion and notified to the Disbursing Agent; provided further, that in each
case, such Benchmark Replacement shall be administratively feasible for the
Disbursing Agent. If the Benchmark Replacement as determined pursuant to clause
(a), (b) or (c) above would be less than the Floor, the Benchmark Replacement
will be deemed to be the Floor for the purposes of this Agreement and the other
Loan Documents.

 4 

 



“Benchmark Replacement Adjustment” shall mean, with respect to any replacement
of the then-current Benchmark with an Unadjusted Benchmark Replacement for any
applicable Interest Period and Available Tenor for any setting of such
Unadjusted Benchmark Replacement:

 

(a)               for purposes of clauses (a) and (b) of the definition of
“Benchmark Replacement,” the first alternative set forth in the order below that
can be determined by the Required Lenders and is administratively feasible for
the Disbursing Agent:

 

(i)                 the spread adjustment, or method for calculating or
determining such spread adjustment, (which may be a positive or negative value
or zero) as of the Reference Time such Benchmark Replacement is first set for
such Interest Period that has been selected or recommended by the Relevant
Governmental Body for the replacement of such Benchmark with the applicable
Unadjusted Benchmark Replacement for the applicable Corresponding Tenor;

 

(ii)       the spread adjustment (which may be a positive or negative value or
zero) as of the Reference Time such Benchmark Replacement is first set for such
Interest Period that would apply to the fallback rate for a derivative
transaction referencing the ISDA Definitions to be effective upon an index
cessation event with respect to such Benchmark for the applicable Corresponding
Tenor; and

 

(b)       for purposes of clause (c) of the definition of “Benchmark
Replacement,” the spread adjustment, or method for calculating or determining
such spread adjustment, (which may be a positive or negative value or zero) that
has been selected by the Required Lenders (in consultation with the Borrower)
for the applicable Corresponding Tenor giving due consideration to (i) any
selection or recommendation of a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of such Benchmark with
the applicable Unadjusted Benchmark Replacement by the Relevant Governmental
Body on the applicable Benchmark Replacement Date or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
such Benchmark with the applicable Unadjusted Benchmark Replacement for U.S.
dollar-denominated syndicated credit facilities;

 

provided that, in the case of clause (a) above, such adjustment is displayed on
a screen or other information service that publishes such Benchmark Replacement
Adjustment from time to time as selected by the Required Lenders in their
reasonable discretion and notified to the Disbursing Agent; provided further,
that any such screen or other information service shall be administratively
feasible for the Disbursing Agent.

 

“Benchmark Replacement Conforming Changes” shall mean, with respect to any
Benchmark Replacement, any technical, administrative or operational changes
(including changes to the definition of “Base Rate,” the definition of “Business
Day,” the definition of “Interest Period,” timing and frequency of determining
rates and making payments of interest, timing of borrowing requests or
prepayment, conversion or continuation notices, length of lookback periods, the
applicability of breakage provisions, and other technical, administrative or
operational matters) that the Required Lenders decide may be appropriate to
reflect the adoption and implementation of such Benchmark Replacement and to
permit the administration thereof by the Disbursing Agent in a manner
substantially consistent with market practice (or, if the Required Lenders
decide that adoption of any portion of such market practice is not
administratively feasible or if the Required Lenders determine that no market
practice for the administration of the Benchmark Replacement exists, in such
other manner of administration as the Required Lenders decide is reasonably
necessary in connection with the administration of this Agreement); provided
that any such changes shall be administratively feasible for the Disbursing
Agent.



 5 

 

“Benchmark Replacement Date” shall mean the earliest to occur of the following
events with respect to the then-current Benchmark:

 

(a)               in the case of clause (a) or (b) of the definition of
“Benchmark Transition Event,” the later of (i) the date of the public statement
or publication of information referenced therein and (ii) the date on which the
administrator of such Benchmark (or the published component used in the
calculation thereof) permanently or indefinitely ceases to provide all Available
Tenors of such Benchmark (or such component thereof);

 

(b)               in the case of clause (c) of the definition of “Benchmark
Transition Event,” the date of the public statement or publication of
information referenced therein; or

 

(c)               in the case of an Early Opt-in Election, the first Business
Day after the Rate Election Notice is provided to each of the other parties
hereto.

 

For the avoidance of doubt, (x) if the event giving rise to the Benchmark
Replacement Date occurs on the same day as, but earlier than, the Reference Time
in respect of any determination, the Benchmark Replacement Date will be deemed
to have occurred prior to the Reference Time for such determination and (y) the
“Benchmark Replacement Date” will be deemed to have occurred in the case of
clause (a) or (b) with respect to any Benchmark upon the occurrence of the
applicable event or events set forth therein with respect to all then-current
Available Tenors of such Benchmark (or the published component used in the
calculation thereof).

 

“Benchmark Transition Event” shall mean the occurrence of one or more of the
following events with respect to the then-current Benchmark:

 

(a)               a public statement or publication of information by or on
behalf of the administrator of such Benchmark (or the published component used
in the calculation thereof) announcing that such administrator has ceased or
will cease to provide all Available Tenors of such Benchmark (or the published
component used in the calculation thereof), permanently or indefinitely,
provided that, at the time of such statement or publication, there is no
successor administrator that will continue to provide any Available Tenor of
such Benchmark (or such component thereof);

 

(b)               a public statement or publication of information by the
regulatory supervisor for the administrator of such Benchmark (or the published
component used in the calculation thereof), the Board of Governors of the
Federal Reserve System, the Federal Reserve Bank of New York, an insolvency
official with jurisdiction over the administrator for such Benchmark (or such
component), a resolution authority with jurisdiction over the administrator for
such Benchmark (or such component) or a court or an entity with similar
insolvency or resolution authority over the administrator for such Benchmark (or
such component), which states that the administrator of such Benchmark (or such
component) has ceased or will cease to provide all Available Tenors of such
Benchmark (or such component) permanently or indefinitely, provided that, at the
time of such statement or publication, there is no successor administrator that
will continue to provide any Available Tenor of such Benchmark (or such
component thereof); or



 6 

 

(c)               a public statement or publication of information by the
regulatory supervisor for the administrator of such Benchmark (or the published
component used in the calculation thereof) announcing that all Available Tenors
o such Benchmark (or such component thereof) are no longer representative.

 

For the avoidance of doubt, a “Benchmark Transition Event” will be deemed to
have occurred with respect to any Benchmark if a public statement or publication
of information set forth above has occurred with respect to each then-current
Available Tenor of such Benchmark (or the published component used in the
calculation thereof).

 

“Benchmark Unavailability Period” shall mean the period (if any) (a) beginning
at the time that a Benchmark Replacement Date pursuant to clauses (a) or (b) of
that definition has occurred if, at such time, no Benchmark Replacement has
replaced the then-current Benchmark for all purposes hereunder and under any
Loan Document in accordance with Section 2.13(b) and (b) ending at the time that
a Benchmark Replacement has replaced the then-current Benchmark for all purposes
hereunder and under any Loan Document pursuant to Section 2.13(b).

 

“Beneficial Ownership Certification” shall mean a certificate regarding
beneficial ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.

 

“Board of Governors” shall mean the Board of Governors of the Federal Reserve
System of the United States of America, or any successor thereto.

 

“Borrower” shall have the meaning set forth in the preamble hereto.

 

“Borrowing Notice” shall mean, with respect to any request for borrowing of
Loans hereunder, a notice from the Borrower, substantially in the form of, and
containing the information prescribed by, Exhibit F, delivered to the Disbursing
Agent.

 

“Business Day” shall mean (i) any day excluding Saturday, Sunday and any day
which is a legal holiday under the laws of the State of New York or is a day on
which banking institutions located in such state are authorized or required by
law or other governmental action to close and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Eurodollar Rate or
any Eurodollar Loans, any day which is a Business Day described in clause (i)
and which is also a day for trading by and between banks in Dollar deposits in
the London interbank market.



 7 

 

“Capital Expenditure Carryover Amount” shall have the meaning set forth in
Section 6.15.

 

“Capital Expenditures” shall mean, for any period, without duplication, with
respect to any Person, (a) any expenditure or commitment to expend money for any
purchase or other acquisition of any asset, including capitalized leasehold
improvements, which would be classified as a fixed or capital asset on a
consolidated balance sheet of such Person prepared in accordance with GAAP and
(b) Capital Lease Obligations; provided that, in any event, “Capital
Expenditures” shall exclude (a) any such expenditure made in accordance with the
terms of this Agreement (i) to restore, replace or rebuild property to the
condition of such property immediately prior to any damage, loss, destruction or
condemnation of such property, to the extent such expenditure is made with
insurance proceeds, condemnation awards or damage recovery proceeds relating to
any such damage, loss, destruction or condemnation, or (ii) with the proceeds of
the Disposition of any assets, equity proceeds, or insurance proceeds, (b) any
such expenditure to the extent resulting from the trade-in of equipment or other
assets, and (c) any Investment permitted hereunder.

 

“Capital Lease” shall mean, with respect to any Person, any lease of, or other
arrangement conveying the right to use, any property by such Person as lessee
that has been or should be accounted for as a capital lease on a balance sheet
of such person prepared in accordance with GAAP. For the avoidance of doubt, no
operating lease (as determined in accordance with GAAP) shall be considered a
Capital Lease.

 

“Capital Lease Obligations” shall mean, with respect to any Person, the
obligations of such Person to pay rent or other amounts under any Capital Lease,
any lease entered into as part of any Sale and Leaseback or any Synthetic Lease,
or a combination thereof, which obligations are (or would be, if such Synthetic
Lease or other lease were accounted for as a Capital Lease) required to be
classified and accounted for as Capital Leases on a balance sheet of such person
under GAAP, and the amount of such obligations shall be the capitalized amount
thereof (or the amount that would be capitalized, if such Synthetic Lease or
other lease were accounted for as a Capital Lease) determined in accordance with
GAAP.

 

“CARES Act” shall mean, the Coronavirus Aid, Relief, and Economic Security Act,
or the CARES Act and applicable rules and regulations, as amended from time to
time.

 

“Cash Equivalents” shall mean, as at any date of determination, any of the
following: (a) marketable securities (i) issued or directly and unconditionally
guaranteed as to interest and principal by the government of the United States
of America or (ii) issued by any agency of the United States of America and the
obligations of which are backed by the full faith and credit of the United
States of America, in each case maturing within one year from the date of
acquisition; (b) marketable direct obligations issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after the date of
acquisition and having a rating of at least A-1 from S&P or at least P-1 from
Moody’s; (c) certificates of deposit, time deposits, Eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States of America or any state thereof or the District of
Columbia that (i) is at least “adequately capitalized” (as defined in the
regulations of its primary Federal banking regulator), (ii) has Tier 1 capital
(as defined in such regulations) of not less than $1,000,000,000 and (iii) has a
rating of at least AA- from S&P and Aa3 from Moody’s; (d) commercial paper of an
issuer rated at least A-1 by S&P or P-1 by Moody’s, or carrying an equivalent
rating by a nationally recognized rating agency, if both of the two named rating
agencies cease publishing ratings of commercial paper issuers generally, and
maturing within six months from the date of acquisition; (e) securities with
maturities of one year or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth or territory of the United States of
America, by any political subdivision or taxing authority of any such state,
commonwealth or territory or by any foreign government, the securities of which
state, commonwealth, territory, political subdivision, taxing authority or
foreign government (as the case may be) are rated at least A by S&P or A by
Moody’s; (f) securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (c) of this definition;
and (g) shares of money market, mutual or similar funds which (i) invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition; (ii) has net assets of not less than $500,000,000 and (iii) has
the highest rating obtainable from either S&P or Moody’s.



 8 

 

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or United States or foreign
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

 

“Change of Control” shall mean the occurrence of any of the following events:

 

(a)               any Person or “group” (within the meaning of Rules 13d-3 and
13d-5 under the Exchange Act) shall have (x) acquired beneficial ownership or
control of 50.1% or more on a fully diluted basis of the voting and/or economic
interest in the Equity Interests of Holdings or (y) obtained the power (whether
or not exercised) to elect a majority of the members of the board of directors
(or similar governing body) of Holdings;

 

(b)               Holdings shall cease to beneficially own and control 100% on a
fully diluted basis of each class of outstanding Equity Interests of the
Borrower free and clear of all Liens (other than Permitted Equity Liens); or

 

(c)               any “change of control” or similar event (however denominated)
shall occur under any indenture or other agreement with respect to Material
Indebtedness of any Loan Party.



 9 

 

“Closing Date” shall mean the date on which the conditions precedent set forth
in Section 4.02 shall have been satisfied or waived.

 

“Closing Date Lender” shall mean CO Finance LVS VI LLC.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended (unless
otherwise provided herein).

 

“Collateral” shall mean all Property of the Loan Parties, now owned or hereafter
acquired, upon which a Lien is purported to be created by any Security Document,
but in any event excluding Excluded Assets.

 

“Collateral Agent” shall have the meaning set forth in the recitals hereto.

 

“Commitment” shall mean, as to any Lender, the obligation of such Lender to make
a Loan to the Borrower hereunder in a principal amount not to exceed the amount
set forth under the heading “Commitment” opposite such Lender’s name on Annex A
or, as the case may be, in the Assignment and Assumption pursuant to which such
Lender became a party hereto, as the same may be changed from time to time
pursuant to the terms hereof. The aggregate principal amount of the Commitments
on the Closing Date is $40,000,000.

 

“Common Stock” shall mean the common stock of Holdings, par value $0.01 per
share.

 

“Common Stock Deemed Outstanding” shall mean the sum of, without duplication,
(a) the number of shares of Common Stock actually outstanding at such time, plus
(b) the number of shares of Common Stock reserved for issuance at such time
under any equity incentive plans approved by the board of directors of Holdings,
regardless of whether the shares of Common Stock are actually subject to
outstanding options or other rights to acquire shares, plus (c) the number of
shares of Common Stock issuable upon exercise of any other options, warrants or
rights to acquire shares actually outstanding at such time, plus (d) the number
of shares of Common Stock issuable upon conversion or exchange of convertible
securities actually outstanding at such time, in each case, regardless of
whether the options or convertible securities are actually exercisable at such
time.

 

“Compliance Certificate” shall mean a certificate duly executed by a Responsible
Officer of Holdings, substantially in the form of Exhibit A.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Contractual Obligation” shall mean, with respect to any Person, any provision
of any security issued by such Person or of any agreement, instrument or other
undertaking (other than a Loan Document) to which such Person is a party or by
which it or any of its Property is bound.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities or by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.



 10 

 

“Corresponding Tenor” with respect to any Available Tenor shall mean, as
applicable, either a tenor (including overnight) or an interest payment period
having approximately the same length (disregarding business day adjustment) as
such Available Tenor.

 

“Credit Extension” shall mean the making of a Loan.

 

“Daily Simple SOFR” shall mean, for any day, SOFR, with the conventions for this
rate (which will include a lookback) being established by the Required Lenders
in accordance with the conventions for this rate selected or recommended by the
Relevant Governmental Body for determining “Daily Simple SOFR” for syndicated
business loans; provided, that if the Disbursing Agent decides that any such
convention is not administratively feasible for the Disbursing Agent, then the
Required Lenders may establish another convention in their reasonable
discretion, provided that such convention is administratively feasible for the
Disbursing Agent.

 

“Debtor Relief Laws” shall mean the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief laws of the United States of America or other applicable
jurisdictions from time to time in effect.

 

“Default” shall mean any event, occurrence or condition which is, or upon
notice, lapse of time or both would constitute, an Event of Default.

 

“Disbursing Agent” shall have the meaning set forth in the preamble hereto.

 

“Disinterested Director” shall have the meaning set forth in Section 6.08.

 

“Disposition” shall mean, with respect to any Property, any sale, lease,
sublease, assignment, conveyance, transfer, exclusive license or other
disposition thereof (including (i) by way of merger or consolidation, (ii) any
Sale and Leaseback and (iii) any Synthetic Lease); and the terms “Dispose” and
“Disposed of” shall have correlative meanings.

 

“Disqualified Equity Interests” shall mean any Equity Interests that, by their
terms (or by the terms of any security or other Equity Interests into which they
are convertible or for which they are exchangeable), or upon the happening of
any event or condition, (a) require the payment of any dividends (other than
dividends payable solely in shares of Qualified Equity Interests), (b) mature or
are mandatorily redeemable or subject to mandatory repurchase or redemption or
repurchase at the option of the holders thereof (other than solely for Qualified
Equity Interests), in each case in whole or in part and whether upon the
occurrence of any event, pursuant to a sinking fund obligation on a fixed date
or otherwise (including as the result of a failure to maintain or achieve any
financial performance standards) or (c) are or become convertible into or
exchangeable for, automatically or at the option of any holder thereof, any
Indebtedness, Equity Interests or other assets other than Qualified Equity
Interests, in the case of each of clauses (a), (b) and (c), prior to the date
that is 91 days after the Maturity Date at the time of issuance of such Equity
Interests (other than (i) following Payment in Full or (ii) upon a “change in
control”; provided that any payment required pursuant to this clause (ii) is
subject to the prior Payment in Full); provided, however, that if such Equity
Interests are issued to any employee or to any plan for the benefit of employees
of Holdings, the Borrower or their Subsidiaries or by any such plan to such
employees, such Equity Interests shall not constitute Disqualified Equity
Interests solely because they may be required to be repurchased by a Group
Member in order to satisfy applicable statutory or regulatory obligations or as
a result of such employee’s termination, death or disability.



 11 

 

“Disqualified Lender” shall mean (a) any Person that is a competitor of Holdings
and its Subsidiaries, which Person has been designated as a “Disqualified
Lender” by written notice to Disbursing Agent and the Lenders by Borrower prior
to the Closing Date and (b) Affiliates of Persons described in clause (a) above
(other than such Affiliates that are bona fide fixed income investors, debt
funds, regulated bank entities or unregulated lending entities generally engaged
in making, purchasing, holding or otherwise investing in commercial loans, debt
securities or similar extensions of credit in the ordinary course of business)
that are identified in writing by Borrower to Disbursing Agent and the Lenders
prior to the Closing Date; provided, that the inclusion of such Persons as
Disqualified Lenders shall not retroactively apply to disqualify any Persons
that have previously acquired an assignment or participation in the Loans;
provided, further, that the term “Disqualified Lender” shall exclude any Person
that Borrower has designated as no longer being a “Disqualified Lender” by
written notice delivered to Disbursing Agent and the Lenders from time to time.
Notwithstanding the foregoing, each Loan Party and the Lenders acknowledge and
agree that Disbursing Agent will not have any responsibility or obligation of
any kind to determine whether any Lender or potential Lender is a Disqualified
Lender and Disbursing Agent will have no liability for, or any duty to ascertain
or inquire into, monitor or enforce, compliance with assignment or participation
provisions with respect to any assignment or participation made to a
Disqualified Lender. Disbursing Agent may deliver or furnish the list of
Disqualified Lenders to any Lender upon its request.

 

“Dollars” or “$” shall mean lawful money of the United States of America.

 

“Domestic Foreign Holding Company” shall mean any Domestic Subsidiary that holds
no material assets other than Equity Interests (or Equity Interests and
Indebtedness) of one or more Foreign Subsidiaries that is a “controlled foreign
corporation” within the meaning of Section 957 of the Code.

 

“Domestic Subsidiary” shall mean any Subsidiary of Holdings organized under the
laws of the United States of America, any State thereof, the District of
Columbia, or any other jurisdiction within the United States of America.

 

“Early Opt-in Election” shall mean, if the then-current Benchmark is LIBOR, the
occurrence of: (a) a notification by the Required Lenders to the Disbursing
Agent (with a copy to the Borrower) that at least five currently outstanding
U.S. dollar-denominated syndicated credit facilities at such time contain (as a
result of amendment or as originally executed) a SOFR-based rate (including
SOFR, a term SOFR or any other rate based upon SOFR) as a benchmark rate (and
such syndicated credit facilities are identified in such notice and are publicly
available for review), and (b) the joint election by the Borrower and the
Required Lenders by affirmative vote to trigger a fallback from LIBOR and the
provision by the Borrower of written notice of such election to each of the
other parties hereto (the “Rate Election Notice”).



 12 

 

“Eligible Assignee” shall mean any Person (other than a Disqualified Lender)
that meets the requirements to be an assignee under Section 9.06(b).

 

“Eligible Inventory” shall mean, at any time of determination, Inventory owned
by a Loan Party which satisfies the general criteria set forth below and which
is otherwise acceptable to the Required Lenders in their reasonable discretion
(provided, that the Required Lenders may, in their reasonable discretion, change
the general criteria for acceptability of Eligible Inventory and shall notify
the Borrower of such change promptly thereafter). Inventory shall be deemed to
meet the current general criteria if:

 

(a)               it consists of raw materials;

 

(b)               it is in good, new and saleable condition;

 

(c)               it is not slow-moving (defined as inventory units with no
usage for 12 months), obsolete, damaged, contaminated, unmerchantable, returned,
rejected, discontinued or repossessed;

 

(d)               it is not in the possession of a processor, consignee or
bailee, or located on premises leased or subleased to the applicable Loan Party,
or on premises subject to a mortgage in favor of a Person other than the
Collateral Agent, unless such processor, consignee, bailee or mortgagee or the
lessor or sublessor of such premises, as the case may be, has executed and
delivered all documentation which the Required Lenders shall require to evidence
the subordination or other limitation or extinguishment of such Person’s rights
with respect to such Inventory and the Collateral Agent’s right to gain access
thereto;

 

(e)               it does not consist of labels, pallets, consigned items,
supplies or packaging;

 

(f)                it meets all standards imposed by any Governmental Authority;

 

(g)               it is at all times subject to the Collateral Agent’s duly
perfected, first priority security interest and no other Lien except a Permitted
Lien;

 

(h)               it is not purchased or manufactured pursuant to a license
agreement that is not assignable to the Collateral Agent or any of its permitted
assignees, unless such license agreement is satisfactory to the Required
Lenders; and

 

(i)                 it is located at the Mexico Facility.

 

“Environmental Laws” shall mean any and all applicable laws, rules, orders,
regulations, statutes, ordinances, codes, decrees, or other legally binding
requirements (including, without limitation, principles of common law) of any
Governmental Authority, regulating, relating to or imposing liability or
standards of conduct concerning pollution, the preservation or protection of the
environment, natural resources or human or employee health and safety (as it
relates to exposure to Materials of Environmental Concern), or the generation,
manufacture, use, labeling, treatment, storage, handling, transportation or
release of, or exposure to, Materials of Environmental Concern.



 13 

 

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties, attorney or consultant fees or indemnities) resulting from or based
upon (a) non-compliance with any Environmental Law or any Environmental Permit,
(b) exposure to any Materials of Environmental Concern, (c) Release or
threatened Release of any Materials of Environmental Concern, (d) any
investigation, remediation, removal, clean-up or monitoring required under
Environmental Laws or required by a Governmental Authority (including without
limitation Governmental Authority oversight costs that the party conducting the
investigation, remediation, removal, clean-up or monitoring is required to
reimburse) or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Environmental Permits” shall mean any and all Permits required under any
Environmental Law.

 

“Equity Interest” shall mean, with respect to any Person, any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents, including membership interests (however designated, whether voting
or nonvoting), of equity of such Person, including, if such Person is a
partnership, partnership interests (whether general or limited), if such Person
is a limited liability company, membership interests, and any other interest or
participation that confers on a Person the right to receive a share of the
profits and losses of, dividends or distributions of property of, such
partnership, whether outstanding on the Closing Date or issued on or after the
Closing Date, but excluding debt securities convertible or exchangeable into
such equity interests.

 

“Equity Offering” shall mean, the sale or issuance (or reissuance) by Holdings
or any of its Subsidiaries of any Equity Interests or beneficial interests
(common stock, preferred stock, partnership interests, member interests or
otherwise) or any options, warrants, convertible securities or other rights to
purchase such Equity Interests or beneficial interests.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, the regulations promulgated thereunder and any
successor thereto.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with any Group Member, is treated as a single employer under
Section 414(b) or (c) of the Code, or solely for purposes of Section 302 or 303
of ERISA or Section 412 or 430 of the Code, is treated as a single employer
under Section 414 of the Code. Any former ERISA Affiliate of the Group Members
shall continue to be considered an ERISA Affiliate of the Group Members within
the meaning of this definition with respect to the period such entity was an
ERISA Affiliate of any Group Member and with respect to liabilities arising
after such period for which any Group Member could be liable under the Code or
ERISA.



 14 

 

“ERISA Event” shall mean (a) a “reportable event” within the meaning of Section
4043(c) of ERISA and the regulations issued thereunder with respect to any
Single Employer Plan (excluding those for which the provision for 30 day notice
to the PBGC has been waived by regulation in effect on the Closing Date);
(b) the material failure to meet the minimum funding standard of Sections 412 or
430 of the Code or Sections 302 or 303 of ERISA with respect to any Single
Employer Plan, whether or not waived; (c) the filing pursuant to Section 412(c)
of the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Single Employer Plan; (d) the
termination of any Single Employer Plan or the withdrawal or partial withdrawal
of any Group Member from any Single Employer Plan or Multiemployer Plan; (e) a
determination that any Single Employer Plan is, or is expected to be, in “at
risk” status (as defined in Section 430 of the Code or Section 303 of ERISA);
(f) a determination that any Multiemployer Plan is, or is expected to be, in
“critical” or “endangered” status under Section 432 of the Code or Section 305
of ERISA; (g) the receipt by any Group Member or any of their respective ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Single Employer Plan or to appoint a trustee to
administer any Single Employer Plan; (h) the adoption of any amendment to a
Single Employer Plan that would require the provision of security pursuant to
Section 436(f) of the Code; (i) the receipt by any Group Member or any of their
respective ERISA Affiliates of any notice concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent, within the meaning of Title IV of ERISA; (j) the
material failure by any Group Member or any of their respective ERISA Affiliates
to make a required contribution to a Multiemployer Plan; (k) the occurrence of a
nonexempt prohibited transaction (within the meaning of Section 4975 of the Code
or Section 406 of ERISA) which could reasonably be expected to result in
material liability to any Group Member; (l) the imposition of a lien pursuant to
Section 430(k) of the Code or Section 303(k) of ERISA or a violation of Section
436 of the Code with respect to any Single Employer Plan; (m) the assertion of a
material claim (other than routine claims for benefits) against any Plan other
than a Multiemployer Plan or the assets thereof, or against any Group Member or
any of their respective ERISA Affiliates in connection with any Plan; or (n) the
occurrence of an act or omission which could give rise to the imposition on any
Group Member or any of their respective ERISA Affiliates of any material fine,
penalty, tax or related charge under Chapter 43 of the Code or under
Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA in respect of
any Plan.

 

“Eurodollar Base Rate” shall mean, with respect to any Eurodollar Loan for any
Interest Period, LIBOR as published by ICE Benchmark Administration Limited, a
United Kingdom company (or any other Person that takes over the administration
of such rate for Dollars for a period equal in length to such Interest Period),
at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period; provided that, if such rate is not so
published at such time for such Interest Period (an “Impacted Interest Period”)
then the Eurodollar Base Rate shall be the Interpolated Rate; provided that, if
the Eurodollar Base Rate or any Interpolated Rate shall be less than zero, such
rate shall be deemed to be zero for purposes of this Agreement.

 

“Eurodollar Loan” shall mean a Loan bearing interest at a rate determined by
reference to the Eurodollar Rate.

 

“Eurodollar Rate” shall mean, subject to the implementation of a Benchmark
Replacement Rate in accordance with Section 2.13(b), with respect to any
Eurodollar Loan for any Interest Period, a per annum rate of interest (rounded
upward, if necessary, to the next 1/100th of 1.00%) equal to the greater of
(a) (i) the Eurodollar Base Rate for such Interest Period multiplied by (ii) the
Statutory Reserve Rate and (b) 1.50%.



 15 

 

“Eurodollar Tranche” shall mean the collective reference to Eurodollar Loans the
then current Interest Periods with respect to all of which begin on the same
date and end on the same later date.

 

“Event of Default” shall mean any of the events specified in Section 7.01;
provided that any requirement for the giving of notice, the lapse of time, or
both, has been satisfied.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Excluded Assets” shall mean:

 

(a)               any fee owned Real Property (other than Material Owned Real
Property) and any leasehold rights and interests in Real Property;

 

(b)               commercial tort claims where the amount of damages claimed by
the applicable Loan Party is less than $500,000;

 

(c)               governmental licenses, state or local franchises, charters and
authorizations and any other property and assets to the extent that the
Collateral Agent may not validly possess a security interest therein under
applicable Requirements of Law (including, without limitation, rules and
regulations of any Governmental Authority or agency) or the pledge or creation
of a security interest in which would require governmental consent, approval,
license or authorization that has not been obtained after the applicable Loan
Party has used commercially reasonable efforts to do so, other than to the
extent such prohibition or limitation on possessing a security interest therein
is rendered ineffective under the UCC or other applicable Requirements of Law
notwithstanding such prohibition or limitation;

 

(d)               any lease, license, Permit or agreement to the extent that a
grant of a security interest therein (i) is prohibited by applicable
Requirements of Law other than to the extent such prohibition is rendered
ineffective under the UCC or other applicable Requirements of Law
notwithstanding such prohibition or (ii) to the extent and for so long as it
would violate or invalidate the terms thereof (in each case, after giving effect
to the relevant provisions of the UCC or other applicable Requirements of Law)
or would give rise to a termination right of an unaffiliated third party
thereunder or require consent of an unaffiliated third party thereunder (except
to the extent such provision is overridden by the UCC or other Requirements of
Law), in each case, only to the extent that such limitation on such pledge or
security interest is otherwise permitted under Section 6.11;

 

(e)               (i) Margin Stock (to the extent a security interest therein
would violate the provisions of the regulations of the Board of Governors,
including Regulation T, Regulation U or Regulation X) and (ii) Equity Interests
in any Person other than Wholly Owned Subsidiaries that cannot be pledged
without the consent of unaffiliated third parties (unless such consent has been
obtained);



 16 

 

(f)                (i) voting Equity Interests in excess of 65% (or such greater
percentage that could not reasonably be expected to cause any material adverse
Tax consequences) of the total voting Equity Interests in any Excluded Foreign
Subsidiary and (ii) any assets of any Excluded Foreign Subsidiary (including
100% of the Equity Interests in any Subsidiary whose immediate parent is an
Excluded Foreign Subsidiary);

 

(g)               any intent-to-use trademark or service mark application prior
to the filing of a “Statement of Use” or “Amendment to Allege Use” with respect
thereto and acceptance thereof by the United States Patent and Trademark Office,
to the extent, if any, that, and solely during the period, if any, in which the
grant of a security interest therein would impair the validity or enforceability
of or void such intent-to-use trademark or service mark application or any
registration that may issue therefrom under applicable federal law;

 

(h)               machinery and equipment located at the Shoals Facility that is
transferred to the landlord or otherwise disposed of in connection with the
Shoals Facility Lease Termination (including any such disposition made by the
Mexican Subsidiaries if any of such machinery and equipment is first transferred
to them); and

 

(i)                 particular assets if and for so long as, if reasonably
agreed by the Required Lenders and the Borrower, the cost of creating a pledge
or security interest in such assets exceed the practical benefits to be obtained
by the Lenders therefrom;

 

provided, however, that Excluded Assets shall not include any proceeds,
substitutions or replacements of any Excluded Assets referred to in clauses (a)
through (i) (unless such Proceeds, substitutions or replacements would
independently constitute Excluded Assets referred to in clauses (a) through
(i)).

 

“Excluded Foreign Subsidiary” shall mean, for so long as any such Subsidiary’s
status as a Guarantor (or the pledge of such Subsidiary’s Equity Interests or
assets) could reasonably be expected to cause material adverse Tax consequences,
(a) each Foreign Subsidiary that is a “controlled foreign corporation” within
the meaning of Section 957 of the Code, and (b) each Domestic Foreign Holding
Company. For the avoidance of doubt, the definition of Excluded Foreign
Subsidiary shall include any Foreign Subsidiaries in existence on the Closing
Date (other than the Mexican Subsidiaries).

 

“Excluded Perfection Assets” shall mean:

 

(a)               (i) rail cars (other than any rail cars owned by any Loan
Party that are leased, or intended to be leased, to third parties, which are
required to be perfected), (ii) motor vehicles and other assets (other than rail
cars) subject to certificates of title with a book value of less than $100,000
individually and $200,000 in the aggregate and (iii) airplanes;

 

(b)               letter of credit rights, except to the extent constituting
support obligations for other Collateral as to which perfection of the security
interest in such other Collateral is accomplished solely by the filing of a UCC
financing statement or another method that is required by the Security Documents
for such other Collateral; and



 17 

 

(c)               particular assets if and for so long as, if reasonably agreed
by the Required Lenders and the Borrower, the cost of perfecting a pledge or
security interest in such assets exceed the practical benefits to be obtained by
the Lenders therefrom.

 

“Excluded Subsidiary” shall mean (a) any Subsidiary that is not a Wholly Owned
Subsidiary of a Loan Party, (b) any Immaterial Subsidiary, (c) any special
purpose securitization vehicle (or similar entity), (d) any captive insurance
Subsidiary, (e) any not-for-profit Subsidiary and (f) any Excluded Foreign
Subsidiary.

 

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient: (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan or Commitment or in this Agreement (other
than pursuant to an assignment request by the Borrower under Section 2.19) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.16, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to such Recipient’s failure to comply with Section
2.16(g) and (d) any U.S. federal withholding Taxes imposed under FATCA.

 

“Existing Credit Facility” shall mean that certain Credit and Security Agreement
dated as of April 12, 2019 among Holdings, JAC Operations, Inc., Freight Car
Services, Inc., Johnstown America, LLC, FreightCar Rail Services, LLC,
FreightCar Roanoke, LLC and FreightCar Alabama, LLC, as borrowers, FreightCar
Short Line, Inc. and the Borrower (f/k/a FCAI Holdings, LLC), as guarantors, and
BMO Harris Bank N.A., as Lender, as it may have been amended, restated,
supplemented or otherwise modified prior to the Closing Date.

 

“Extraordinary Receipts” shall mean any cash received by any Group Member not in
the ordinary course of business (and not consisting of Net Cash Proceeds)
including, without limitation, pension plan reversions, judgments, proceeds of
settlements or other consideration of any kind in connection with any cause of
action, purchase price adjustments, and indemnity payments to the extent not
made to reimburse a payment made by a Group Member, in each case, in excess of
$500,000 individually and $1,000,000 in the aggregate during any fiscal year of
Holdings.

 

“FASB ASC” shall mean the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.



 18 

 

“Federal Funds Effective Rate” shall mean, for any day, the rate per annum equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System arranged by Federal funds brokers on
such day, as published by the Federal Reserve Bank of New York on the Business
Day next succeeding such day; provided that (i) if such day is not a Business
Day, the Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day and (ii) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate charged to the Disbursing Agent on such day on such
transactions as determined by the Disbursing Agent.

 

“Fee Letter” shall mean that certain fee proposal letter provided by U.S. Bank
National Association and executed by the Borrower on the Signing Date, as it may
be amended, restated, supplemented or otherwise modified.

 

“Floor” shall mean the benchmark rate floor, if any, provided in this Agreement
initially (as of the execution of this Agreement, the modification, amendment or
renewal of this Agreement or otherwise) with respect to the Eurodollar Rate.

 

“Foreign Lender” shall mean a Lender that is not a U.S. Person.

 

“Foreign Subsidiary” shall mean any Subsidiary of Holdings that is not a
Domestic Subsidiary.

 

“Funded Debt” shall mean, with respect to any Person, all Indebtedness of such
Person of the types described in clauses (a) through (e) and, solely with
respect to letters of credit, bankers’ acceptances and similar facilities that
have been drawn but not yet reimbursed, clause (f) of the definition of
“Indebtedness”.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America set forth in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board or
such other principles as may be approved by a significant segment of the
accounting profession in the United States of America, that are applicable to
the circumstances as of the date of determination, consistently applied.

 

“Gil Family” shall mean, individually or collectively, as the context may
require, Jesus Gil, Alejandro Gil and Salvador Gil and any of their Affiliates.

 

“Governmental Authority” shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).



 19 

 

“Grantor” shall mean any Loan Party that is party to the Guarantee and
Collateral Agreement.

 

“Group Member” shall mean each of Holdings, the Borrower and their Subsidiaries
(other than any Railcar Leasing Subsidiary) and “Group Members” shall refer to
each such Person, collectively.

 

“Guarantee and Collateral Agreement” shall mean the Guarantee and Collateral
Agreement, to be dated as of the Closing Date and executed and delivered by
Holdings, the Borrower and each Subsidiary Guarantor in favor of the Collateral
Agent, as the same may be amended, restated, supplemented or otherwise modified
from time to time.

 

“Guarantee Obligation” shall mean, with respect to any Person (the “guaranteeing
person”), any obligation of (a) the guaranteeing person or (b) another Person
(including any bank under any letter of credit), if to induce the creation of
which the guaranteeing person has issued a reimbursement, counterindemnity or
similar obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any Property constituting direct or indirect security therefor,
(ii) to advance or supply funds (A) for the purchase or payment of any such
primary obligation or (B) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase Property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
“Guarantee Obligation” shall not include endorsements of instruments for deposit
or collection in the ordinary course of business or customary and reasonable
indemnity obligations in effect on the Closing Date or entered into in
connection with any acquisition or Disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee Obligation of any guaranteeing person shall be deemed to be the
lower of (1) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (2) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.

 

“Guarantors” shall mean the collective reference to Holdings, the Borrower and
the Subsidiary Guarantors.

 

“Holdings” shall have the meaning set forth in the preamble hereto.

 

“Highest Lawful Rate” shall mean the maximum lawful interest rate, if any, that
at any time or from time to time may be contracted for, charged, or received
under the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum non-usurious interest rate than
applicable laws now allow.



 20 

 

“Historical Audited Financial Statements” shall mean the audited consolidated
balance sheets of Holdings and its Subsidiaries as at the end of the fiscal
years ended December 31, 2017, 2018 and 2019 and the related consolidated
statements of income or operations, changes in stockholders’ equity and cash
flows for such fiscal years, including the notes thereto.

 

“Immaterial Subsidiary” shall mean any Subsidiary designated by the Borrower as
an Immaterial Subsidiary if and for so long as such Immaterial Subsidiary,
together with all other Immaterial Subsidiaries so designated as Immaterial
Subsidiaries, does not have (a) total assets at such time exceeding 2.5% of the
total assets of Holdings and its Subsidiaries, on a consolidated basis, or
(b) total revenues and operating income for the most recent 12-month period for
which financial statements are available exceeding 2.5% of the total revenues
and operating income for the most recent 12-month period of Holdings and its
Subsidiaries, on a consolidated basis; provided that any Subsidiary would not be
an Immaterial Subsidiary to the extent the above required terms are not
satisfied; provided, further, that the Borrower may undesignate any Immaterial
Subsidiary in order to cause the above required terms to be satisfied.

 

“Impacted Interest Period” shall have the meaning set forth in the definition of
“Eurodollar Base Rate”.

 

“Indebtedness” shall mean, of any Person at any date, without duplication,
(a) all indebtedness of such Person for borrowed money, (b) all obligations of
such Person for the deferred purchase price of Property or services, including
seller notes or earn-out obligations appearing on such Person’s balance sheet in
accordance with GAAP (other than trade payables incurred in the ordinary course
of such Person’s business), (c) all obligations of such Person evidenced by
notes, bonds, debentures, loan agreements or other similar instruments, (d) all
indebtedness created or arising under any conditional sale or other title
retention agreement with respect to Property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such Property),
(e) all Capital Lease Obligations, Purchase Money Obligations or Attributable
Indebtedness of such Person, (f) all obligations of such Person, contingent or
otherwise, as an account party or applicant under bankers’ acceptance, letter of
credit or similar facilities, (g) all obligations of such Person in respect of
Disqualified Equity Interests of such Person, (h) all Guarantee Obligations of
such Person in respect of obligations of the kind referred to in clauses (a)
through (g) above, (i) all obligations of the kind referred to in clauses (a)
through (h) above secured by (or for which the holder of such obligation has an
existing right, contingent or otherwise, to be secured by) any Lien on Property
(including, without limitation, accounts and contract rights) owned by such
Person, whether or not such Person has assumed or become liable for the payment
of such obligation, but if such obligation has not been assumed, then such
obligation shall be valued at the lesser of the amount of such obligation and
the fair market value of the property securing such obligation at any time of
determination and (j) for the purposes of Section 6.01 and Section 7.01(e) only,
all obligations of such Person in respect of Swap Contracts.



 21 

 

“Indemnified Liabilities” shall have the meaning set forth in Section 9.05(b).

 

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

 

“Indemnitee” shall have the meaning set forth in Section 9.05(b).

 

“Intellectual Property” shall mean all rights, priorities, and privileges
relating to intellectual property, whether arising under United States of
America, state, multinational or foreign laws or otherwise, including, without
limitation, copyrights, patents, trademarks, service marks, moral rights,
technology, software, source code, know-how, processes, recipes, formulas, trade
secrets, confidential information, domain names, and social media accounts; all
rights, licenses, and covenants relating to any of the foregoing; and all rights
to sue at law or in equity for any infringement, misappropriation, or other
impairment of any of the foregoing, including the right to receive all proceeds
and damages therefrom.

 

“Intellectual Property Security Agreements” shall have the meaning set forth in
the Guarantee and Collateral Agreement.

 

“Intercreditor Agreement” shall mean that certain Intercreditor Agreement to be
dated as of the Closing Date between the Revolving Loan Lender and the
Collateral Agent, and acknowledged by the Loan Parties, as it may be amended,
restated, supplemented or otherwise modified from time to time.

 

“Interest Payment Date” shall mean (a) as to any Eurodollar Loan, the last day
of each Interest Period applicable to such Eurodollar Loan and the final
maturity date of such Eurodollar Loan; and (b) as to any Base Rate Loan, the
last Business Day of each March, June, September and December to occur while
such Loan is outstanding and the Maturity Date.

 

“Interest Period” shall mean, with respect to any Eurodollar Loan, the period
commencing on the date such Eurodollar Loan is disbursed or converted to or
continued as a Eurodollar Loan and ending on the date that is three months
thereafter, as selected by the Borrower in its Borrowing Notice; provided that
(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such next
succeeding Business Day falls in the next calendar month, in which case such
Interest Period shall end on the next preceding Business Day, (ii) any Interest
Period pertaining to a Eurodollar Loan that commences on the last Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period and (iii) no
Interest Period shall extend beyond the Maturity Date.

 

“International Trade Laws” shall mean (a) Sanctions; (b) export control and/or
import laws and regulations of the United States and other jurisdictions
applicable to the Borrower or any of its Affiliates, including the Arms Export
Control Act (22 U.S.C. 2778), the International Traffic in Arms Regulations
(ITAR) (22 CFR 120-130), the Export Administration Regulations (EAR) (15 CFR
730-774), and the laws and regulations administered by Customs and Border
Protection (19 CFR Parts 1-199); and (c) Anti-Corruption Laws.



 22 

 

“Interpolated Rate” shall mean, at any time, for any Impacted Interest Period,
the rate per annum (rounded to the same number of decimal places as the rate
published by ICE Benchmark Administration Limited) equal to the rate that
results from interpolating on a linear basis between: (a) the rate published by
ICE Benchmark Administration Limited for the longest period (for which such rate
is available) that is shorter than the Impacted Interest Period and (b) the rate
published by ICE Benchmark Administration Limited for the shortest period (for
which such rate is available) that exceeds the Impacted Interest Period, in each
case, at such time.

 

“Inventory” shall have the meaning assigned to such term in Article 9 of the
Uniform Commercial Code.

 

“Investment” shall mean, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of all or substantially all of
the property and assets or business of another Person or assets constituting a
business unit, line of business or division of such Person. For purposes of
covenant compliance, the amount of any Investment shall be the amount actually
invested, without adjustment for subsequent increases or decreases in the value
of such Investment.

 

“IRS” shall mean the United States Internal Revenue Service.

 

“ISDA Definitions” shall mean the 2006 ISDA Definitions published by the
International Swaps and Derivatives Association, Inc. or any successor thereto,
as amended or supplemented from time to time, or any successor definitional
booklet for interest rate derivatives published from time to time by the
International Swaps and Derivatives Association, Inc. or any successor thereto.

 

“Johnstown Facility” shall mean that certain facility located at 129 Industrial
Park Rd., Johnstown, Pennsylvania 15904.

 

“Junior Indebtedness” shall mean, collectively, any Indebtedness of any Group
Member that is (x) secured by a Lien that is junior in priority to the Lien
securing the Obligations, (y) by its terms subordinated in right of payment to
all or any portion of the Obligations pursuant to subordination terms reasonably
satisfactory to the Required Lenders or (z) unsecured.

 

“Lenders” shall have the meaning set forth in the preamble hereto.

 

“LIBOR” shall mean the London interbank offered rate for Dollars.

 

“Lien” shall mean, with respect to any property, (a) any mortgage, deed of
trust, lien (statutory or other), judgment lien, pledge, encumbrance, claim,
charge, assignment, hypothecation, deposit arrangement, security interest or
encumbrance of any kind or any arrangement to provide priority or preference in
the nature of a security interest or any filing of any financing statement under
the UCC or any other similar notice of Lien under any similar notice or
recording statute of any Governmental Authority, including any easement,
servitude, right-of-way or other encumbrance on title to real property, in each
of the foregoing cases whether voluntary or imposed or arising by operation of
law, and any agreement to give any of the foregoing, (b) the interest of a
vendor or a lessor under any conditional sale agreement, capital lease or title
retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing) and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.



 23 

 

“Lien Waiver Agreement” shall mean an agreement which is executed in favor of
the Collateral Agent and, in certain cases, the Revolving Loan Lender by a
Person who owns or occupies premises at which any Collateral may be located from
time to time, in form and substance reasonably satisfactory to the Collateral
Agent and the Required Lenders.

 

“Liquidity” shall mean the aggregate amount of (a) all Unrestricted Cash of the
Loan Parties, (b) the undrawn and available portion of the commitments under the
Revolving Loan Agreement and any other revolving credit facility of the Borrower
and (c) to the extent not constituting collateral with respect to the Revolving
Loan Agreement or any other revolving credit facility of the Borrower, an amount
equal to the lesser of (i) (A) $5,000,000 through December 31, 2021 and (B)
$10,000,000 thereafter or (ii) 45% of the net book value of Eligible Inventory
of the Loan Parties located in Mexico and earmarked for firm orders.

 

“Loan” shall mean a loan made by a Lender pursuant to Section 2.01.

 

“Loan Documents” shall mean, collectively, (i) this Agreement, (ii) the Notes,
(iii) the Security Documents, (iv) the Intercreditor Agreement, (v) the Fee
Letter, and (vi) all other documents, certificates, instruments or agreements
executed and delivered by or on behalf of a Loan Party for the benefit of any
Agent or Lender in connection herewith on or after the Signing Date.

 

“Loan Parties” shall mean, collectively, the Borrower and each Guarantor. For
the avoidance of doubt, no Railcar Leasing Subsidiary shall be a Loan Party.

 

“Make Whole Amount” shall mean an amount equal to the sum of (i) the present
value, as determined by the Borrower and certified by a Responsible Officer of
the Borrower to the Lenders, of all required interest payments due on the Loans
that are prepaid from the date of prepayment, acceleration, satisfaction or
release through and including the third anniversary of the Closing Date
(excluding accrued interest) (assuming that the interest rate applicable to all
such interest is equal to (x) the Eurodollar Rate for an Interest Period of
three months in effect on the third Business Day prior to such prepayment or
acceleration plus (y) the Applicable Margin for Eurodollar Rate Loans in effect
as of such prepayment date) plus (ii) the prepayment premium that would be due
under Section 2.06(b) if such prepayment, acceleration, satisfaction or release
were made on the day after the third anniversary of the Closing Date, in each
case discounted to the date of prepayment or acceleration on a quarterly basis
(assuming a 360-day year and actual days elapsed) at a rate equal to the sum of
the Treasury Rate plus 0.50%.



 24 

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U of
the Board of Governors of the United States Federal Reserve System, or any
successor thereto.

 

“Master Agreement” shall have the meaning set forth in the definition of “Swap
Contract.”

 

“Material Adverse Effect” shall mean a material adverse effect on and/or
material adverse developments with respect to (a) (i) from the period beginning
on the Signing Date through the Closing Date, the business, operations,
properties, assets, financial condition or prospects of the Group Members taken
as a whole and (ii) after the Closing Date, the business, operations,
properties, assets or financial condition of the Group Members taken as a whole;
(b)  the ability of any Loan Party to fully and timely perform its Obligations;
(c) the legality, validity, binding effect or enforceability against any Loan
Party of this Agreement or any other Loan Document to which it is a party; or
(d) the rights, remedies and benefits available to, or conferred upon, any
Agent, any Lender or any other Secured Party under any Loan Document.

 

“Material Agreement” shall mean any agreement, contract or instrument (other
than (x) agreements, contracts or instruments with customers of any Loan Party
and (y) the Shoals Facility Lease) to which any Loan Party is a party or by
which any Loan Party or any of its properties is bound (other than the Loan
Documents) (i) pursuant to which any Loan Party is required to make payments or
other consideration, or will receive payments or other consideration, in excess
of $5,000,000 in any 12-month period, (ii) governing, creating, evidencing or
relating to Material Indebtedness of any Loan Party or (iii) the termination or
suspension of which, or the failure of any party thereto to perform its
obligations thereunder, could reasonably be expected to have a Material Adverse
Effect.

 

“Material Indebtedness” shall mean Indebtedness (other than the Obligations) of
any Group Member in an individual principal amount of $5,000,000 or more.

 

“Material Owned Real Property” shall mean any Real Property, or group of related
tracts of Real Property, acquired (whether in a single transaction or a series
of transactions) or owned in fee by any Loan Party, in each case, in respect of
which the fair market value (including the fair market value of improvements
owned or leased by such Loan Party and located thereon) on such date of
determination exceeds $1,000,000.

 

“Materials of Environmental Concern” shall mean any material, substance or waste
that is listed, regulated, or otherwise defined as hazardous, toxic,
radioactive, a pollutant or a contaminant under applicable Environmental Law, or
which could give rise to liability under any Environmental Laws, including but
not limited to petroleum (including crude oil or any fraction thereof),
petroleum by-products, toxic mold, polychlorinated biphenyls, urea-formaldehyde
insulation, per- or poly-fluoroalkyl substances, asbestos or asbestos-containing
material.

 

“Maturity Date” shall mean the earlier of (i) the fifth anniversary of the
Closing Date and (ii) the date on which all Loans shall become due and payable
in full hereunder, whether by acceleration or otherwise; provided that, if any
such day is not a Business Day, the Maturity Date shall be the Business Day
immediately succeeding such day.



 25 

 

“Mexican ABL Credit Facility” shall mean the revolving credit facility evidenced
by a revolving credit agreement in form and substance satisfactory to the
Required Lenders, which may be entered into after the Closing Date by one or
more of the Mexican Subsidiaries, as borrowers, and the lenders from time to
time party thereto, as amended, restated, supplemented, refinanced, replaced or
otherwise modified from time to time, and which shall (i) have revolving credit
commitments in an aggregate principal amount reasonably satisfactory to the
Required Lenders and (ii) be secured only by inventory and related assets owned
by one or more of the Mexican Subsidiaries and located in Mexico.

 

“Mexican Security Documents” shall have the meaning set forth in the Guarantee
and Collateral Agreement.

 

“Mexican Subsidiaries” shall mean, collectively, (a) FCA-Fasemex, S. de R.L., de
C.V., an entity organized under the laws of Mexico, and (b) FCA-Fasemex
Enterprise, S. de R.L., de C.V., an entity organized under the laws of Mexico.

 

“Mexico Facility” shall mean that certain facility located at Tepic 1100,
Colonia California, Coahuila, México, C.P. 25870.

 

“Mexico Facility Landlord” shall mean Fabricaciones y Servicios de México, S.A.
de C.V.

 

“Mexico Facility Lease” shall mean that certain Amended and Restated Lease
Agreement to be entered into on or prior to the Closing Date by FCA-Fasemex, S.
de R.L., de C.V., as lessee, and the Mexican Facility Landlord, as lessor, in
connection with the lease of the Mexico Facility.

 

“Mexico JV Acquisition Agreement” shall mean, that certain Equity Purchase
Agreement, to be entered into on or prior to the Closing Date by and among the
Borrower, Fasemex, Inc., a Texas corporation, Fabricaciones y Servicios de
México, S.A. de C.V., and Agben México, S.A. de C.V., an entity organized under
the laws of Mexico.

 

“Mexico JV Transaction” shall mean, the acquisition by Borrower of 50% of each
of the outstanding equity interests in (a) FCA-Fasemex, LLC, a Delaware limited
liability company, (b) FCA-Fasemex, S. de R.L., de C.V., an entity organized
under the laws of Mexico, and (c) FCA-Fasemex Enterprise, S. de R.L., de C.V.,
an entity organized under the laws of Mexico, pursuant to the Mexico JV
Acquisition Agreement.

 

“Moody’s” shall mean Moody’s Investor Service, Inc. and any successor thereto.

 

“Mortgaged Properties” shall mean any Material Owned Real Property as to which
the Collateral Agent for the benefit of the Secured Parties shall be granted a
Lien pursuant to the Mortgages.

 

“Mortgages” shall mean each of the mortgages and deeds of trust made by any Loan
Party, if any, in form and substance reasonably satisfactory to the Required
Lenders (with such changes thereto as shall be advisable under the laws of the
jurisdiction in which such mortgage or deed of trust is to be recorded), in
favor of, or for the benefit of, the Collateral Agent for the benefit of the
Secured Parties, as the same may be amended, supplemented, replaced or otherwise
modified from time to time.



 26 

 

“Multiemployer Plan” shall mean a Plan that is a “multiemployer plan” as defined
in Section 3(37) or Section 4001(a)(3) of ERISA.

 

“Net Cash Proceeds” shall mean (a) in connection with any Asset Sale or any
Recovery Event, the proceeds thereof in the form of cash and Cash Equivalents
(including any such proceeds received by way of deferred payment of principal
pursuant to a note or installment receivable or purchase price adjustment
receivable or otherwise, but only as and when received) received by any Group
Member, net of (i) attorneys’ fees, accountants’ fees, investment banking fees,
consulting fees, amounts required to be applied to the repayment of Indebtedness
secured by a Lien expressly permitted hereunder on any asset which is the
subject of such Asset Sale or Recovery Event (other than any Lien pursuant to a
Security Document or any Lien on all or any part of the Collateral), and other
customary fees and expenses actually incurred by any Group Member in connection
therewith (in each case other than to the extent payable to an Affiliate);
(ii) taxes paid or reasonably estimated to be payable by any Group Member as a
result thereof (after taking into account any available tax credits or
deductions and any tax sharing arrangements); (iii) the amount of any reasonable
reserve established in accordance with GAAP against any liabilities (other than
any taxes deducted pursuant to clause (ii) above) (A) associated with the assets
that are the subject of such event and (B) retained by any Group Member,
provided that the amount of any subsequent reduction of such reserve (other than
in connection with a payment in respect of any such liability) shall be deemed
to be Net Cash Proceeds of such event occurring on the date of such reduction;
and (iv) the pro rata portion of the Net Cash Proceeds thereof (calculated
without regard to this clause (iv)) attributable to minority interests and not
available for distribution to or for the account of any Group Member as a result
thereof and (b) in connection with any issuance of any Equity Interests or
issuance or sale of debt securities or instruments or the incurrence of
Indebtedness, the cash proceeds received from such issuance or incurrence, net
of attorneys’ fees, investment banking fees, accountants’ fees, consulting fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred in connection therewith (in each case other than to the extent
payable to an Affiliate).

 

“Next Available Term SOFR” shall mean, at any time, for any Interest Period,
Term SOFR for the longest tenor that can be determined by the Required Lenders
that is shorter than the applicable Corresponding Tenor.

 

“Non-Consenting Lender” shall mean any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of each Lender or each
affected Lender, in each case, in accordance with the terms of Section 9.01 and
(ii) has been approved by the Required Lenders.

 

“Non-Public Information” shall mean information which has not been disseminated
in a manner making it available to investors generally, within the meaning of
Regulation FD promulgated by the SEC under the Securities Act and the Exchange
Act.

 

“Note” shall mean any promissory note evidencing any Loan.



 27 

 

“Obligations” shall mean the unpaid principal of and interest on (including,
without limitation, interest accruing after the maturity of the Loans and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any proceeding under any Debtor Relief Law, relating to any
Group Member, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans and all other obligations and
liabilities owed by any Group Member to any Agent or any Lender, whether direct
or indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document or any other document made, delivered or
given in connection herewith or therewith, whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses
(including, without limitation, Prepayment Premium, all fees, charges and
disbursements of counsel to the Agents or any Lender that are required to be
paid by the Borrower pursuant hereto) or otherwise.

 

“OFAC” shall mean the Office of Foreign Assets Control of the U.S. Department of
the Treasury.

 

“Organizational Documents” shall mean, collectively, with respect to any Person,
(i) in the case of any corporation, the certificate of incorporation or articles
of incorporation and by-laws (or similar constitutive documents) of such Person,
(ii) in the case of any limited liability company, the certificate or articles
of formation or organization and operating agreement or memorandum and articles
of association (or similar constitutive documents) of such Person, (iii) in the
case of any limited partnership, the certificate of formation and limited
partnership agreement (or similar constitutive documents) of such Person (and,
where applicable, the equity holders or shareholders registry of such Person),
(iv) in the case of any general partnership, the partnership agreement (or
similar constitutive document) of such Person, (v) in any other case, the
functional equivalent of the foregoing, and (vi) any shareholder, voting trust
or similar agreement between or among any holders of Equity Interests of such
Person.

 

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

 

“Parent Expenses” shall mean:

 

(a)               costs (including all professional fees and expenses) incurred
by Holdings in connection with reporting obligations under or otherwise incurred
in connection with compliance with applicable laws, rules or regulations of any
governmental, regulatory or self-regulatory body or stock exchange, or any
indenture or other agreement or instrument relating to Indebtedness of the
Borrower or any Subsidiary, including in respect of any reports filed with
respect to the Securities Act, the Exchange Act or the respective rules and
regulations promulgated thereunder;



 28 

 

(b)               customary indemnification obligations of Holdings owing to
directors, officers, employees or other Persons under its charter or by-laws or
pursuant to written agreements with any such Person to the extent relating to
the Borrower and its Subsidiaries;

 

(c)               obligations of Holdings in respect of director and officer
insurance (including premiums therefor) to the extent relating to the Borrower
or any of its Subsidiaries;

 

(d)               general corporate overhead expenses, including professional
fees and expenses and other operational expenses of Holdings related to the
ownership or operation of the business of the Borrower or any of its
Subsidiaries; and

 

(e)               expenses incurred by Holdings in connection with any public
offering or other sale of Equity Interests or Indebtedness:

 

(i)where the net proceeds of such offering or sale are intended to be received
by or contributed to the Borrower or any Subsidiary;

 

(ii)in a pro-rated amount of such expenses in proportion to the amount of such
net proceeds intended to be received by or contributed to the Borrower or any
Subsidiary; or

 

(iii)otherwise on an interim basis prior to completion of such offering, so long
as Holdings shall cause the amount of such expenses to be repaid to the Borrower
or the relevant Subsidiary out of the proceeds of such offering promptly if
completed.

 

“Participant” shall have the meaning set forth in Section 9.06(d).

 

“Participant Register” shall have the meaning set forth in Section 9.06(d).

 

“PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)), as the same has been, or
shall hereafter be, renewed, extended, amended or replaced.

 

“Payment in Full” shall mean (a) the termination of all Commitments and (b) the
payment in full in cash of all Loans and other amounts owing to any Lender or
any Agent in respect of the Obligations (other than contingent or
indemnification obligations not then due).

 

“Payment Office” shall mean the office specified from time to time by the
Disbursing Agent as its payment office by notice to the Borrower and the
Lenders.



 29 

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA (or any successor).

 

“Perfection Certificate” shall mean a certificate in form satisfactory to the
Required Lenders that provides information with respect to the assets of each
Loan Party.

 

“Permits” shall mean any and all licenses, permits, approvals, certifications,
registrations, notifications, exemptions or authorizations of or from any
Governmental Authority.

 

“Permitted Equity Issuance” shall mean the sale or issuance of any Equity
Interests (a) pursuant to any employee stock or stock option compensation plan,
(b) pursuant to the exercise of the Warrants by the Lenders or their Affiliates
in accordance with the terms thereof and (c) by Holdings in connection with the
Mexico JV Transaction.

 

“Permitted Equity Liens” shall mean Liens permitted under Section 6.02(a),
Section 6.02(c), Section 6.02(r), and Section 6.02(t).

 

“Permitted Liens” shall mean the collective reference to Liens permitted by
Section 6.02.

 

“Permitted Prior Liens” shall mean Liens permitted pursuant to Section 6.02
(other than Section 6.02(a) and Section 6.02(t)).

 

“Permitted Refinancing Debt” shall mean any modification, refinancing,
refunding, renewal or extension of any Indebtedness; provided that (i) the
principal amount (or accreted value, if applicable) thereof does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness being
modified, refinanced, refunded, renewed or extended except by an amount equal to
unpaid accrued interest and premium thereon plus other reasonable amounts paid,
and fees and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal or extension and by an amount equal to any
existing commitments unutilized thereunder; (ii) such modification, refinancing,
refunding, renewal or extension has a maturity no earlier and a Weighted Average
Life to Maturity no shorter than the Indebtedness being modified, refinanced,
refunded, renewed or extended; (iii) at the time thereof, no Default or Event of
Default shall have occurred and be continuing; (iv) if the Indebtedness being
modified, refinanced, refunded, renewed or extended is unsecured, such
modification, refinancing, refunding, renewal or extension is unsecured; (v) if
the Indebtedness being modified, refinanced, refunded, renewed or extended is
subordinated in right of payment to the Obligations, such modification,
refinancing, refunding, renewal or extension is subordinated in right of payment
to the Obligations on terms, taken as a whole, at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
modified, refinanced, refunded, renewed or extended; (vi) if the Indebtedness
being modified, refinanced, refunded, renewed or extended is secured, such
modification, refinancing, refunding, renewal or extension is secured by no more
collateral than the Indebtedness being modified, refinanced, refunded, renewed
or extended; and (vii) the primary obligors and guarantors in respect of such
Indebtedness being modified, refinanced, refunded, renewed or extended remain
the same (or constitute a subset thereof); provided that one or more new
obligors and/or guarantors may be added if they are already Loan Parties, are
contemporaneously added as Loan Parties at the time of such modification,
refinancing, refunding, renewal or extension, or are not required to be Loan
Parties because they are Excluded Subsidiaries.



 30 

 

“Person” shall mean any natural Person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“PIK Interest” shall have the meaning set forth in Section 2.11(d).

 

“Plan” shall mean any “employee benefit plan” as defined in Section 3(3) of
ERISA which is sponsored, maintained or contributed to by, or required to be
contributed to by, Holdings, the Borrower or any of their respective ERISA
Affiliates or with respect to which Holdings, the Borrower or any of their
respective ERISA Affiliates has or could reasonably be expected to have
liability, contingent or otherwise, under ERISA.

 

“Platform” shall mean IntraLinks or a substantially similar electronic
transmission system.

 

“Pledged Equity Interests” shall have the meaning set forth in the Guarantee and
Collateral Agreement.

 

“Prepayment Premium” shall have the meaning set forth in Section 2.06(b).

 

“Prime Rate” shall mean the rate of interest quoted in the print edition of The
Wall Street Journal, Money Rates Section as the Prime Rate (currently defined as
the base rate on corporate loans posted by at least 75% of the nation’s 30
largest banks), as in effect from time to time. The Prime Rate is a reference
rate and does not necessarily represent the lowest or best rate actually charged
to any customer. The Disbursing Agent or any Lender may make commercial loans or
other loans at rates of interest at, above or below the Prime Rate.

 

“Pro Forma Financial Statements” shall have the meaning set forth in Section
3.04(b).

 

“Projections” shall have the meaning set forth in Section 3.04(c).

 

“Property” shall mean any right or interest in or to property of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible,
including, without limitation, Equity Interests.

 

“Public Lender” shall mean any Lender that does not wish to receive Non-Public
Information with respect to Holdings, the Borrower or their Subsidiaries or
their respective securities.

 

“Purchase Money Obligation” shall mean, for any Person, the obligations of such
Person in respect of Indebtedness (including Capital Lease Obligations) incurred
for the purpose of financing all or any part of the purchase price of any fixed
or capital assets or the cost of installation, construction or improvement of
any fixed or capital assets; provided, however, that (i) such Indebtedness is
incurred within 30 days after such acquisition, installation, construction or
improvement of such fixed or capital assets by such Person and (ii) the amount
of such Indebtedness does not exceed the lesser of 100% of the fair market value
of such fixed or capital asset or the cost of the acquisition, installation,
construction or improvement thereof, as the case may be.



 31 

 

“Qualified Equity Interests” shall mean Equity Interests that are not
Disqualified Equity Interests.

 

“Railcar Leasing Subsidiary” shall mean each of FreightCar America Leasing, LLC,
a Delaware limited liability company, FreightCar America Leasing 1, LLC, a
Delaware limited liability company, FreightCar America Capital Leasing, LLC, a
Delaware limited liability company, and FreightCar America Railcar Management,
LLC, a Delaware limited liability company.

 

“Real Property” shall mean all real property held or used by any Group Member,
which relevant Group Member owns in fee or in which it holds a leasehold
interest as a tenant, including as of the Closing Date.

 

“Recipient” shall mean (a) each Agent and (b) any Lender, as applicable.

 

“Recovery Event” shall mean the receipt by any Group Member of any cash payments
or proceeds under any casualty insurance policy in respect of a covered loss
thereunder or as a result of the taking of any assets of any Group Member by any
Person pursuant to the power of eminent domain, condemnation or otherwise, or
pursuant to a sale of any such assets to a purchaser with such power under
threat of such a taking, in each case, in excess of $500,000 individually or
$1,000,000 in the aggregate during any fiscal year of Holdings.

 

“Reference Time” with respect to any setting of the then-current Benchmark shall
mean (a) if the Benchmark is LIBOR, 11:00 a.m. (London time) on the day that is
two London banking days preceding the date of such setting, and (b) if the
Benchmark is not LIBOR, the time determined by the Required Lenders in their
reasonable discretion and notified to the Disbursing Agent.

 

“Refinancing” shall mean the repayment in full and termination of the
Indebtedness under the Existing Credit Agreement on or prior to the Closing
Date.

 

“Register” shall have the meaning set forth in Section 9.06(c).

 

“Regulation D” shall mean Regulation D of the Board of Governors as in effect
from time to time.

 

“Regulation T” shall mean Regulation T of the Board of Governors as in effect
from time to time.

 

“Regulation U” shall mean Regulation U of the Board of Governors as in effect
from time to time.

 

“Regulation X” shall mean Regulation X of the Board of Governors as in effect
from time to time.



 32 

 

“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Release” shall mean, with respect to Materials of Environmental Concern, any
release, spill, emission, leaking, pumping, pouring, injection, escaping,
deposit, disposal, discharge, dispersal, dumping, leaching or migration into or
through the indoor or outdoor environment (including the abandonment or disposal
of any barrels, containers or other closed receptacles containing any Materials
of Environmental Concern).

 

“Relevant Governmental Body” means the Board of Governors or the Federal Reserve
Bank of New York, or a committee officially endorsed or convened by the Board of
Governors or the Federal Reserve Bank of New York, or any successor thereto.

 

“Required Lenders” shall mean, at any time, Lenders having Total Credit
Exposures representing more than 50% of the Total Credit Exposures of all
Lenders.

 

“Requirement of Law” shall mean, as to any Person, such Person’s Organizational
Documents, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its Property or to which such Person or
any of its Property is subject.

 

“Responsible Officer” shall mean, as to any Person, the chief executive officer,
president or chief financial officer of such Person, but in any event, with
respect to financial matters, the chief financial officer or other officer with
similar responsibilities of such Person; and with respect to the Disbursing
Agent or the Collateral Agent, any officer assigned to the corporate trust
office of such Disbursing Agent or Collateral Agent, as applicable, including
any managing director, principal, vice president, assistant vice president,
assistant treasurer, assistant secretary, or any other officer of such
Disbursing Agent or Collateral Agent, as applicable, customarily performing
functions similar to those performed by any of the above designated officers and
having direct responsibility for the administration of this Agreement, and also,
with respect to a particular matter, any other officer, to whom such matter is
referred because of such officer's knowledge of and familiarity with the
particular subject. Unless otherwise qualified, all references to a “Responsible
Officer” shall refer to a Responsible Officer of the Borrower.

 

“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property) with respect to any capital stock or other
Equity Interest of any Person, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, defeasance, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to any Person’s stockholders, partners or members (or the
equivalent of any thereof), or any option, warrant or other right to acquire any
such dividend or other distribution or payment.

 

“Revolving Loan Agreement” shall mean that certain Loan and Security Agreement
dated as of October 8, 2020 by and among Revolving Loan Lender and the Loan
Parties (other than FCA-Fasemex, LLC, a Delaware limited liability company, and
the Mexican Subsidiaries, who will be joined as guarantors under the Revolving
Loan Agreement following consummation of the Mexican JV Transaction), as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time to the extent not prohibited by the Intercreditor Agreement.



 33 

 

“Revolving Loan Documents” shall mean, collectively, the following (as the same
may be amended, restated, refinanced or otherwise modified from time to time to
the extent not prohibited by the Intercreditor Agreement): (a) the Revolving
Loan Agreement, all exhibits, schedules and disclosure letters referred to
therein or delivered pursuant thereto, if any, (b) all amendments thereto,
waivers relating thereto and other side letters or agreements affecting the
terms thereof, and (c) all of the other agreements, documents and instruments
executed and delivered in connection therewith or related thereto.

 

“Revolving Loan Indebtedness” shall mean “Obligations” (or any such similar
term) (as defined in the Revolving Loan Agreement) of the Loan Parties owing to
the Revolving Loan Lender under the Revolving Loan Documents.

 

“Revolving Loan Lender” shall mean Siena Lending Group LLC.

 

“SBA PPP Loan” shall mean a loan incurred by Holdings under 15 U.S.C. 636(a)
(36) (as added to the Small Business Act by Section 1102 of the CARES Act).

 

“S&P” shall mean S&P Global Ratings and any successor thereto.

 

“Sale and Leaseback” shall have the meaning set forth in Section 6.09.

 

“Sanctioned Country” shall mean, at any time, a country or territory that is
subject to comprehensive Sanctions (as of the Closing Date, Cuba, Iran, North
Korea, Syria, and the Crimea region).

 

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, or the U.S. Department of Commerce (including the Specially
Designated Nationals and Blocked Persons List, the S ectoral Sanctions
Identifications List, the Foreign Sanctions Evaders List, the Entity List, the
Denied Persons List, or the Unverified List), or by the United Nations Security
Council, the European Union or any EU member state; (b) any Person domiciled,
organized or resident in a Sanctioned Country; (c) any Person owned or
controlled by, or acting on behalf of, any such Person; or (d) any Person that
is otherwise targeted by Sanctions.

 

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC pursuant to various statutes, the Foreign
Assets Control Regulations (31 CFR Parts 500-598) and all executive orders
promulgated thereunder or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

“Scheduled Material Agreements” shall mean, as of the Closing Date, the Material
Agreements described on Schedule 1.01(a).



 34 

 

“SEC” shall mean the Securities and Exchange Commission or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Parties” shall have the meaning set forth in the Guarantee and
Collateral Agreement.

 

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time, and any successor statute.

 

“Security Documents” shall mean the collective reference to the Guarantee and
Collateral Agreement, the Mortgages (if any), the Perfection Certificate, the
Intellectual Property Security Agreements, the Mexican Security Documents, any
control agreements or any other security documents required to be delivered
pursuant to the Guarantee and Collateral Agreement or any other Loan Document
and all other security documents hereafter delivered to any Agent for the
purpose of granting or perfecting a Lien on any Property of any Loan Party to
secure the Obligations.

 

“Shoals Facility” shall mean the railcar manufacturing facility located at 1200
Haley Drive, Cherokee, Alabama 35616.

 

“Shoals Facility Lease” shall mean that certain Industrial Facility Lease dated
as of September 29, 2011 between Teachers’ Retirement Systems of Alabama and
Employees’ Retirement System of Alabama, as landlord, and Navistar, Inc., as
tenant, which lease was assigned to FreightCar Alabama, LLC pursuant to that
certain Assignment and Assumption of Lease dated as of February 28, 2018.

 

“Shoals Facility Lease Termination” shall mean the termination of the Shoals
Facility Lease in a manner that does not require any additional cash payment by
the Loan Parties and is otherwise in form and substance reasonably satisfactory
to the Lenders.

 

“Signing Date” shall mean the date on which the conditions precedent set forth
in Section 4.01 shall have been satisfied or waived, which date is October 13,
2020.

 

“Signing Date Loan Documents” shall have the meaning set forth in Section
4.01(a).

 

“Single Employer Plan” shall mean any Plan that is covered by Title IV of ERISA,
but which is not a Multiemployer Plan.

 

“SOFR” shall mean, with respect to any Business Day, a rate per annum equal to
the secured overnight financing rate for such Business Day published by the SOFR
Administrator on the SOFR Administrator’s Website on the immediately succeeding
Business Day.

 

“SOFR Administrator” shall mean the Federal Reserve Bank of New York (or a
successor administrator of the secured overnight financing rate).

 

“SOFR Administrator’s Website” shall mean the website of the Federal Reserve
Bank of New York currently at http://www.newyorkfed.org, or any successor source
for the secured overnight financing rate identified as such by the SOFR
Administrator from time to time.



 35 

 

“Solvent” shall mean, with respect to any Person, as of any date of
determination, on a consolidated basis (a) the amount of the “present fair
saleable value” of the assets of such Person will, as of such date, exceed the
amount of all “liabilities of such Person, contingent or otherwise,” as of such
date, (b) the “present fair saleable value” of the assets of such Person will,
as of such date, be greater than the amount that will be required to pay the
liability of such Person on its debts as such debts become absolute and matured,
(c) such Person will not have, as of such date, an unreasonably small amount of
capital with which to conduct its business, (d) such Person will be able to pay
its debts as they mature and (e) such Person is not insolvent within the meaning
of any applicable Requirements of Law. For purposes of this definition,
(i) “debt” shall mean liability on a “claim,” (ii) “claim” shall mean any
(A) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (B) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured and (iii) such other quoted terms used in this definition shall be
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors.

 

“Spot Rate” shall have the meaning set forth in Section 1.06.

 

“Statutory Reserve Rate” shall mean a fraction (expressed as a decimal), (a) the
numerator of which is the number one and (b) the denominator of which is the
number one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board of Governors to which the Disbursing Agent is subject
with respect to the Eurodollar Rate for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board of Governors).
Such reserve percentage shall include those imposed pursuant to such Regulation
D. Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of, or credit for,
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation. The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.

 

“Subordinated Intercompany Note” shall mean the Subordinated Intercompany Note,
substantially in the form of Exhibit H.

 

“Subsidiary” shall mean, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of Holdings.



 36 

 

“Subsidiary Guarantor” shall mean each existing and subsequently acquired or
organized direct or indirect Wholly Owned Subsidiary of Holdings (other than the
Borrower and any Excluded Subsidiary) which has guaranteed the Obligations.

 

“Swap Contract” shall mean (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement, in each case for
the purpose of hedging the foreign currency, interest rate or commodity risk
associated with the operations of the Group Members.

 

“Swap Termination Value” shall mean, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s) have
been determined in accordance therewith, such termination value(s), and (b) for
any date prior to the date referenced in clause (a), the amount(s) determined as
the mark-to-market value(s) for such Swap Contracts, as determined based upon
one or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Contracts (which may include a Lender or any
Affiliate of a Lender).

 

“Synthetic Lease” shall mean, as to any Person, (a) any lease (including leases
that may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (i) that is accounted for as an operating lease under GAAP
and (ii) in respect of which the lessee retains or obtains ownership of the
property so leased for U.S. federal income tax purposes or (b) (i) a synthetic,
off-balance sheet or tax retention lease or (ii) an agreement for the use or
possession of property (including a Sale and Leaseback), in each case under this
clause (b), creating obligations that do not appear on the balance sheet of such
person but which, upon the application of any Debtor Relief Laws to such Person,
would be characterized as the indebtedness of such Person (without regard to
accounting treatment).

 

“Tax Distribution Amount” shall mean any Taxes measured by income of Holdings,
the Borrower or any Subsidiary for which Holdings (or another member of any
group filing a consolidated, unitary or combined tax return with Holdings) is
liable, up to an amount not to exceed the amount of any such Taxes that Holdings
and its Subsidiaries would have been required to pay on a separate group basis
if Holdings and its Subsidiaries had paid tax on a consolidated, combined,
group, affiliated or unitary basis on behalf of an affiliated group consisting
only of Holdings and its Subsidiaries, taking into account any net operating
losses or other attributes of Holdings or its Subsidiaries.



 37 

 

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

 

“Term SOFR” shall mean, for the applicable Corresponding Tenor as of the
applicable Reference Time, the forward-looking term rate based on SOFR that has
been selected or recommended by the Relevant Governmental Body.

 

“Title Company” shall have the meaning set forth in Section 5.12(c).

 

“Title Policy” shall have the meaning set forth in Section 5.12(c).

 

“Total Credit Exposure” shall mean, as to any Lender at any time, the unused
Commitments and outstanding Loans of such Lender at such time.

 

“Transaction Expenses” shall mean any fees or expenses incurred or paid by
Holdings or any of the Subsidiaries in connection with the Transactions
(including payments to officers, employees and directors as payouts or special
or retention bonuses to be paid on or prior to the Closing Date), this Agreement
and the other Loan Documents and the transactions contemplated hereby and
thereby.

 

“Transactions” shall mean collectively, the transactions to occur on or prior to
the Closing Date pursuant to the Loan Documents, including (a) the execution,
delivery and performance of the Loan Documents, the initial borrowings hereunder
and the use of proceeds thereof; (b) the Refinancing; (c) the execution,
delivery and performance of the Revolving Loan Documents; (d) the consummation
of the Mexico JV Transaction; and (e) the payment of Transaction Expenses.

 

“Treasury Rate” shall mean, at any determination date, the yield to maturity as
of such date of constant maturity United States Treasury securities (as compiled
and published in the most recent Federal Reserve Statistical Release H. 15
(519) that has become publicly available at least two Business Days prior to
such date (or, if such statistical release is no longer published, any publicly
available source of similar market data)) most nearly equal to the period from
such date to the third anniversary of the Closing Date; provided, however, that
if no published maturity exactly corresponds with such date, then the Treasury
Rate shall be interpolated or extrapolated on a straight-line basis from the
arithmetic mean of the yields for the next shortest and next longest published
maturities; provided further, however, that if the period from such date to the
third anniversary of the Closing Date is less than one year, the weekly average
yield on actually traded United States Treasury securities adjusted to a
constant maturity of one year will be used.

 

“Type” shall mean, as to any Loan, its nature as a Base Rate Loan or a
Eurodollar Loan.

 

“Unadjusted Benchmark Replacement” shall mean the applicable Benchmark
Replacement excluding the related Benchmark Replacement Adjustment.



 38 

 

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code, as in
effect from time to time in any applicable jurisdiction.

 

“Unrestricted Cash” shall mean, as of any date of determination, the aggregate
amount of all cash and Cash Equivalents on the consolidated balance sheet of the
Loan Parties that are not “restricted” for purposes of GAAP and in which the
Collateral Agent has a perfected first-priority security interest (subject only
to Permitted Liens); provided, however, that the aggregate amount of
Unrestricted Cash shall not (i) include any cash or Cash Equivalents that are
subject to a Lien (other than any Permitted Lien) or (ii) include any cash or
Cash Equivalents that are restricted by contract, law or material adverse tax
consequences from being applied to repay any Funded Debt.

 

“U.S. Person” shall mean any Person that is a “United States person” as defined
in Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” shall have the meaning set forth in Section
2.16(g).

 

“Warrants” shall have the meaning set forth in Section 4.02(r).

 

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.

 

“Wholly Owned Subsidiary” of any Person shall mean a subsidiary of such Person
of which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the Equity Interests are, at the time any
determination is being made, owned, Controlled or held by such Person or one or
more wholly owned subsidiaries of such Person or by such Person and one or more
wholly owned subsidiaries of such Person. Unless otherwise qualified, all
references to a “Wholly Owned Subsidiary” or to “Wholly Owned Subsidiaries” in
this Agreement shall refer to a Wholly Owned Subsidiary or Wholly Owned
Subsidiaries of Holdings.

 

“Withdrawal Liability” shall mean any liability to a Multiemployer Plan as a
result of a “complete withdrawal” or “partial withdrawal” from such
Multiemployer Plan, as such terms are defined in Section 4201(b) of ERISA.

 

“Withholding Agent” shall mean any Loan Party and the Disbursing Agent.

 

Section 1.02        Other Interpretive Provisions. With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:

 

(a)                The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organizational Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s permitted successors and assigns, (iii) the
words “hereto,” “herein,” “hereof” and “hereunder,” and words of similar import
when used in any Loan Document, shall be construed to refer to such Loan
Document in its entirety and not to any particular provision thereof, (iv) all
references in a Loan Document to Articles, Sections, recitals, Annexes, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
recitals, Annexes, Exhibits and Schedules to, the Loan Document in which such
references appear, (v) any reference to any law shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time and (vi) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.



 39 

 

(b)                In the computation of periods of time from a specified date
to a later specified date, the word “from” shall mean “from and excluding”, the
words “to” and “until” each mean “to but excluding” and the word “through” shall
mean “to and including”.

 

(c)                Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

Section 1.03        Accounting Terms.

 

(a)                Generally. All accounting terms not specifically defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Historical Audited Financial
Statements, except as otherwise specifically prescribed herein. Notwithstanding
the foregoing, for purposes of determining compliance with any covenant
(including the computation of any financial covenant) contained herein,
Indebtedness of the Borrower and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, and the effects of FASB ASC
825 and FASB ASC 470-20 on financial liabilities shall be disregarded.

 

(b)                Accounting Change. If at any time any Accounting Change shall
occur and such change results in a change in the method of calculation of any
financial covenant, standard or term in this Agreement, then upon the written
request of the Borrower or the Required Lenders, the Borrower and the Lenders
shall negotiate in good faith in order to amend such provisions so as to
equitably reflect such Accounting Change with the desired result that the
criteria for evaluating Holdings’ and the Borrower’s financial condition shall
be the same after such Accounting Change as if such Accounting Change had not
occurred; provided that, until such time as an amendment shall have been
executed and delivered by Holdings, the Borrower and the Required Lenders,
(A) all such financial covenants, standards and terms in this Agreement shall
continue to be calculated or construed as if such Accounting Change had not
occurred and (B) the Borrower shall provide to the Disbursing Agent and the
Lenders financial statements and other documents required under this Agreement
or as reasonably requested hereunder setting forth a reconciliation between
calculations of such financial covenants, standards and terms made before and
after giving effect to such Accounting Change. Without limiting the foregoing,
leases shall continue to be classified and accounted for on a basis consistent
with that reflected in the Historical Audited Financial Statements for all
purposes of this Agreement, notwithstanding any Accounting Change relating
thereto, unless the parties hereto shall enter into a mutually acceptable
amendment addressing such changes, as provided for above.



 40 

 

(c)                Consolidation of Variable Interest Entities. All references
herein to consolidated financial statements of Holdings and its Subsidiaries or
to the determination of any amount for Holdings and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that Holdings is required to consolidate
pursuant to FASB ASC 810 as if such variable interest entity were a Subsidiary
as defined herein.

 

Section 1.04        Rounding. Any financial ratios determined pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

 

Section 1.05        Times of Day. Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).

 

Section 1.06        Currency Equivalents Generally. Any amount specified in this
Agreement (other than in Article II, Article VIII and Article IX) or any of the
other Loan Documents to be in Dollars shall also include the equivalent of such
amount in any currency other than Dollars, such equivalent amount thereof in the
applicable currency to be determined by the Disbursing Agent at such time on the
basis of the Spot Rate for the purchase of such currency with Dollars. The “Spot
Rate” for a currency means the rate determined by the Disbursing Agent to be the
rate quoted by the Person acting in such capacity as the spot rate for the
purchase by such Person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m. on the
date two Business Days prior to the date of such determination; provided that
the Disbursing Agent may obtain such spot rate from another financial
institution designated by the Disbursing Agent if the Person acting in such
capacity does not have as of the date of determination a spot buying rate for
any such currency.

 

Section 1.07        Rates. The Disbursing Agent does not warrant, nor accept
responsibility, nor shall the Disbursing Agent have any liability with respect
to the administration, submission or any other matter related to the rates in
the definition of “Eurodollar Rate” or with respect to any comparable or
successor rate thereto. The Disbursing Agent shall not be under any obligation
to (i) monitor, determine or verify the unavailability or cessation of LIBOR (or
other applicable benchmark index), or whether or when there has occurred, or to
give notice to any other transaction party of the occurrence of, any Benchmark
Transition Event, Benchmark Replacement Date or Benchmark Unavailability Period,
or (ii) to select, determine or designate any alternative reference rate or
Benchmark Replacement, or other successor or replacement benchmark index, or
whether any conditions to the designation of such a rate have been satisfied, or
(iii) to select, determine or designate any Benchmark Replacement Adjustment, or
other modifier to any replacement or successor index, or (iv) to determine
whether or what Benchmark Replacement Conforming Changes are necessary or
advisable, if any, in connection with any of the foregoing.



 41 

 

Section 1.08        Cashless Rolls. Notwithstanding anything to the contrary
contained in this Agreement or in any other Loan Document, any Lender may
exchange, continue or roll over all or a portion of its Loans in connection with
any refinancing, extension, loan modification or similar transaction permitted
by the terms of this Agreement, pursuant to a cashless settlement mechanism
approved by the Borrower and such Lender.

 

Section 1.09        Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.

 

Article II
LOANS

 

Section 2.01        Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees, severally and not jointly, to make a Loan to the
Borrower on the Closing Date in an amount equal to (a) the Commitment of such
Lender less (b) the original issue discount applicable to such Lender as set
forth on Annex A. Moreover, the Borrower and the Lenders agree and acknowledge
that each term loan and the associated Warrant comprise an “investment unit”
within the meaning of Treasury Regulations Section 1.1273-2(h), and that the
fair market value of each Warrant is specified on Annex A hereto; provided that
Annex A shall be modified on the Closing Date to reflect the fair market value
of each Warrant as of the Closing Date.   The sum of the discount specified in
the foregoing clause (b) and the fair market value of the Warrants will be
treated as original issue discount on the Loan for U.S. federal income tax
purposes and will reduce the issue price of the Loan.

 

The Borrower may make only one borrowing under the Commitments, which shall be
on the Closing Date. Any amount borrowed under this Section 2.01 and
subsequently repaid or prepaid may not be reborrowed. Subject to Section 2.07
and Section 2.08, all amounts owed hereunder with respect to the Loans shall be
paid in full no later than the Maturity Date. Each Lender’s Commitment shall
terminate immediately and without further action on the earlier of (i) the
Closing Date after giving effect to the funding of such Commitment on the
Closing Date or (ii) December 31, 2020.



 42 

 

Section 2.02        Procedure for Borrowing.

 

(a)                The Borrower shall deliver to the Disbursing Agent a fully
executed Borrowing Notice no later than 2:00 p.m. (x) one Business Day in
advance of the Closing Date in the case of Base Rate Loans and (y) three
Business Days in advance of the Closing Date in the case of Eurodollar Loans (or
such shorter period as may be acceptable to the Lenders and the Disbursing
Agent). If no election as to the Type of Borrowing is specified in any such
notice, then the requested borrowing shall be a Base Rate Borrowing. The
Disbursing Agent shall promptly advise the Lenders of any notice given pursuant
to this Section 2.02 (and the contents thereof), and of each Lender’s portion of
the requested borrowing.

 

(b)                Upon receipt of written confirmation by the Lenders of the
satisfaction or waiver of the conditions precedent specified herein, each Lender
shall make its Loan available to the Disbursing Agent not later than 12:00 p.m.
on the Closing Date by wire transfer of same day funds in Dollars, at the
principal office designated by the Disbursing Agent. Upon satisfaction or waiver
of the conditions precedent specified herein and receipt of funds from each
Lender sufficient to make the Loans, the Disbursing Agent shall make the
proceeds of the Loans available to the Borrower on the Closing Date by causing
an amount of same day funds in Dollars equal to the proceeds of all such Loans
received by Disbursing Agent from the Lenders to be credited to such account(s)
as may be designated in writing to the Disbursing Agent by the Borrower.

 

Section 2.03        Repayment of Loans. The Borrower shall repay to the Lenders
the aggregate principal amount of all Loans outstanding on the Maturity Date.

 

Section 2.04        Lenders’ Evidence of Debt; Register; Notes.  

 

(a)                Lenders’ Evidence of Debt. Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
Obligations of the Borrower to such Lender, including the amounts of the Loans
made by it and each repayment and prepayment in respect thereof. Any such
recordation shall be conclusive and binding on the Borrower, absent manifest
error; provided that the failure to make any such recordation, or any error in
such recordation, shall not affect any Lender’s Commitments or the Borrower’s
Obligations in respect of any applicable Loans; provided, further, in the event
of any inconsistency between the Register and any Lender’s records, the
recordations in the Register shall govern.

 

(b)                Register. The Disbursing Agent (or its agent or sub-agent
appointed by it) shall maintain the Register pursuant to Section 9.06(c), in
which shall be recorded (i) the amount of each Loan made hereunder and any Note
evidencing such Loan, the Type of such Loan and each Interest Period applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder and (iii) the
amount of any sum received by the Disbursing Agent hereunder from the Borrower
and each Lender’s share thereof. The entries made in the Register shall be
conclusive and binding on the Borrower and each Lender, absent manifest error,
and the Disbursing Agent and Lenders may treat each Person whose name is
recorded in the Register as the owner of the Loans recorded therein for the
purposes of this Agreement; provided that failure to make any such recordation,
or any error in such recordation, shall not affect the Borrower’s Obligations in
respect of any Loans. The Borrower hereby designates the Disbursing Agent to
serve as the Borrower’s non-fiduciary agent solely for purposes of maintaining
the Register as provided in this Section 2.04(b), and the Borrower hereby agrees
that, to the extent the Disbursing Agent serves in such capacity, the Disbursing
Agent and its officers, directors, employees, agents, sub-agents and affiliates
shall constitute “Indemnitees.”



 43 

 

(c)                Notes. The Borrower agrees that, upon request by any Lender,
the Borrower will promptly execute and deliver to such Lender a promissory note
of the Borrower evidencing any Loans of such Lender, substantially in the form
of Exhibit D (a “Note”), with appropriate insertions as to date and principal
amount; provided that the obligations of the Borrower in respect of each Loan
shall be enforceable in accordance with the Loan Documents whether or not
evidenced by any Note.

 

Section 2.05        Fees.

 

(a)                The Borrower agrees to pay on the Closing Date to each Lender
party to this Agreement as a Lender on the Closing Date, as fee compensation for
the availability of such Lender’s Commitment, a closing fee in an amount equal
to 1.00% of the aggregate principal amount of such Lender’s Commitment, payable
to such Lender from the proceeds of Loans as and when funded on the Closing
Date. Such closing fees shall be in all respects fully earned, due and payable
on the Closing Date and non-refundable and non-creditable thereafter.

 

(b)                The Borrower agrees to pay to the Agents the fees in the
amounts and on the dates from time to time set forth in the Fee Letter and as
otherwise agreed to in writing by the Borrower and the Agents.

 

Section 2.06        Voluntary Prepayments; Call Protection.

 

(a)                Voluntary Prepayments.

 

(i)                 Any time and from time to time (subject to the payment of
any Prepayment Premium set forth in Section 2.06(b)):

 

(A)             the Borrower may prepay Base Rate Loans on any Business Day in
whole or in part, in an aggregate minimum amount of $1,000,000 and integral
multiples of $1,000,000 in excess of that amount; and

 

(B)              the Borrower may prepay Eurodollar Loans on any Business Day in
whole or in part in an aggregate minimum amount of $1,000,000 and integral
multiples of $1,000,000 in excess of that amount.

 

(ii)               All such prepayments shall be made:

 

(A)             upon not less than one Business Day’s prior written notice in
the case of Base Rate Loans; and

 

(B)              upon not less than three Business Days’ prior written notice in
the case of Eurodollar Rate Loans;

in each case given to the Disbursing Agent by 12:00 p.m. on the date required
(and the Disbursing Agent will promptly transmit such original notice to each
Lender). Upon the giving of any such notice, the principal amount of the Loans
specified in such notice shall become due and payable on the prepayment date
specified therein. The Borrower’s notice may state that such notice is
conditioned upon the effectiveness of other credit facilities or one or more
other events specified therein, in which case such notice may be revoked by the
Borrower (by notice to the Disbursing Agent on or prior to the specified
effective date) if such condition is not satisfied; provided that the Borrower
shall make any payments required to be made pursuant to Section 2.17.



 44 

 

(b)                Call Protection. In the event all or any portion of the
principal of the Loans is (i) voluntarily prepaid under Section 2.06(a), (ii)
prepaid under Section 2.07(a), Section 2.07(b), Section 2.07(c), Section 2.07(d)
or Section 2.07(e), (iii) accelerated in accordance with Article VII (including,
without limitation, automatic acceleration upon an Event of Default under
Section 7.01(f) or Section 7.01(g) or operation of law upon the occurrence of a
bankruptcy or insolvency event) or (iv) satisfied or released by foreclosure
(whether by power of judicial proceeding), deed in lieu of foreclosure or by any
other means, the Borrower shall be required to pay (A) the Make Whole Amount if
such prepayment, acceleration, satisfaction or release occurs on or prior to the
third anniversary of the Closing Date or (B) the Applicable Prepayment Premium
if such prepayment, acceleration, satisfaction or release occurs after the third
anniversary of the Closing Date (the Make Whole Amount and the Applicable
Prepayment Premium, as the case may be, the “Prepayment Premium”); provided,
that prepayments of outstanding PIK Interest that have been accrued and
capitalized pursuant to Section 2.11(d) shall not be subject to any Prepayment
Premium. It is understood and agreed that the Prepayment Premium applicable at
the time of a prepayment, acceleration, satisfaction or release shall constitute
part of the Obligations, in view of the impracticability and extreme difficulty
of ascertaining actual damages and by mutual agreement of the parties as to a
reasonable calculation of each Lender’s lost profits as a result thereof. Any
Prepayment Premium payable under the terms of this Agreement shall be presumed
to be the liquidated damages sustained by each Lender as the result of the early
termination, and the Borrower agrees that it is reasonable under the
circumstances currently existing. EACH LOAN PARTY EXPRESSLY WAIVES (TO THE
FULLEST EXTENT IT MAY LAWFULLY DO SO) THE PROVISIONS OF ANY PRESENT OR FUTURE
STATUTE OR LAW THAT PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE FOREGOING
PREPAYMENT PREMIUM IN CONNECTION WITH SUCH PREPAYMENT OR ACCELERATION. The
Borrower expressly agrees (to the fullest extent that it may lawfully do so)
that: (A) the Prepayment Premium is reasonable and is the product of an arm’s
length transaction between sophisticated business people, ably represented by
counsel; (B) the Prepayment Premium shall be payable notwithstanding the
then-prevailing market rates at the time payment is made; (C) there has been a
course of conduct between the Lenders and the Borrower giving specific
consideration in this transaction for such agreement to pay the Prepayment
Premium; and (D) the Borrower shall be estopped hereafter from claiming
differently than as agreed to in this paragraph. The Borrower expressly
acknowledges that its agreement to pay the Prepayment Premium to the Lenders as
herein described is a material inducement to the Lenders to provide the
Commitments and make the Loans. For the avoidance of doubt, the Disbursing Agent
shall have no obligation to calculate, or to verify the Borrower’s or any
Lender’s calculation of, any Prepayment Premium due under this Agreement.



 45 

 

Section 2.07        Mandatory Prepayments.

 

(a)                Asset Sales. Subject to the reinvestment right described in
the proviso, no later than the fifth Business Day following the date of receipt
by any Loan Party of any Net Cash Proceeds of any Asset Sale, the Borrower shall
prepay the Loans (subject to the payment of any prepayment premium set forth in
Section 2.06(b)) as set forth in Section 2.08 in an aggregate amount equal to
such Net Cash Proceeds; provided that so long as no Event of Default shall have
occurred and be continuing, if Borrower delivers to the Disbursing Agent a
certificate of a Responsible Officer to the effect that the Borrower or its
relevant Subsidiaries intend to apply the Net Cash Proceeds from such event (or
a portion thereof specified in such certificate), within 365 days of receipt
thereof in assets of the type used in the business of Holdings and its
Subsidiaries, then no prepayment shall be required pursuant to this paragraph
with respect to the Net Cash Proceeds specified in such certificate. In the
event that such Net Cash Proceeds are not so reinvested prior to the last day of
such 365 day period, the Borrower shall prepay the Loans in an amount equal to
such Net Cash Proceeds as set forth in Section 2.08.

 

(b)                Recovery Events. Subject to the reinvestment right described
in the proviso, no later than the fifth Business Day following the date of
receipt by any Loan Party, or the Collateral Agent as loss payee, of any Net
Cash Proceeds of any Recovery Event, the Borrower shall prepay (subject to the
payment of any prepayment premium set forth in Section 2.06(b)) the Loans as set
forth in Section 2.08 in an aggregate amount equal to such Net Cash Proceeds;
provided that so long as no Event of Default shall have occurred and be
continuing, if Borrower delivers to the Disbursing Agent a certificate of a
Responsible Officer to the effect that the Borrower or its relevant Subsidiaries
intend to apply the Net Cash Proceeds from such event (or a portion thereof
specified in such certificate), within 365 days of receipt thereof in assets of
the type used in the business of Holdings and its Subsidiaries, which investment
may include the repair, restoration or replacement of the affected assets, then
no prepayment shall be required pursuant to this paragraph with respect to the
Net Cash Proceeds specified in such certificate. In the event that such Net Cash
Proceeds are not so reinvested prior to the last day of such 365 day period, the
Borrower shall prepay the Loans in an amount equal to such Net Cash Proceeds as
set forth in Section 2.08.

 

(c)                Equity Offerings. No later than the first Business Day
following the date of receipt by Holdings of any Net Cash Proceeds with respect
to any Equity Offering (other than a Permitted Equity Issuance), the Borrower
shall prepay (subject to the payment of any prepayment premium set forth in
Section 2.06(b)) the Loans as set forth in Section 2.08 in an aggregate amount
equal to 100% of such Net Cash Proceeds.

 

(d)                Issuance of Debt. No later than the first Business Day
following the date of receipt by any Loan Party of any Net Cash Proceeds from
the incurrence of any Indebtedness of any Loan Party (other than with respect to
any Indebtedness permitted to be incurred pursuant to Section 6.01), the
Borrower shall prepay (subject to the payment of any prepayment premium set
forth in Section 2.06(b)) the Loans as set forth in Section 2.08 in an aggregate
amount equal to 100% of such Net Cash Proceeds.

 

(e)                Extraordinary Receipts. No later than the fifth Business Day
following the date of receipt by any Loan Party of any Extraordinary Receipts,
the Borrower shall prepay the Loans as set forth in Section 2.08 in an aggregate
amount equal to such Extraordinary Receipts (net of all reasonable out-of-pocket
expenses or other amounts required to be paid in connection therewith and
reserves for income taxes and indemnities); provided that so long as no Event of
Default shall have occurred and be continuing, if Borrower delivers to the
Disbursing Agent a certificate of a Responsible Officer to the effect that the
Borrower or its relevant Subsidiaries intend to apply the Net Cash Proceeds from
such event (or a portion thereof specified in such certificate), within 365 days
of receipt thereof in assets of the type used in the business of Holdings and
its Subsidiaries, then no prepayment shall be required pursuant to this
paragraph with respect to the Extraordinary Receipts specified in such
certificate. In the event that such Extraordinary Receipts are not so reinvested
prior to the last day of such 365 day period, the Borrower shall prepay the
Loans in an amount equal to such Extraordinary Receipts as set forth in Section
2.08.

 46 

 



Section 2.08        Application of Prepayments. Any prepayment shall be applied
first to Base Rate Loans to the full extent thereof before application to
Eurodollar Loans, in each case in a manner which minimizes the amount of any
payments required to be made by Borrower pursuant to Section 2.17.

 

Section 2.09        Conversion and Continuation Options.  (a)(a) The Borrower
may elect from time to time to convert Eurodollar Loans to Base Rate Loans by
giving the Disbursing Agent at least one Business Day’s prior irrevocable notice
of such election; provided that any such conversion of Eurodollar Loans may be
made only on the last day of an Interest Period with respect thereto. The
Borrower may elect from time to time to convert Base Rate Loans to Eurodollar
Loans by giving the Disbursing Agent at least three Business Days’ prior
irrevocable notice of such election; provided that no Base Rate Loan may be
converted into a Eurodollar Loan (i) when any Event of Default has occurred and
is continuing and the Required Lenders have determined not to permit such
conversions or (ii) after the date that is one month prior to the Maturity Date.
Upon receipt of any such notice, the Disbursing Agent shall promptly notify each
relevant Lender thereof.

 

(b)                The Borrower may elect to continue any Eurodollar Loan as
such upon the expiration of the then current Interest Period with respect
thereto by giving irrevocable notice to the Disbursing Agent; provided that no
Eurodollar Loan may be continued as such (i) when any Event of Default has
occurred and is continuing and the Required Lenders have determined not to
permit such continuations or (ii) after the date that is one month prior to the
Maturity Date; provided, further, that if the Borrower shall fail to give any
required notice as described above in this Section 2.09(b) or if such
continuation is not permitted pursuant to the preceding proviso, such Loans
shall be converted automatically to Base Rate Loans on the last day of such then
expiring Interest Period. Upon receipt of any such notice the Disbursing Agent
shall promptly notify each relevant Lender thereof.

 

Section 2.10        Minimum Amounts and Maximum Number of Eurodollar Tranches.
Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions, continuations and optional prepayments of Eurodollar Loans and all
selections of Interest Periods shall be in such amounts and be made pursuant to
such elections so that, (a) after giving effect thereto, the aggregate principal
amount of the Eurodollar Loans comprising each Eurodollar Tranche shall be equal
to $5,000,000 or a whole multiple of $1,000,000 in excess thereof and (b) no
more than four (4) Eurodollar Tranches shall be outstanding at any one time.



 47 

 

Section 2.11        Interest Rates and Payment Dates.  (a) Each Eurodollar Loan
shall bear interest for each day during each Interest Period with respect
thereto at a rate per annum equal to the Eurodollar Rate determined for such day
plus the Applicable Margin in effect for such day.

 

(b)                Each Base Rate Loan shall bear interest for each day on which
it is outstanding at a rate per annum equal to the Base Rate in effect for such
day plus the Applicable Margin in effect for such day.

 

(c)                (i) Automatically, after the occurrence and during the
continuance of an Event of Default described in Section 7.01(a), Section 7.01(f)
or Section 7.01(g) and (ii) after notice to the Borrower from the Required
Lenders, after the occurrence and during the continuance of any other Event of
Default, the Borrower shall pay interest on all amounts (whether or not past
due) owing by it hereunder at a rate per annum at all times, after as well as
before judgment, equal to (x) in the case of principal, at the rate otherwise
applicable to such Loan pursuant to Section 2.11(a) or Section 2.11(b), as
applicable, plus 2.00% per annum and (y) in all other cases, at a rate per annum
(computed on the basis of the actual number of days elapsed over a year of 360
days) equal to the rate that would be applicable to Base Rate Loans plus 2.00%
per annum, in each case, from the date of such Event of Default or if later, the
date specified in any such notice until such Event of Default is cured or
waived.

 

(d)                Interest shall be due and payable by the Borrower in arrears
on each Interest Payment Date; provided that interest accruing pursuant to
Section 2.11(c) shall be due and payable upon demand. On each Interest Payment
Date, the Borrower shall have the option of paying a portion of the interest due
in an amount up to 2.5% per annum in cash or in kind (“PIK Interest”) by
capitalizing such amount and adding it to the principal amount of the Loans. If
the Borrower elects to make payments of interest in cash pursuant to the
immediately preceding sentence, the Borrower shall notify the Disbursing Agent
of such election at least three Business Days prior to the applicable Interest
Payment Date.

 

(e)                Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

(f)                 All computations of interest for Base Rate Loans determined
by reference to the “Prime Rate” shall be made on the basis of a year of 365 or
366 days, as the case may be, and actual days elapsed. All other computations of
fees and interest shall be made on the basis of a 360-day year and actual days
elapsed (which results in more fees or interest, as applicable, being paid than
if computed on the basis of a 365-day year). Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid; provided
that any Loan that is repaid on the same day on which it is made shall, bear
interest for one day. Each determination by the Disbursing Agent of an interest
rate or fee hereunder shall be conclusive and binding for all purposes, absent
manifest error.



 48 

 

Section 2.12        Illegality. If any Lender determines that any law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable lending office to perform any of its
obligations hereunder or to make, maintain or fund or charge interest with
respect to any Loan or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower (with a copy to the Disbursing Agent), (i) any obligation of
such Lender to issue, make, maintain, fund or charge interest with respect to
any such Loan or continue Eurodollar Loans or to convert Base Rate Loans to
Eurodollar Loans shall be suspended and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurodollar Rate component of the
Base Rate, the interest rate on such Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Disbursing Agent
without reference to the Eurodollar Rate component of the Base Rate, in each
case until such Lender notifies the Disbursing Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (x) the Borrower shall, upon demand from such Lender (with a copy
to the Disbursing Agent), prepay or, if applicable, convert all Eurodollar Loans
of such Lender to Base Rate Loans (the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Disbursing Agent without reference to the Eurodollar Rate component of the Base
Rate), either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurodollar Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Loans and (y) if such notice asserts the illegality of such Lender
determining or charging interest rates based upon the Eurodollar Rate, the
Disbursing Agent shall during the period of such suspension compute the Base
Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until the Disbursing Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate. Upon any such prepayment or
conversion, the Borrower shall also pay accrued and unpaid interest on the
amount so prepaid or converted.

 

Section 2.13        Inability to Determine Interest Rate; Effect of Benchmark
Transition Event.

 

(a)                Temporary Inability to Determine Interest Rate. Unless and
until a Benchmark Replacement is implemented in accordance with Section 2.13(b),
if, in connection with any request for a Eurodollar Loan or a conversion to or
continuation thereof, (a) the Disbursing Agent or the Required Lenders determine
that (i) Dollar deposits are not being offered to banks in the London interbank
Eurodollar market for the applicable amount and Interest Period of such
Eurodollar Loan, or (ii) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Loan or in connection with an existing or proposed Base
Rate Loan, or (b) the Disbursing Agent or the Required Lenders determine that
for any reason the Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Loan does not adequately and fairly reflect the
cost to such Lenders of funding such Eurodollar Loan, the Disbursing Agent will
promptly so notify the Borrower and each Lender. Thereafter, (x) the obligation
of the Lenders to make or maintain Eurodollar Loans shall be suspended (to the
extent of the affected Eurodollar Loans or Interest Periods) and (y) in the
event of a determination described in the preceding sentence with respect to the
Eurodollar Rate component of the Base Rate, the utilization of the Eurodollar
Rate component in determining the Base Rate shall be suspended, in each case
until the Disbursing Agent, upon the instruction of the Required Lenders,
revokes such notice. Upon receipt of such notice, the Borrower may revoke any
pending request for a borrowing of, conversion to or continuation of Eurodollar
Loans (to the extent of the affected Eurodollar Loans or Interest Periods) or,
failing that, will be deemed to have converted such request into a request for
Base Rate Loans in the amount specified therein.



 49 

 

(b)                Effect of Benchmark Transition Event.

 

(i)                 Benchmark Replacement. Notwithstanding anything to the
contrary herein or in any other Loan Document, if a Benchmark Transition Event
or an Early Opt-in Election, as applicable, and its related Benchmark
Replacement Date have occurred prior to the Reference Time in respect of any
setting of the then-current Benchmark, then (A) if a Benchmark Replacement is
determined in accordance with clause (a) or (b) of the definition of “Benchmark
Replacement” for such Benchmark Replacement Date, such Benchmark Replacement
will replace such Benchmark for all purposes hereunder and under any Loan
Document in respect of such Benchmark setting and subsequent Benchmark settings
without any amendment to, or further action or consent of any other party to,
this Agreement or any other Loan Document and (B) if a Benchmark Replacement is
determined in accordance with clause (c) of the definition of “Benchmark
Replacement” for such Benchmark Replacement Date, such Benchmark Replacement
will replace such Benchmark for all purposes hereunder and under any Loan
Document in respect of any Benchmark setting at or after 5:00 p.m. (New York
City time) on the first Business Day after the Rate Election Notice is provided
to each of the other parties hereto.

 

(ii)               Benchmark Replacement Conforming Changes. In connection with
the implementation of a Benchmark Replacement, the Required Lenders (in
consultation with the Borrower) will have the right to make Benchmark
Replacement Conforming Changes from time to time and, notwithstanding anything
to the contrary herein or in any other Loan Document, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of any other party to this Agreement;
provided that the Disbursing Agent shall not be bound to follow or agree to any
amendment or supplement to this Agreement (including, without limitation, any
Benchmark Replacement Conforming Changes) that would increase or materially
change or affect the duties, obligations or liabilities of the Disbursing Agent
(including without limitation the imposition or expansion of discretionary
authority), or reduce, eliminate, limit or otherwise change any right, privilege
or protection of the Disbursing Agent, or would otherwise materially and
adversely affect the Disbursing Agent, in each case in its reasonable judgment,
without the Disbursing Agent’s express written consent.

 

(iii)             Notices; Standards for Decisions and Determinations. The
Required Lenders will promptly notify the Borrower, the Disbursing Agent and the
Lenders of (A) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, and its related Benchmark Replacement Date, (B) the
implementation of any Benchmark Replacement, (C) the effectiveness of any
Benchmark Replacement Conforming Changes, (D) the removal or reinstatement of
any tenor of a Benchmark pursuant to Section 2.13(b)(iv) below and (E) the
commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Lenders pursuant to
this Section 2.13(b), including any determination with respect to a tenor, rate
or adjustment or of the occurrence or non-occurrence of an event, circumstance
or date and any decision to take or refrain from taking any action or any
selection, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section 2.13(b). In
the event that LIBOR or applicable Benchmark is not available on any
determination date, then unless the Disbursing Agent is notified of a
replacement Benchmark in accordance with the provisions of this Agreement within
two (2) Business Days, the Disbursing Agent shall use the interest rate in
effect for the immediately prior Interest Period.



 50 

 

(iv)              Unavailability of Tenor of Benchmark. Notwithstanding anything
to the contrary herein or in any other Loan Document, at any time (including in
connection with the implementation of a Benchmark Replacement) (A) if the
then-current Benchmark is a term rate (including Term SOFR or LIBOR) and either
(1) any tenor for such Benchmark is not displayed on a screen or other
information service that publishes such rate from time to time or (2) the
regulatory supervisor for the administrator of such Benchmark has provided a
public statement or publication of information announcing that any tenor for
such Benchmark is or will be no longer representative, then the Required Lenders
may modify the definition of “Interest Period” for any Benchmark settings at or
after such time to remove such unavailable or non-representative tenor and (B)
if a tenor that was removed pursuant to clause (A) above either (1) is
subsequently displayed on a screen or information service for a Benchmark
(including a Benchmark Replacement) or (2) is not, or is no longer, subject to
an announcement that it is or will no longer be representative for a Benchmark
(including a Benchmark Replacement), then the Required Lenders may modify the
definition of “Interest Period” for all Benchmark settings at or after such time
to reinstate such previously removed tenor, and the Required Lenders shall
notify the Disbursing Agent of any such modification. In the event that the
applicable Benchmark is not available on any determination date, then unless the
Disbursing Agent is notified of a replacement Benchmark in accordance with the
provisions of this Agreement within two (2) Business Days, the Disbursing Agent
shall use the interest rate in effect for the immediately prior Interest Period.

 

(v)                Benchmark Unavailability Period. Upon the Borrower’s receipt
of notice from the Required Lenders of the commencement of a Benchmark
Unavailability Period, the Borrower may revoke any request for a Eurodollar
Borrowing of, conversion to or continuation of Eurodollar Loans to be made,
converted or continued during any Benchmark Unavailability Period and, failing
that, the Borrower will be deemed to have converted any such request into a
request for a Borrowing of or conversion to Base Rate Loans. During any
Benchmark Unavailability Period or at any time that a tenor for the then-current
Benchmark is not an Available Tenor, the component of the Base Rate based upon
the then-current Benchmark or such tenor for such Benchmark, as applicable, will
not be used in any determination of the Base Rate.



 51 

 

Section 2.14        Payments Generally.

 

(a)                General. All payments to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made free
and clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. All payments by the Borrower hereunder shall be made to
the Disbursing Agent, for the account of the respective Lenders to which such
payment is owed, at the Payment Office, in Dollars and in immediately available
funds prior to 1:00 p.m. on the date specified herein. Any payment made by the
Borrower hereunder that is received by the Disbursing Agent after 1:00 p.m. on
any Business Day shall be deemed to have been received on the next succeeding
Business Day and any applicable interest or fee shall continue to accrue. The
Disbursing Agent shall distribute such payments to the Lenders by wire transfer
promptly upon receipt in like funds as received. If any payment hereunder (other
than payments on the Eurodollar Loans) becomes due and payable on a day other
than a Business Day, such payment shall be made on the next succeeding Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be. If any payment on a Eurodollar Loan becomes due and
payable on a day other than a Business Day, the maturity thereof shall be
extended to the next succeeding Business Day unless the result of such extension
would be to extend such payment into another calendar month, in which event such
payment shall be made on the immediately preceding Business Day. In the case of
any extension of any payment of principal pursuant to the preceding two
sentences, interest thereon shall be payable at the then applicable rate during
such extension.

 

(b)                Obligations of Lenders Several. The obligations of the
Lenders hereunder to make Loans and to make payments pursuant to Section 9.05(c)
are several and not joint. The failure of any Lender to make any Loan or to make
any payment under Section 9.05(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan or to make its payment under Section 9.05(c).

 

(c)                Funding Source. Nothing herein shall be deemed to obligate
any Lender to obtain the funds for any Loan in any particular place or manner or
to constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

(d)                Insufficient Funds. Subject to Section 7.03, if at any time
insufficient funds are received by and available to the Disbursing Agent to pay
fully all amounts of principal, interest, Prepayment Premium and fees then due
hereunder, such funds shall be applied (i) first, toward payment of interest and
fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, toward payment of principal and Prepayment Premium then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and Prepayment Premium then due to such parties.



 52 

 

Section 2.15        Increased Costs; Capital Adequacy.

 

(a)                If any Change in Law shall:

 

(i)                 impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, any Lender (except any reserve requirement reflected in the Eurodollar
Rate);

 

(ii)               subject any Recipient to any Taxes (other than
(A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its Loans, Loan
principal, Commitments or other Obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

(iii)             impose on any Lender or the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or Loans
made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan, or to increase the cost to such Lender or such other
Recipient of participating in, issuing or maintaining any such Loan, or to
reduce the amount of any sum received or receivable by such Lender or other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon the request of such Lender or other Recipient, the Borrower will promptly
pay to such Lender or other Recipient, as the case may be, such additional
amount or amounts as will compensate such Lender or other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.

 

(b)                If any Lender determines that any Change in Law affecting
such Lender or any lending office of such Lender or such Lender’s holding
company, if any, regarding capital or liquidity requirements, has or would have
the effect of reducing the rate of return on such Lender’s capital or on the
capital of such Lender’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by such Lender to a
level below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time after submission by such Lender to the
Borrower (with a copy to the Disbursing Agent) of a written request therefor the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered on an after-tax basis.

 

(c)                A certificate of a Lender setting forth the amount or amounts
necessary to compensate such Lender or its holding company, as the case may be,
as specified in Section 2.15(a) or Section 2.15(b) and delivered to the Borrower
(with a copy to the Disbursing Agent), shall be conclusive absent manifest
error. The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

(d)                Failure or delay on the part of any Lender to demand
compensation pursuant to this Section 2.15 shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section 2.15 for any
increased costs incurred or reductions suffered more than nine months prior to
the date that such Lender notifies the Borrower of the Change in Law giving rise
to such increased costs or reductions, and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).



 53 

 

(e)                The obligations of the Borrower pursuant to this Section 2.15
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder.

 

Section 2.16        Taxes.

 

(a)                Defined Terms. For purposes of this Section 2.16, the term
“applicable law” includes FATCA.

 

(b)                Payments Free of Taxes. Any and all payments by or on account
of any obligation of any Loan Party under any Loan Document shall be made
without deduction or withholding for any Taxes, except as required by applicable
law. If any applicable law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section 2.16) the applicable Recipient receives an amount equal to the sum it
would have received had no such deduction or withholding been made.

 

(c)                Payment of Other Taxes by the Loan Parties. The Loan Parties
shall timely pay to the relevant Governmental Authority in accordance with
applicable law, or at the option of the Disbursing Agent timely reimburse it for
the payment of, any Other Taxes.

 

(d)                Indemnification by the Loan Parties. The Loan Parties shall
jointly and severally indemnify each Recipient, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.16) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses (including
reasonable fees and disbursements of counsel) arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender or
Agent (with a copy to the Disbursing Agent), or by the Disbursing Agent on its
own behalf or on behalf of a Lender or Agent, shall be conclusive absent
manifest error.



 54 

 

(e)                Indemnification by the Lenders. Each Lender shall severally
indemnify the Disbursing Agent, within 30 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that any Loan Party has not already indemnified the Disbursing Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.06(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Disbursing Agent in connection with any Loan
Document, and any reasonable expenses (including reasonable fees and
disbursements of counsel) arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Disbursing Agent shall be conclusive
absent manifest error. Each Lender hereby authorizes the Disbursing Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Disbursing Agent to the Lender from
any other source against any amount due to the Disbursing Agent under this
Section 2.16(e).

 

(f)                 Evidence of Payments. As soon as practicable after any
payment of Taxes by any Loan Party to a Governmental Authority pursuant to this
Section 2.16, such Loan Party shall deliver to the Disbursing Agent the original
or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Disbursing Agent.

 

(g)                Status of Lenders. (i) Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Disbursing Agent,
at the time or times reasonably requested by the Borrower or the Disbursing
Agent, such properly completed and executed documentation reasonably requested
by the Borrower or the Disbursing Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Disbursing Agent, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by the Borrower or the Disbursing Agent as will enable the Borrower or
the Disbursing Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.16(g)(ii)(A), Section 2.16(g)(ii)(B) and Section
2.16(g)(ii)(D) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

 

(ii)               Without limiting the generality of the foregoing,

 

(A)             any Lender that is a U.S. Person shall deliver to the Borrower
and the Disbursing Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Disbursing Agent), executed copies of
IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;



 55 

 

(B)              any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to the Borrower and the Disbursing Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Disbursing Agent),
whichever of the following is applicable:

 

(1)       in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
executed copies of IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

(2)       executed copies of IRS Form W-8ECI;

 

(3)       in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10-percent shareholder” of the Borrower within the meaning of Section
871(h)(3)(B) of the Code or a “controlled foreign corporation” related to the
Borrower as described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN or W-8BEN-E,
as applicable; or

 

(4)       to the extent a Foreign Lender is not the beneficial owner, executed
copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
E-2 or Exhibit E-3, IRS Form W-9 and/or other certification documents from each
beneficial owner, as applicable; provided that, if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E-4 on
behalf of each such direct and indirect partner;

 

(C)              any Foreign Lender shall, to the extent it is legally entitled
to do so, deliver to the Borrower and the Disbursing Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Disbursing Agent),
executed copies of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Borrower or the Disbursing Agent to determine
the withholding or deduction required to be made; and



 56 

 

(D)             if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Disbursing Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Disbursing Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the Disbursing
Agent as may be necessary for the Borrower and the Disbursing Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this Section
2.16(g)(ii)(D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Disbursing Agent
in writing of its legal inability to do so.

 

(h)                Treatment of Certain Refunds. If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 2.16
(including by the payment of additional amounts pursuant to this Section 2.16),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section 2.16 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
Section 2.16(h) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this Section 2.16(h) in no event will the
indemnified party be required to pay any amount to an indemnifying party
pursuant to this Section 2.16(h) the payment of which would place the
indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This Section 2.16(h) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(i)                 Survival. Each party’s obligations under this Section 2.16
shall survive the resignation or replacement of the Disbursing Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 57 

 



Section 2.17        Breakage Payments. In the event of (a) default by the
Borrower in making a borrowing of, conversion into or continuation of Eurodollar
Loans after the Borrower has given a notice requesting the same in accordance
with the provisions of this Agreement, (b) default by the Borrower in making any
prepayment after the Borrower has given a notice thereof in accordance with the
provisions of this Agreement (which notice has not been revoked in accordance
with the provisions of this Agreement), (c) the making of a prepayment or
conversion of Eurodollar Loans on a day that is not the last day of an Interest
Period with respect thereto or (d) the assignment of any Eurodollar Loan on a
day that is not the last day of an Interest Period applicable thereto as a
result of a request by the Borrower pursuant to Section 2.19, then, in any such
event, the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest that would have
accrued on the principal amount of such Loan had such event not occurred, at the
Eurodollar Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest that would accrue on such principal amount for such period at
the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for Dollar deposits of a comparable amount and
period from other banks in the Eurodollar market. A certificate as to any
amounts payable pursuant to this Section 2.17 submitted to the Borrower (with a
copy to the Disbursing Agent) by any Lender shall be conclusive in the absence
of manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within three Business Days after receipt thereof. This
Section 2.17 shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.

 

Section 2.18        Pro Rata Treatment.

 

(a)                Each borrowing of Loans by the Borrower shall be allocated
pro rata as among the Lenders in accordance with their respective Commitments.

 

(b)                Each repayment by the Borrower in respect of principal or
interest on the Loans and each payment in respect of Prepayment Premium, fees or
expenses payable hereunder shall be applied to the amounts of such obligations
owing to the Lenders entitled thereto pro rata in accordance with the respective
amounts then due and owing to such Lenders.

 

(c)                The application of any payment of Loans shall be made, first,
to Base Rate Loans and, second, to Eurodollar Loans. Each payment of the Loans
shall be accompanied by accrued interest to the date of such payment on the
amount paid.

 

Section 2.19        Mitigation Obligations; Replacement of Lenders.

 

(a)                Designation of a Different Lending Office. If any Lender
requests compensation under Section 2.15, or requires the Borrower to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, then such
Lender shall (at the request of the Borrower) use reasonable efforts (subject to
overall policy considerations of such Lender) to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the sole judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or Section 2.16, as
the case may be, in the future, and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.



 58 

 

(b)                Replacement of Lenders. If any Lender requests compensation
under Section 2.15, or if the Borrower is required to pay any Indemnified Taxes
or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16 and, in each case, such Lender
has declined or is unable to designate a different lending office in accordance
with Section 2.19(a), or if any Lender is a Non-Consenting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Disbursing Agent, require such Lender to assign and delegate, without recourse
(in accordance with and subject to the restrictions contained in, and consents
required by, Section 9.06), all of its interests, rights (other than its
existing rights to payments pursuant to Section 2.15 or Section 2.16) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that any Non-Consenting
Lender shall be deemed to have consented to the assignment and delegation of its
interests, rights and obligations if it does not execute and deliver an
Assignment and Assumption to the Disbursing Agent within one Business Day after
having received a request therefor; provided, further, that:

 

(i)                 the Borrower shall have paid to the Disbursing Agent the
assignment fee (if any) specified in Section 9.06;

 

(ii)               such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 2.06(b) and Section 2.17) from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts);

 

(iii)             in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.16, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(iv)              such assignment does not conflict with applicable law; and

 

(v)                in the case of any assignment resulting from a Lender
becoming a Non-Consenting Lender, the applicable assignee shall have consented
to the applicable amendment, waiver or consent.



 59 

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. This Section 2.19(b) shall only apply if there is a Lender other
than the Closing Date Lender.

 

Article III
REPRESENTATIONS AND WARRANTIES

 

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans, each of Holdings and the Borrower hereby jointly and severally
represents and warrants to each Agent and each Lender on the Closing Date that:

 

Section 3.01        Existence, Qualification and Power. Each Group Member (a) is
duly incorporated or organized, validly existing and, as applicable, in good
standing under the laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to own or lease
its assets and carry on its business as now conducted and (c) is duly qualified
and licensed and, as applicable, in good standing under the laws of each
jurisdiction where such qualification or license or, if applicable, good
standing is required; except, in the case of clauses (b) and (c) above, where
such failure could not reasonably be expected to have a Material Adverse Effect.

 

Section 3.02        Authorization; Enforceability. The execution, delivery, and
performance by each Loan Party of this Agreement and the other Loan Documents to
which it is a party are within such Loan Party’s powers and have been duly
authorized by all necessary corporate or other organizational action on the part
of each such Loan Party. This Agreement has been duly executed and delivered by
each Loan Party party hereto and constitutes, and each other Loan Document to
which any Loan Party is to be a party, when executed and delivered by such Loan
Party, will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against such Loan Party in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting creditors’ rights generally, regardless of whether
considered in a proceeding in equity or at law.

 

Section 3.03        No Conflicts. The Transactions (i) do not require any
consent, exemption, authorization or approval of, registration or filing with,
or any other action by, any Governmental Authority, except (A) such as have been
obtained or made and are in full force and effect, (B) filings necessary to
perfect or maintain the perfection or priority of the Liens created by the
Security Documents and (C) consents, approvals, exemptions, authorizations,
registrations, filings, permits or actions the failure of which to obtain or
perform could not reasonably be expected to have a Material Adverse Effect,
(ii) will not violate the Organizational Documents of any Group Member,
(iii) will not violate or result in a default or require any consent or approval
under any indenture, instrument, agreement, or other document binding upon any
Group Member or its property or to which any Group Member or its property is
subject, or give rise to a right thereunder to require any payment to be made by
any Group Member, except for violations, defaults or the creation of such rights
that could not reasonably be expected to have a Material Adverse Effect,
(iv) will not violate any Requirement of Law that, individually or in the
aggregate, would reasonably be expected to result in a Material Adverse Effect
and (v) will not result in the creation or imposition of any Lien on any
property of any Group Member, except Liens created by the Security Documents.



 60 

 

Section 3.04        Financial Statements; Projections; No Material Adverse
Effect.

 

(a)                The Borrower has heretofore delivered to the Agents and the
Lenders (i) the Historical Audited Financial Statements, audited by and
accompanied by the unqualified opinion of Deloitte & Touche LLP, independent
public accountants, (ii) the consolidated and consolidating balance sheets of
Holdings, the Borrower and their Subsidiaries and the related consolidated and
consolidating statements of income or operations, changes in stockholders’
equity and cash flows as of and for the six-month period ended June 30, 2020 and
for the comparable period of the preceding fiscal year and (iii) the
consolidated and consolidating balance sheets of Holdings, the Borrower and
their Subsidiaries and the related consolidated and consolidating statements of
income or operations, changes in stockholders’ equity and cash flows with
respect to the months ended July 31, 2020 and August 31, 2020, in each case,
certified by the chief financial officer of Holdings. Such financial statements,
and all financial statements delivered pursuant to Section 5.01(a), Section
5.01(b) and Section 5.01(c), have been prepared in accordance with GAAP
consistently applied throughout the applicable period covered thereby and
present fairly and accurately in all material respects the consolidated
financial condition and results of operations and cash flows of Holdings as of
the dates and for the periods to which they relate (subject to normal year-end
audit adjustments and the absence of footnotes). Except as set forth in such
financial statements, there are no material liabilities of Holdings, the
Borrower or any of their Subsidiaries of any kind, whether accrued, contingent,
absolute, determined, determinable or otherwise, and there is no existing
condition, situation or set of circumstances which could reasonably be expected
to result in such a liability.

 

(b)                The Borrower has heretofore delivered to the Lenders the
unaudited pro forma consolidated balance sheet and statements of income and cash
flows of Holdings for the fiscal year ended December 31, 2019, and as of and for
the six-month period ended June 30, 2020, in each case after giving effect to
the Transactions as if they had occurred on such date in the case of the balance
sheet and as of the beginning of all periods presented in the case of the
statements of income and cash flows (the “Pro Forma Financial Statements”). The
Pro Forma Financial Statements (A) have been prepared in good faith by Holdings
based upon (i) the assumptions stated therein (which assumptions are believed by
it on the date of delivery thereof and on the Closing Date to be reasonable),
(ii) accounting principles consistent with the Historical Audited Financial
Statements delivered pursuant to Section 3.04(a) and (iii) the best information
available to Holdings, the Borrower and their Subsidiaries as of the date of
delivery thereof, (B) accurately reflect all adjustments required to be made to
give effect to the Transactions, (C) have been prepared in accordance with GAAP
(subject to normal year-end audit adjustments and the absence of footnotes)
consistently applied throughout the applicable period covered thereby and
(D) present fairly in all material respects the pro forma consolidated financial
position and results of operations of Holdings as of such date and for such
periods, assuming that the Transactions had occurred at such dates.

 

(c)                The Borrower has heretofore delivered to the Lenders the
forecasts of financial performance of Holdings, the Borrower and their
Subsidiaries for the fiscal years ended December 31, 2020 through December 31,
2024 (the “Projections”). The Projections have been prepared in good faith by
Holdings based upon (i) the assumptions stated therein (which assumptions are
believed by the Loan Parties on the date of delivery thereof and on the Closing
Date to be reasonable), (ii) accounting principles consistent with the
Historical Audited Financial Statements delivered pursuant to Section 3.04(a)
above consistently applied throughout the fiscal years covered thereby and
(iii) the best information available to Holdings, the Borrower and their
Subsidiaries as of the date of delivery and the Closing Date (it being
recognized that such Projections are not to be viewed as facts and that no
assurance can be given that any particular financial projections (including the
Projections) will be realized, that actual results may differ significantly from
projected results and that such Projections are not a guarantee of performance).



 61 

 

(d)                Since December 31, 2019, there has been no event, change,
circumstance, condition, development or occurrence that has had, or could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

 

Section 3.05        Intellectual Property.

 

(a)                Each Group Member owns or is licensed to use, free and clear
of all Liens (other than Permitted Liens), all Intellectual Property, necessary
for the conduct of its business as currently conducted, except for those which
the failure to own or license, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

(b)                No claim (limited to the Loan Parties’ knowledge in the case
of any Intellectual Property referred to in Section 3.05(a) that is licensed to
any Group Member) has been asserted and is pending by any person challenging or
questioning the use of any such Intellectual Property referred to in Section
3.05(a) or the validity or effectiveness of any such Intellectual Property, nor
does any Loan Party know of any valid basis for any such claim. The use of such
Intellectual Property (limited to the Loan Parties’ knowledge in the case of any
such Intellectual Property that is licensed to any Group Member) does not
infringe the rights of any person, except for such claims and infringements
which, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect. Except pursuant to licenses and other user
agreements entered into by each Group Member in the ordinary course of business
which, in the case of licenses and user agreements, are listed in Schedule 3.05,
no Group Member has granted any license or other right to authorize or enable
any other person to use any such Intellectual Property. Each Group Member has
taken commercially reasonable actions to protect the secrecy, confidentiality
and value of all material trade secrets used in such Group Member’s business.

 

(c)                (i) To the Loan Parties’ knowledge, there is no violation by
others of any right of any Group Member with respect to any Intellectual
Property, other than such violations that, individually or in the aggregate,
could not reasonably be expected to materially adversely affect the value or
utility of the Intellectual Property or any portion thereof material to the use
and operation of the Collateral, (ii) no Group Member is infringing upon or
misappropriating any copyright, patent, trademark, trade secret or other
intellectual property right of any other person, except where such infringement
or misappropriation, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect, (iii) no Group Member is in breach
of, or in default under, any license of Intellectual Property by any other
person to such Group Member, except where such breach or default, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect, and (iv) no proceedings have been instituted or are pending against any
Group Member or, to the knowledge of the Loan Parties, are threatened in
writing, and no written claim against any Group Member has been received by any
Group Member, alleging any such infringement or misappropriation, except to the
extent that such proceedings or claims, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.



 62 

 

(d)                Neither the execution, delivery or performance of this
Agreement and the other Loan Documents, nor the consummation of the Transactions
and the other transactions contemplated hereby and thereby, will alter, impair
or otherwise affect or require the consent, approval or other authorization of
any other person in respect of any right of any Group Member in any Intellectual
Property, except to the extent that such alteration, impairment, affect, or
requirement to obtain any such consent, approval or other authorization,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 

(e)                No Group Member is subject to any settlement, covenant not to
sue or other instrument, agreement or other document, or any outstanding order,
which may materially affect the validity or enforceability or restrict in any
manner such Group Member’s use, licensing or transfer of any of the Intellectual
Property (limited to the Loan Parties’ knowledge in the case of any Intellectual
Property that is licensed to any Group Member).

 

Section 3.06        Properties.

 

(a)                Each Group Member has good and valid title to, or valid
leasehold interests in, all its property material to its business, free and
clear of all Liens and irregularities, deficiencies and defects in title, except
for Permitted Liens and minor irregularities, deficiencies and defects in title
that, individually or in the aggregate, do not, and could not reasonably be
expected to, interfere with its ability to conduct its business as currently
conducted or to utilize such property for its intended purpose.

 

(b)                The property of the Group Members, taken as a whole, (i) is
in good operating order, condition and repair (ordinary wear and tear excepted)
for the business and operations of the Group Members as presently conducted, and
(ii) constitutes all the property which is required for the business and
operations of the Group Members as presently conducted.

 

(c)                As of the Closing Date, Schedule 3.06 contains a true,
accurate and complete list of each ownership and leasehold interest in Real
Property (i) owned by any Group Member and describes the type of interest
therein held by such Group Member and (ii) leased, subleased or otherwise
occupied or utilized by any Group Member, as lessee, sub-lessee, franchisee or
licensee and describes the type of interest therein held by such Group Member
and whether such lease, sublease or other instrument requires the consent of the
landlord thereunder or other parties thereto to the Transactions.

 

(d)                Each Group Member owns or has rights to use all of its
property and all rights with respect to any of the foregoing which are required
for the business and operations of the Group Members as presently conducted. The
use by each Group Member of its property and all such rights with respect to the
foregoing do not infringe on the rights or other interests of any person, other
than any infringement that could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No claim has been made
and remains outstanding that any Group Member’s use of any of its property does
or may violate the rights of any third party that, individually or in the
aggregate, has had, or could reasonably be expected to result in, a Material
Adverse Effect. The Real Property is zoned in all material respects to permit
the uses for which such Real Property is currently being used. Except as could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, the present uses of the Real Property and the current operations
of each Group Member’s business do not violate any provision of any applicable
building codes, subdivision regulations, fire regulations, health regulations or
building and zoning by-laws.



 63 

 

(e)                Except as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, there is no pending or
threatened condemnation or eminent domain proceeding with respect to, or that
could affect, any of the Real Property of any Group Member.

 

(f)                 Each parcel of Real Property is taxed as a separate tax
lot(s) and is currently being used in a manner that is consistent with and in
compliance in all material respects with the property classification assigned to
it for real estate tax assessment purposes.

 

(g)                No Group Member is obligated under, or a party to, any
option, right of first refusal or other contractual right to sell, assign or
dispose of any Material Owned Real Property or any portion thereof or interest
therein.

 

Section 3.07        Equity Interests and Subsidiaries. Schedule 3.07 sets forth
(i) each Group Member and its jurisdiction of incorporation or organization as
of the Closing Date and (ii) the number of each class of its Equity Interests
authorized, and the number outstanding, on the Closing Date and the number of
Equity Interests covered by all outstanding options, warrants, rights of
conversion or purchase and similar rights on the Closing Date. All Equity
Interests of each Group Member are duly and validly issued and are fully paid
and non-assessable, and, other than the Equity Interests of Holdings, are owned
by Holdings, directly or indirectly, through Wholly Owned Subsidiaries. All
Equity Interests of the Borrower are owned directly by Holdings. Each Loan Party
is the record, legal and beneficial owner of, and has good and valid title to,
the Equity Interests pledged by (or purported to be pledged by) it under the
Security Documents, free of any and all Liens, rights or claims of other persons
(other than Permitted Equity Liens), and, as of the Closing Date, there are no
outstanding warrants (other than the Warrants), options or other rights
(including derivatives) to purchase, or shareholder, voting trust or similar
agreements outstanding with respect to, or property that is convertible into, or
that requires the issuance or sale of, any such Equity Interests (or any
economic or voting interests therein).

 

Section 3.08        Compliance with Laws and Contracts. Each Group Member:

 

(a)                holds Permits necessary for the conduct of its business and
is in compliance with all applicable laws relating thereto, except where the
failure to do so would not have a Material Adverse Effect;



 64 

 

(b)                is in compliance with all Requirements of Law except, in any
case, where the failure to be in compliance would not reasonably be expected to
have a Material Adverse Effect; and

 

(c)                is not in violation of or in default under any agreement to
which it is a party or by which its assets are subject or bound, except with
respect to any violation or default that would not have a Material Adverse
Effect.

 

Section 3.09        Litigation. There are no actions, suits, claims, disputes or
proceedings at law or in equity by or before any Governmental Authority now
pending or, to the best of the knowledge of Holdings, or the Borrower,
threatened against or affecting any Group Member or any business, property or
rights of any Group Member (i) that purport to affect or involve any Loan
Document or any of the Transactions or (ii) that could, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.

 

Section 3.10        Investment Company Act. No Group Member is an “investment
company” or a company “controlled” by an “investment company,” as defined in, or
subject to regulation under, the Investment Company Act of 1940, as amended.

 

Section 3.11        Federal Reserve Regulations.

 

(a)                No Group Member is engaged principally, or as one of its
important activities, in the business of purchasing or carrying Margin Stock, or
extending credit for the purpose of purchasing or carrying Margin Stock.

 

(b)                No part of the proceeds of any Credit Extension will be used,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, for purchasing or carrying Margin Stock or to extend credit to
others for the purpose of purchasing or carrying Margin Stock or for any other
purpose that entails a violation of, or that is inconsistent with, the
provisions of the regulations of the Board of Governors, including Regulation T,
Regulation U or Regulation X.

 

Section 3.12        Taxes. Each Group Member has (a) filed or caused to be filed
all material Tax returns that are required to be filed by it (or has filed
timely extensions with respect to such Tax returns) and (b) paid or caused to be
paid all material Taxes required to be paid by it, except Taxes that are being
contested in good faith by appropriate proceedings and for which such Group
Member has set aside on its books adequate reserves in accordance with GAAP.
Each Group Member has made adequate provisions in accordance with GAAP for all
Taxes not yet due and payable. No Group Member has knowledge of any proposed or
pending Tax assessments, deficiencies, audits or other proceedings with respect
to Taxes or Tax returns of such Group Member. No Group Member has ever
“participated” in a “reportable transaction” within the meaning of Treasury
Regulation Section 1.6011-4 for any period not closed by the applicable statutes
of limitations. No Group Member is party to any tax sharing or similar
agreement, other than any agreement entered into in the ordinary course of
business that is not primarily related to Taxes to the extent tax sharing or
similar provisions are typically included in that type of agreement. Each Group
Member has withheld all material Taxes required to be withheld under any
Requirement of Law.



 65 

 

Section 3.13        No Material Misstatements.

 

(a)                The Borrower has disclosed to the Disbursing Agent and the
Lenders all agreements, instruments and corporate or other restrictions to which
it, Holdings or any of their Subsidiaries is subject, and all other matters
known to it, that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect. At the time furnished, the reports,
financial statements, certificates or other information furnished (other than
the Projections, forecasts and other forward-looking information, budgets,
estimates and information of a general economic or industry-specific nature) by
or on behalf of any Loan Party to the Disbursing Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document (as modified
or supplemented by other information so furnished) are complete and correct in
all material respects and do not contain any material misstatement of fact or
omit to state any material fact necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.

 

(b)                As of the Closing Date, the information included in the
Beneficial Ownership Certification is true and correct in all respects.

 

Section 3.14        Labor Matters.

 

(a)                There are no strikes, lockouts, stoppages or slowdowns or
other labor disputes affecting any Group Member pending or, to the knowledge of
Holdings or the Borrower, threatened that have had, or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

(b)                The consummation of the Transactions will not give rise to
any right of termination or right of renegotiation on the part of any union
under any collective bargaining agreement to which any Group Member is bound.

 

(c)                All payments due from any Group Member, or for which any
claim may be made against any Group Member, on account of wages and employee
health and welfare insurance and other benefits, have been paid or accrued as a
liability on the books of such Group Member except to the extent that the
failure to do so has not had, and could not reasonably be expected to have, a
Material Adverse Effect.

 

(d)                The hours worked by and payments made to employees of any
Group Member have not been in violation of the Fair Labor Standards Act of 1938,
as amended, except to the extent that any such violation could not reasonably be
expected to have a Material Adverse Effect.

 

Section 3.15        ERISA. Each Plan and, with respect to each Plan, each of
Holdings, the Borrower and their respective ERISA Affiliates are in compliance
in all material respects with the applicable provisions of ERISA and the Code.
Each Plan which is intended to qualify under Section 401(a) of the Code can rely
on a favorable determination letter from the IRS indicating that such Plan is so
qualified and nothing has occurred subsequent to the issuance of such
determination letter which would cause such Plan to lose its qualified status.
No material liability to the PBGC (other than required premium payments), the
IRS, any Plan (other than in the ordinary course) or any trust established under
Title IV of ERISA has been or is expected to be incurred by Holdings, the
Borrower or any of their respective ERISA Affiliates with respect to any Plan.
No ERISA Event has occurred or is reasonably expected to occur. Except as
provided on Schedule 3.15, the present value of all accrued benefit obligations
under each Single Employer Plan (based on those assumptions used to fund such
Single Employer Plans) did not, as of the last annual valuation date prior to
the date on which this representation is made or deemed made, exceed the value
of the assets of such Single Employer Plan allocable to such accrued benefit
obligations by a material amount. Except as provided on Schedule 3.15, none of
Holdings, the Borrower or any of their respective ERISA Affiliates contributes
to, or has any liability with respect to, any Multiemployer Plan or has any
contingent liability with respect to any post-retirement welfare benefit under a
Plan that is subject to ERISA, other than liability for continuation coverage
described in Part 6 of Title I of ERISA. None of Holdings, the Borrower or any
of their respective ERISA Affiliates maintains or contributes to any employee
benefit plan that is subject to the laws of any jurisdiction outside the United
States of America.



 66 

 

Section 3.16        Environmental Matters. As of the Closing Date and except as
set forth in Schedule 3.16 or other than exceptions to any of the following that
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect:

 

(a)                the Loan Parties are, and have been, in compliance with all
applicable Environmental Laws including obtaining, maintaining and complying
with all Environmental Permits required for their current operations or for any
property owned, leased, or otherwise operated by any of them;

 

(b)                Materials of Environmental Concern have not been Released at,
on, under, in, or about any real property now or formerly owned, leased or
operated by any Loan Party (including, without limitation, any location to which
Materials of Environmental Concern have been sent for re-use, recycling,
treatment, storage, or disposal);

 

(c)                there are no pending or, to the knowledge of Holdings or the
Borrower, threatened actions, suits, claims, disputes, or proceedings at law or
in equity, administrative or judicial, by or before any Governmental Authority
(including any notice of violation or alleged violation or seeking to revoke,
cancel, or amend any Environmental Permit) under or relating to any
Environmental Law or with respect to Materials of Environmental Concern to which
any Group Member is, or to the knowledge of Holdings or the Borrower, will be,
named as a party or affecting any Loan Party or any business, property or rights
of any Loan Party;

 

(d)                no Loan Party has received or, to the knowledge of the Loan
Parties, been threatened with any written request for information, or currently
has liability as a potentially responsible party, in either case, under or
relating to the federal Comprehensive Environmental Response, Compensation, and
Liability Act or any similar Environmental Law, or with respect to any Release
of Materials of Environmental Concern;

 

(e)                no real property currently owned, operated or leased by any
Group Member is subject to any Lien imposed pursuant to Environmental Law and,
to the knowledge of the Loan Parties, there are no existing facts, circumstances
or conditions that would reasonably be expected to result in any such Lien
attaching to any such property;



 67 

 

(f)                 no Loan Party has entered into or agreed to any consent
decree, order, or settlement or other agreement, or is subject to any judgment,
decree, or order or other agreement, in any judicial, administrative, arbitral,
or other forum for dispute resolution, relating to compliance with Environmental
Law or any Environmental Liability; and

 

(g)                no Loan Party has assumed or retained, by contract or
operation of law, any liability, under Environmental Law or with respect to
Materials of Environmental Concern, of any kind, whether fixed or contingent,
known or unknown.

 

Section 3.17        Insurance. Schedule 3.17 sets forth a true, complete and
accurate description in reasonable detail of all insurance maintained by each
Group Member as of the Closing Date. Each Group Member is insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which it is engaged.
No Group Member has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers. As of the Closing Date, each insurance
policy listed on Schedule 3.17 is in full force and effect and all premiums in
respect thereof that are due and payable have been paid.

 

Section 3.18        Security Documents. The Guarantee and Collateral Agreement
is effective to create in favor of the Collateral Agent, for the benefit of the
Secured Parties, a legal, valid, binding and enforceable security interest in
the Collateral described therein and proceeds and products thereof. In the case
of (i) Pledged Equity Interests represented by certificates, (x) when such
certificates are delivered to the Collateral Agent and registered under the
relevant stock ledgers registry book or (y) when financing statements in
appropriate form are filed in the offices specified on Schedule 3.18, and
(ii) the other Collateral described in the Guarantee and Collateral Agreement,
when financing statements in appropriate form are filed in the offices specified
on Schedule 3.18 and such other filings as are specified on Schedule 3 to the
Guarantee and Collateral Agreement have been completed, the Lien created by the
Guarantee and Collateral Agreement shall constitute a fully perfected Lien on,
and security interest in, all right, title and interest of the Loan Parties in
such Collateral and the proceeds and products thereof, as security for the
Secured Obligations (as defined in the Guarantee and Collateral Agreement), in
each case, prior and superior in right to any other Person (except, with respect
to priority only, Permitted Prior Liens and, in the case of collateral
constituting Equity Interests, Permitted Equity Liens).

 

Section 3.19        Solvency. The Group Members, on a consolidated basis, both
immediately before and immediately after the consummation of the Transactions to
occur on the Closing Date, will be Solvent. No transfer of property has been or
will be made by any Loan Party and no obligation has been or will be incurred by
any Loan Party in connection with the Transactions with the intent to hinder,
delay, or defraud either present or future creditors of any Loan Party.

 

Section 3.20        Anti-Money Laundering and Anti-Corruption.

 

(a)                Each Loan Party, each Subsidiary, and each director, officer
and employee of any Loan Party or an Affiliate of any Loan Party and, to the
knowledge of such Loan Party or Affiliate, each agent of such Loan Party or
Affiliate is in compliance with all applicable Anti-Money Laundering Laws and no
action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving any Loan Party or any Affiliate
with respect to Anti-Money Laundering Laws is (or has ever been) pending and to
such Loan Party’s knowledge, no such actions, suits or proceedings are
threatened or contemplated.



 68 

 

(b)                Each Loan Party has instituted and maintains policies and
procedures designed to ensure continued compliance with all applicable
Anti-Money Laundering Laws.

 

(c)                Each Loan Party, each Subsidiary, and each director, officer
and employee of any Loan Party or an Affiliate of any Loan Party and, to the
knowledge of such Loan Party or Affiliate, each agent of such Loan Party or
Affiliate has been during the last five years, and continues to be, in
compliance with the applicable Anti-Corruption Laws. No part of the proceeds of
the Loans will be used, directly or indirectly, for any payment to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the applicable Anti-Corruption Laws.

 

Section 3.21        International Trade Laws.

 

(a)                Each of Holdings and the Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance by
Holdings, the Borrower, their Subsidiaries and their respective directors,
officers, employees and agents with all applicable International Trade Laws.
Each Group Member and each of their respective officers, directors, employees
and, to the knowledge of the Borrower, each of the agents and representatives of
each Group Member, is in compliance with International Trade Laws in all
respects.

 

(b)                None of the Loan Parties or any Subsidiary or any of their
respective officers, directors or employees or, to the knowledge of the
Borrower, the agents or representatives of any Loan Party have, within the past
five years, (i) engaged in any activity or transaction, directly or indirectly,
with or involving a Sanctioned Country or a Sanctioned Person (including but not
limited to services provided by validators), or (ii) engaged in any activity or
transaction otherwise prohibited by applicable International Trade Laws.

 

(c)                None of the Loan Parties or any Subsidiary has or is engaged
in or conspires to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in any International Trade Laws.

 

(d)                None of the Loan Parties or any Subsidiary or their
respective agents acting or benefiting in any capacity in connection with the
Loans, the Transactions or the other transactions hereunder, is a Sanctioned
Person or located in a Sanctioned Country.

 

Section 3.22        Use of Proceeds. The Borrower will use the proceeds of the
Loans only for the purposes specified in the recitals to this Agreement. The
Borrower will not, directly or indirectly, use the proceeds of the Loans, or
lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other Person, (i) to fund any activities or business of
or with any Sanctioned Country or Sanctioned Person, or in any country or
territory, that, at the time of such funding, is the subject of Sanctions, or
(ii) in any other manner that would result in a violation of Anti-Corruption
Laws, Anti-Money Laundering Laws or International Trade Laws by any Person
(including any Person participating in the Loans, whether as an Agent, Lender,
advisor, investor or otherwise).



 69 

 

Section 3.23        Brokers. No broker or finder brought about the obtaining,
making or closing of the Loans or transactions contemplated by the Loan
Documents, and no Loan Party or Affiliate thereof has any obligation to any
Person in respect of any finder’s or brokerage fees in connection therewith.

 

Article IV
CONDITIONS PRECEDENT

 

Section 4.01        Conditions to Effectiveness. This Agreement shall become
effective on the Signing Date upon the satisfaction (or waiver) of each of the
following conditions precedent:

 

(a)                Signing Date Loan Documents. The Disbursing Agent and the
Lenders shall have received the following documents (the “Signing Date Loan
Documents”):

 

(i)                 this Agreement, executed and delivered by a duly authorized
officer of Holdings, the Borrower, each Agent and each Lender; and

 

(ii)               the Fee Letter, executed and delivered by a duly authorized
officer of the Borrower.

 

(b)                Bank Regulatory Information.

 

(i)                 At least five Business Days prior to the Signing Date, the
Agents and the Lenders shall have received all documentation and other
information required by bank regulatory authorities or reasonably requested by
any Agent or any Lender under or in respect of applicable “know-your-customer”
and anti-money laundering rules and regulations, including the PATRIOT Act, that
was requested at least 10 Business Days prior to the Signing Date.

 

(ii)               At least five Business Days prior to the Signing Date, if the
Borrower qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, it shall deliver a Beneficial Ownership Certification to the Agents
and the Lenders.

 

(c)                Permits and Consents. The Loan Parties shall have obtained
all Permits and all consents of other Persons, in each case that are necessary
to be obtained to authorize the Loan Parties to execute the Signing Date Loan
Documents, and each of the foregoing shall be in full force and effect and in
form and substance reasonably satisfactory to the Required Lenders.

 

(d)                Representations and Warranties. Each of the representations
and warranties set forth in Section 3.01, Section 3.02, Section 3.03, Section
3.20 and Section 3.21 made by any Loan Party shall be true and correct in all
material respects on and as of the Signing Date with the same effect as though
made on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date); provided that any representation and warranty
qualified by “materiality”, “Material Adverse Effect” or similar language shall
be true and correct (after giving effect to any qualification therein) in all
respects.



 70 

 

Section 4.02        Conditions to Loans. The obligation of each Lender to make
the Loans requested to be made by it hereunder on the Closing Date is subject to
the satisfaction (or waiver), prior to or concurrently with the making of such
Credit Extension on the Closing Date, of each of the following conditions
precedent:

 

(a)                Loan Documents. (i) The Disbursing Agent and the Lenders
shall have received (A) the schedules to this Agreement, which shall be
satisfactory to the Lenders, (B) the Intercreditor Agreement and (C) each
Security Document set forth on Schedule 4.02(a) (including delivery of any
ancillary documents, entries, records, or special irrevocable powers of attorney
as required thereunder), executed and delivered by a duly authorized officer of
each party thereto and (ii) each Lender shall have received a Note, executed and
delivered by the Borrower in favor of each Lender that has requested a Note at
least two Business Days prior to the Closing Date. 

 

(b)                Pro Forma Financial Statements; Financial Statements. The
Lenders shall have received the Pro Forma Financial Statements, the financial
statements described in Section 3.04(a) and the Projections.

 

(c)                Revolving Loan Documents. The Borrower shall have received no
greater than $20,000,000 of total commitments under the Revolving Loan
Agreement, of which no more than $10,000,000 shall be outstanding on the Closing
Date. The Lenders shall have received true, correct and complete copies of the
Revolving Loan Documents, all of which shall be in form and substance reasonably
satisfactory to the Lenders.

 

(d)                Repayment and Termination of Existing Indebtedness. The
Disbursing Agent and the Lenders shall have received (i) evidence satisfactory
to the Required Lenders that all Indebtedness under the Existing Credit Facility
shall have been terminated and all amounts thereunder shall have been repaid in
full and (ii) evidence that arrangements satisfactory to the Required Lenders
shall have been made for the termination and release of guarantees, Liens and
security interests granted in connection therewith in a form reasonably
satisfactory to the Required Lenders.

 

(e)                Personal Property Collateral. Each Loan Party shall have
delivered to the Collateral Agent:

 

(i)                 a completed Perfection Certificate, dated as of the Closing
Date, executed by a duly authorized officer of each Loan Party, together with
all attachments contemplated thereby;

 

(ii)               evidence that each Loan Party shall have taken or caused to
be taken any other action, executed and delivered or caused to be executed and
delivered any other agreement, document and instrument (including adoption of
relevant corporate authorizations and any amendments to the articles of
incorporation or other constitutional documents or agreements of such Loan Party
pursuant to which any restrictions or inhibitions relating to the enforcement of
any Lien created by the Security Documents are removed) and authorized, made or
caused to be made any other filing and recording required under the Security
Documents, and each UCC financing statement shall have been filed, registered or
recorded or shall have been delivered to the Collateral Agent and shall be in
proper form for filing, registration or recordation;



 71 

 

(iii)             (1) the certificates and/or stock ledgers registry entries
representing the shares of certificated Equity Interests pledged pursuant to the
Guarantee and Collateral Agreement, together with an undated stock power or
other instrument of transfer for each such certificate executed in blank by a
duly authorized officer of the pledgor thereof, (2) an acknowledgement and
consent, substantially in the form of Annex A to the Guarantee and Collateral
Agreement, duly executed by any issuer of Equity Interests pledged pursuant to
the Guarantee and Collateral Agreement that is not itself a party to the
Guarantee and Collateral Agreement, (3) each promissory note pledged (endosado
en garantía) pursuant to the Guarantee and Collateral Agreement duly executed
(without recourse) in blank (or accompanied by an undated instrument of transfer
executed in blank and satisfactory to the Collateral Agent and the Required
Lenders) by the pledgor thereof and (4) the Subordinated Intercompany Note
executed by the parties thereto accompanied by an undated instrument of transfer
duly executed in blank and satisfactory to the Collateral Agent and the Required
Lenders; and

 

(iv)              Lien Waiver Agreements with respect to the Borrower’s
headquarters, the Johnstown Facility and the Mexico Facility.

 

(f)                 Fees and Expenses. The Lenders and the Agents shall have
received all fees and other amounts due and payable on or prior to the Closing
Date, including, to the extent invoiced at least one Business Day prior to the
Closing Date, reimbursement or payment of all out-of-pocket expenses (including
reasonable and documented fees, disbursements and other charges of counsel)
required to be reimbursed or paid under any Loan Document for which invoices
have been presented on or prior to the Closing Date.

 

(g)                Solvency Certificate. The Lenders shall have received a
solvency certificate (a “Solvency Certificate”) substantially in the form
attached hereto as Exhibit G, dated the Closing Date and signed by the chief
financial officer, chief accounting officer or other officer with equivalent
duties of Holdings acceptable to the Required Lenders.

 

(h)                Searches. The Lenders shall have received the results of a
recent lien, tax lien, judgment and litigation search in each of the
jurisdictions or offices (including, without limitation, in the United States
Patent and Trademark Office and the United States Copyright Office) in which UCC
financing statement or other filings or recordations should be made to evidence
or perfect security interests in all assets of the Loan Parties (or would have
been made at any time during the five years immediately preceding the Closing
Date to evidence or perfect Liens on any assets of the Loan Parties) (including
the search and certificate issued by the Sole Registry of Liens over Movable
Assets of the Ministry of Economy (Registro Único de Garantías Mobiliarias de la
Secretaria de Economía) applicable under Mexican law), and such search shall
reveal no Liens or judgments on any of the assets of the Loan Parties, except
for Permitted Liens or Liens and judgments to be terminated on the Closing Date
pursuant to documentation satisfactory to the Required Lenders.



 72 

 

(i)                 Closing Certificate. The Disbursing Agent and the Lenders
shall have received a certificate of Holdings, dated the Closing Date,
confirming satisfaction of the conditions set forth in Section 4.02(l), Section
4.02(m), Section 4.02(n) and Section 4.02(t).

 

(j)                 Secretary’s Certificates. The Disbursing Agent and the
Lenders shall have received with respect to the Borrower and each other Loan
Party:

 

(i)                 copies of the Organizational Documents of such Loan Party
(including each amendment thereto) certified as of a date reasonably near the
Closing Date as being a true and complete copy thereof by the Secretary of State
or other applicable Governmental Authority of the jurisdiction in which each
such Loan Party is organized;

 

(ii)               a certificate of the secretary or assistant secretary of each
Loan Party dated the Closing Date and certifying (A) that attached thereto is a
true and complete copy of the Organizational Documents of such Loan Party as in
effect on the Closing Date, (B) that attached thereto is a true and complete
copy of resolutions duly adopted by the board of directors or similar governing
body of such Loan Party (and, if applicable, any parent company of such Loan
Party) approving and authorizing the execution, delivery and performance of this
Agreement and the other Loan Documents to which it is a party and the
consummation of the Transactions, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, (C) that the
certificate or articles of incorporation, formation or organization, as
applicable, of such Loan Party have not been amended since the date of the last
amendment thereto shown on the certificate of good standing furnished pursuant
to clause (iv) below and (D) as to the incumbency and specimen signature of each
Person authorized to execute any Loan Document or any other document delivered
in connection herewith on behalf of such Loan Party;

 

(iii)             a certificate of another officer as to the incumbency and
specimen signature of the secretary or assistant secretary executing the
certificate pursuant to clause (ii) above; and

 

(iv)              a copy of the long-form (if available) a certificate of good
standing (or, as applicable, the electronic commercial folio (folio mercantil
electrónico) issued by the relevant Public Registry of Commerce (Registro
Público de Comercio) under Mexican law) of such Loan Party from the Secretary of
State or other applicable Governmental Authority of the jurisdiction in which
each such Loan Party is organized (dated as of a date reasonably near the
Closing Date).

 

(k)                Legal Opinions. The Agents and the Lenders shall have
received the following executed legal opinions:

 

(i)                 the legal opinion of Winston & Strawn LLP, special counsel
to the Loan Parties; and

 

(ii)               the legal opinion of local counsel in each jurisdiction in
which a Loan Party is organized, to the extent such Loan Party is not covered by
the opinion referenced in Section 4.02(k)(i), as may be required by the Required
Lenders.

Each such legal opinion shall (a) be dated as of the Closing Date, (b) be
addressed to the Agents and the Lenders and (c) cover such matters relating to
the Loan Documents and the Transactions as the Required Lenders may reasonably
require. Each Loan Party hereby instructs such counsel to deliver such opinions
to the Agents and the Lenders.

 73 

 



(l)                 No Material Adverse Effect. Since December 31, 2019, no
Material Adverse Effect shall have occurred.

 

(m)              Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects on and as of the Closing Date with the
same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date); provided that any representation and
warranty qualified by “materiality”, “Material Adverse Effect” or similar
language shall be true and correct (after giving effect to any qualification
therein) in all respects.

 

(n)                No Default. No Default or Event of Default shall exist or
would result from such Credit Extension or from the application of the proceeds
thereof.

 

(o)                Borrowing Notice. The Disbursing Agent shall have received a
fully executed and delivered Borrowing Notice in accordance with the
requirements hereof.

 

(p)                Insurance. The Lenders shall have received a copy of, or a
certificate as to coverage under, the insurance policies required by Section
5.06 and the applicable provisions of the Security Documents, each of which
shall be endorsed or otherwise amended to include a “standard” or “New York”
lender’s loss payable or mortgage endorsement (as applicable) and shall name the
Collateral Agent, on behalf of the Secured Parties, as additional insured or
loss payee, as applicable, in form and substance reasonably satisfactory to the
Required Lenders and the Collateral Agent.

 

(q)                Letter of Direction. The Disbursing Agent and the Lenders
shall have received a funds flow memorandum and duly executed letter of
direction from the Borrower (which may be included as part of the Borrowing
Notice) addressed to the Disbursing Agent, on behalf of itself and the Lenders,
directing the disbursement on the Closing Date of the proceeds of the Loans made
on such date.

 

(r)                 Warrants. The Lenders and/or their Affiliates shall have
received warrants issued by Holdings in form and substance satisfactory to the
Lenders to purchase 23.0% of the Common Stock Deemed Outstanding on the date of
any partial or full exercise of the warrants at the agreed purchase price (the
“Warrants”).

 

(s)                 No Litigation. There shall not exist any action, suit,
investigation, litigation, proceeding, injunction, hearing or other legal or
regulatory developments, pending or threatened in any court or before any
arbitrator or Governmental Authority that individually or in the aggregate
materially impairs the Transactions, the financing thereof or any of the other
transactions contemplated by the Loan Documents.



 74 

 

(t)                 Minimum Liquidity. Liquidity shall be at least $15,000,000.

 

(u)                Permits and Consents. The Loan Parties shall have obtained
(i) AAR M-1003 certification for the Mexico Facility (or other written
confirmation from the AAR in form and substance reasonably satisfactory to the
Required Lenders that the Loan Parties are authorized to ship rail cars from the
Mexico Facility); provided that if the Loan Parties shall not have obtained AAR
M-1003 certification, they shall obtain it within the timeframe set forth in
Schedule 5.14; and (ii) all Permits and all consents of other Persons, in each
case that are necessary in connection with the financing contemplated by the
Loan Documents and the issuance of the Warrants (including any such Permits or
consents that may be required under Mexican law in connection with the granting,
securing and pledging of the Loan Parties’ respective rights under the Mexican
Security Documents) and to maintain the benefit of Material Agreements and
leases, and each of the foregoing shall be in full force and effect and in form
and substance reasonably satisfactory to the Required Lenders.

 

(v)                Shoals Facility Lease Termination. The Lenders shall have
received a true, correct and complete copy of a fully-executed termination
agreement with respect to the Shoals Facility Lease Termination.

 

(w)              Mexico JV Acquisition. The Mexico JV Acquisition shall have
been consummated, or substantially simultaneously with the making of the Loans
hereunder shall be consummated, in accordance with the Mexico JV Acquisition
Agreement.

 

(x)                No Market Events. No material disruption of the loan, banking
or capital markets which, in the Required Lenders’ reasonable opinion, adversely
impacts in any material respect the availability of credit generally shall have
occurred since the Signing Date.

 

Each Lender, by delivering its signature page to this Agreement and funding a
Loan on the Closing Date, shall be deemed to have consented to, approved or
accepted or to be satisfied with, each Loan Document and each other document
required thereunder to be consented to, approved by or acceptable or
satisfactory to a Lender.

 

Article V
AFFIRMATIVE COVENANTS

 

Each of Holdings and the Borrower hereby jointly and severally agrees that, on
and after the Closing Date until Payment in Full, each of Holdings and the
Borrower shall, and shall (except in the case of the covenants set forth in
Section 5.01, Section 5.02 and Section 5.03) cause each of its Subsidiaries
(other than any Railcar Leasing Subsidiary) to:

 

Section 5.01        Financial Statements. Deliver to each Lender, in form and
detail reasonably satisfactory to the Required Lenders:

 

(a)                as soon as available, but in any event within 90 days after
the end of each fiscal year of Holdings (commencing with the fiscal year ended
December 31, 2020), a copy of the consolidated balance sheet of Holdings, the
Borrower and their Subsidiaries as at the end of such fiscal year and the
related consolidated statements of income or operations, changes in
stockholders’ equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, such consolidated
statements to be audited and accompanied by a report and opinion of Deloitte &
Touche LLP or any other independent certified public accounting firm of
nationally recognized standing reasonably acceptable to the Required Lenders,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit;



 75 

 

(b)                as soon as available, but in any event within 45 days after
the end of each of the first three fiscal quarters of each fiscal year of
Holdings (commencing with the fiscal quarter ended September 30, 2020), a copy
of the consolidated balance sheet of Holdings, the Borrower and their
Subsidiaries as at the end of such fiscal quarter and the related consolidated
statements of income or operations, changes in stockholders’ equity and cash
flows for such fiscal quarter and the portion of the fiscal year through the end
of such fiscal quarter, setting forth in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and certified by a
Responsible Officer of Holdings as fairly presenting in all material respects
the financial condition, results of operations, stockholders’ equity and cash
flows of Holdings, the Borrower and their Subsidiaries in accordance with GAAP
(subject only to normal year-end audit adjustments and the absence of
footnotes); and

 

(c)                as soon as available, but in any event within 30 days after
the end of each of the first two months of each fiscal quarter of Holdings, a
copy of the consolidated balance sheet of Holdings, the Borrower and their
Subsidiaries as of the end of such month and the related consolidated statements
of income or operations, changes in stockholders’ equity and cash flows for such
month and for the portion of the fiscal year through the end of such month,
setting forth in each case in comparative form the figures for the corresponding
month of the previous fiscal year and the corresponding portion of the previous
fiscal year, all in reasonable detail and certified by a Responsible Officer of
Holdings; and

 

(d)                as soon as available, and in any event within 30 days after
the end of each fiscal year of Holdings, a budget in form reasonably
satisfactory to the Required Lenders (including budgeted statements of income
for each of Holdings’, the Borrower’s and their Subsidiaries’ business units and
sources and uses of cash and balance sheets) prepared by Holdings for (i) each
fiscal quarter of such fiscal year prepared in detail and (ii) each fiscal
quarter in the five years immediately following such fiscal year prepared in
summary form, in each case, of Holdings, the Borrower and their Subsidiaries,
with appropriate presentation and discussion in reasonable detail of the
principal assumptions upon which such budget is based, accompanied by a
certificate of a Responsible Officer certifying that such budget is a reasonable
estimate for the period covered thereby.

 

Section 5.02        Certificates; Other Information. Deliver to the Disbursing
Agent and each Lender, in form and detail reasonably satisfactory to the
Required Lenders:

 

(a)                [reserved];

 76 

 



(b)                (i) concurrently with the delivery of the financial
statements pursuant to Section 5.01(a), Section 5.01(b) and, commencing on
December 31, 2020, Section 5.01(c), a duly completed Compliance Certificate
containing all information and calculations necessary for determining compliance
by Holdings, the Borrower and their Subsidiaries with the provisions of this
Agreement referred to therein as of the last day of the month, fiscal quarter or
fiscal year of Holdings, as the case may be and (ii) concurrently with the
delivery of the financial statements pursuant to Section 5.01(a) and Section
5.01(b), a copy of management’s discussion and analysis of the financial
condition and results of operations of Holdings, the Borrower and their
Subsidiaries for such fiscal quarter or fiscal year, as compared to the previous
fiscal quarter or fiscal year, as applicable, and the portion of the projections
covering such periods (including commentary on (x) any material developments or
proposals affecting Holdings, the Borrower and their Subsidiaries or their
businesses and (y) the reasons for any significant variations from the
Projections for such period and the figures for the corresponding period in the
previous fiscal year);

 

(c)                promptly after any request by the Required Lenders, copies of
any detailed audit reports, management letters or recommendations submitted to
the board of directors (or the audit committee of the board of directors) of
Holdings, the Borrower or any of their Subsidiaries by independent accountants
in connection with the accounts or books of Holdings, the Borrower or any of
their Subsidiaries or any audit of any of them;

 

(d)                promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of Holdings, and copies of all annual, regular, periodic and
special reports and registration statements which Holdings may file or be
required to file with the SEC under Section 13 or 15(d) of the Exchange Act, or
with any national securities exchange, and in any case not otherwise required to
be delivered to the Lenders pursuant hereto;

 

(e)                promptly after the same are available, copies of any
borrowing base certificates delivered under the Revolving Loan Agreement;

 

(f)                 [reserved];

 

(g)                promptly after the furnishing thereof, copies of any
statement or report furnished to any holder of debt securities of Holdings, the
Borrower or any of their Subsidiaries pursuant to the terms of any indenture,
loan or credit or similar agreement and not otherwise required to be furnished
to the Lenders pursuant to Section 5.01 or any other clause of this Section
5.02;

 

(h)                as soon as available, but in any event within 30 days after
the end of each fiscal year of Holdings, a report summarizing the insurance
coverage (specifying type, amount and carrier) in effect for Holdings, the
Borrower and their Subsidiaries and containing such additional information as
the Required Lenders may reasonably specify;

 

(i)                 promptly, and in any event within five Business Days after
receipt thereof by Holdings, the Borrower or any of their Subsidiaries, copies
of each notice or other correspondence received from the SEC (or any comparable
agency in any applicable non-U.S. jurisdiction) concerning any investigation or
possible investigation or other inquiry by such agency regarding financial or
other operational results of such Loan Party or such Subsidiary;



 77 

 

(j)                 promptly, and in any event within five Business Days after
receipt thereof by Holdings, the Borrower or any of their Subsidiaries, copies
of all notices, requests and other documents (including amendments, waivers and
other modifications) received under or pursuant to any instrument, indenture,
loan or credit or similar agreement regarding or related to any breach or
default by any party thereto or any other event that could materially impair the
value of the interests or the rights of Holdings, the Borrower or any of their
Subsidiaries and, from time to time upon request by the Required Lenders, such
information and reports regarding such instruments, indentures and loan and
credit and similar agreements as the Required Lenders may reasonably request;

 

(k)                as soon as available, but in any event within 30 days after
the end of each fiscal year of the Borrower, an updated Perfection Certificate
reflecting all changes since the date of the information most recently received
by the Lenders pursuant to the Perfection Certificate delivered on the Closing
Date or this paragraph (k), as the case may be; and

 

(l)                 promptly, (i) such additional information regarding the
business, financial, legal or corporate affairs of Holdings, the Borrower or any
of their Subsidiaries, or compliance with the terms of the Loan Documents, as
the Disbursing Agent or any Lender may from time to time reasonably request and
(ii) information and documentation reasonably requested by the Disbursing Agent
or any Lender for purposes of compliance with applicable “know your customer”
requirements under the PATRIOT Act or other applicable anti-money laundering
laws.

 

Documents required to be delivered pursuant to Section 5.01(a), Section 5.01(b)
or Section 5.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which
Holdings or Borrower posts such documents, or provides a link thereto on
Holdings’ website; or (ii) on which such documents are posted on Holdings’ or
Borrower’s behalf on IntraLinks/IntraAgency or another relevant website to which
each Lender has access; provided that: (i) Holdings and Borrower shall deliver
paper copies of such documents to the Agents or any Lender that requests in
writing that the Borrower deliver such paper copies until a written request to
cease delivering paper copies is given by the Agents or such Lender and (ii) the
Borrower shall notify the Agents and the Lenders of the posting of any such
documents. The Agents shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by Holdings or Borrower with any such
request for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.

 

Section 5.03        Notices. Promptly give written notice to the Disbursing
Agent, the Collateral Agent and each Lender of:

 

(a)                the occurrence of any Default or Event of Default;



 78 

 

(b)                any development or event that has had, or could reasonably be
expected to have, a Material Adverse Effect, including without limitation
(i) any breach or non-performance of, or any default under, a Contractual
Obligation of Holdings, the Borrower or any Subsidiary; (ii) any dispute,
litigation, investigation, proceeding or suspension between Holdings, the
Borrower or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting Holdings, the Borrower or any Subsidiary;

 

(c)                the occurrence of any of the following events, as soon as
possible and in any event within 30 days after any Group Member knows or has
reason to know thereof: (i) any ERISA Event, (ii) the adoption of any new Single
Employer Plan by any Group Member or any of their respective ERISA Affiliates,
(iii) the adoption of an amendment to a Single Employer Plan if such amendment
results in a material increase in benefits or unfunded liabilities or (iv) the
commencement of contributions by any Group Member or any of their respective
ERISA Affiliates to a Multiemployer Plan or Single Employer Plan other than any
Single Employer Plan in existence as of the Closing Date, which, in the case of
each of the foregoing clauses (i) through (iv), shall specify the nature
thereof, what action such Group Member or any of their respective ERISA
Affiliates has taken, is taking or proposes to take with respect thereto and,
when known, any action taken or threatened by the IRS, the Department of Labor
or the PBGC with respect thereto;

 

(d)                any material change in accounting policies or financial
reporting practices by any Loan Party or any Subsidiary thereof;

 

(e)                the (i) occurrence of any Disposition of Property or assets
for which the Borrower is required to make a mandatory prepayment pursuant to
Section 2.07(a), (ii) occurrence of any sale of capital stock or other Equity
Interests for which the Borrower is required to make a mandatory prepayment
pursuant to Section 2.07(c), (iii) incurrence or issuance of any Indebtedness
for which the Borrower is required to make a mandatory prepayment pursuant to
Section 2.07(d), (iv) receipt of any Net Cash Proceeds of any Recovery Event for
which the Borrower is required to make a mandatory prepayment pursuant to
Section 2.07(b) and (v) receipt of any Extraordinary Receipts for which the
Borrowers are required to make a mandatory prepayment pursuant to Section
2.07(e);

 

(f)                 promptly after the assertion or occurrence thereof, notice
of any action or proceeding against, or of any noncompliance by, Holdings, the
Borrower or any of their Subsidiaries in respect of or with any Environmental
Law or Environmental Permit that could (i) reasonably be expected to result in a
Material Adverse Effect or (ii) cause any property described in the Mortgages to
be subject to any material restrictions on ownership, occupancy, use or
transferability under any Environmental Law;

 

(g)                the termination (other than in accordance with its terms) or
amendment in any manner materially adverse to the interests of the Lenders of
any Material Agreement; and

 

(h)                any change in the information provided in the Beneficial
Ownership Certification that would result in a change to the list of beneficial
owners identified in parts (c) or (d) of such certification.



 79 

 

Each notice pursuant to this Section 5.03 (other than Section 5.03(e)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken or proposes to take with respect thereto. Each notice
pursuant to Section 5.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

 

Section 5.04        Payment of Obligations. (a) Pay, discharge or otherwise
satisfy as the same shall become due and payable in the normal conduct of its
business all its obligations and liabilities in respect of Taxes imposed upon it
or upon its income or profits or in respect of its property, except, in each
case, (i) to the extent any such Tax is being contested in good faith and by
appropriate proceedings for which appropriate reserves have been established in
accordance with GAAP, or (ii) if such failure to pay or discharge such
obligations and liabilities would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and (b) timely and
accurately file all federal, state and other material Tax returns required to be
filed.

 

Section 5.05        Preservation of Existence, Etc. (a) Preserve, renew and
maintain in full force and effect its legal existence and good standing under
the laws of the jurisdiction of its organization, except in a transaction
permitted by Section 6.03 and Section 6.04; (b) take all reasonable action to
maintain all rights, privileges, permits, licenses and franchises necessary or
desirable in the normal conduct of its business, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) preserve or renew all of its registered patents, trademarks,
trade names and service marks, the non-preservation of which could reasonably be
expected to have a Material Adverse Effect.

 

Section 5.06        Maintenance of Property. (a) Maintain, preserve and protect
all of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
(b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) use the standard of care typical in the
industry in the operation and maintenance of its facilities.

 

Section 5.07        Maintenance of Insurance.

 

(a)                Maintain with financially sound and reputable insurance
companies not Affiliates of the Borrower insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or a similar business of such types and
in such amounts as are customarily carried under similar circumstances by such
other Persons, and all such insurance shall (i) provide for not less than 30
days’ (10 days’ in the case of failure to pay premium) prior notice to the
Collateral Agent of termination, lapse or cancellation of such insurance,
(ii) name the Collateral Agent as loss payee (in the case of property insurance)
or additional insured on behalf of the Secured Parties (in the case of liability
insurance) and (iii) be reasonably satisfactory in all other respects to the
Required Lenders.

 

(b)                If any portion of any Mortgaged Property is at any time
located in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a Special Flood Hazard Area with respect to which flood
insurance has been made available under the National Flood Insurance Act of 1968
(as now or hereafter in effect) or any successor act thereto, then the Borrower
shall, or shall cause the applicable Loan Party to (i) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Disaster Protection Act and the
National Flood Insurance Act of 1968 and (ii) deliver to the Collateral Agent
evidence of such compliance in form and substance reasonably acceptable to the
Required Lenders.



 80 

 

Section 5.08        Books and Records; Inspection Rights.

 

(a)                (i) Maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of Holdings, the Borrower or such Subsidiary, as the case may be; and
(ii) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over Holding, the Borrower or such Subsidiary, as the case may be.

 

(b)                Permit representatives and independent contractors of the
Lenders to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and independent public accountants, all at the expense of the Borrower and at
such reasonable times during normal business hours not more than once per year,
upon reasonable advance notice to the Borrower; provided, however, that when an
Event of Default exists any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Borrower at any time during normal business hours as often as may be desired and
without advance notice.

 

Section 5.09        Compliance with Laws. Comply with all Requirements of Law
and all orders, writs, injunctions and decrees applicable to it or to its
business or property, except in such instances in which (a) such Requirement of
Law or order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

 

Section 5.10        Compliance with Environmental Laws; Preparation of
Environmental Reports.

 

(a)                (i) Comply, and cause all lessees and other Persons operating
or occupying its properties to comply, with all applicable Environmental Laws
and Environmental Permits; (ii) obtain and renew all Environmental Permits
necessary for its operations and properties; (iii) conduct any investigation,
study, sampling and testing, and undertake any cleanup, response or other
corrective action necessary to address any Releases of Materials of
Environmental Concern at, on, under or emanating from any property owned, leased
or operated to the extent required by and in accordance with Environmental Laws,
and as necessary to avoid any material restrictions on ownership, occupancy, use
or transferability or any material impairment of the value of the impacted
property and (iv) make an appropriate response to any investigation, notice,
demand, claim, suit or other proceeding asserting Environmental Liability
against Holdings, the Borrower or any of their Subsidiaries and discharge any
obligations it may have to any Person thereunder, except in the case of each of
clauses (i) through (iv), where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect; provided that none of Holdings,
the Borrower or any of their Subsidiaries shall be required to undertake any
such investigation, study, sampling, testing, cleanup, removal, remedial or
other responsive action to the extent that its obligation to do so is being
contested in good faith and by proper proceedings and appropriate reserves are
being maintained with respect to such circumstances in accordance with GAAP.



 81 

 

(b)                At the reasonable request of the Required Lenders, based upon
a reasonable belief that Holdings, the Borrower or any of their Subsidiaries is
in material breach of its obligations under this Section 5.10 or at any other
time if an Event of Default has occurred and is continuing provide to the
Lenders within 60 Business Days after such request, at the expense of the
Borrower, an environmental site assessment report for any properties owned,
leased or operated by it described in such request, prepared by an environmental
consulting firm reasonably acceptable to the Required Lenders, describing the
Release and any response or other corrective action to address any Materials of
Environmental Concern on such properties and the estimated cost thereof; without
limiting the generality of the foregoing, if the Borrower has not provided such
environmental site assessment report within the time referred to above, the
Lenders may retain an environmental consulting firm to prepare such report at
the expense of the Borrower, and the Borrower hereby grants and agrees to cause
any Subsidiary that owns or leases any property described in such request to
grant the Lenders, such firm and any agents or representatives thereof
reasonable access, subject to the rights of tenants or necessary consent of
landlords, to enter onto their respective properties to undertake such an
assessment.

 

Section 5.11        Use of Proceeds. Use the proceeds of the Loans only for the
purposes specified in the recitals to this Agreement. The Borrower will not
request any Credit Extension, and the Borrower shall not use, and shall procure
that its Subsidiaries and its or their respective directors, officers, employees
and agents shall not use, the proceeds of any Credit Extension (a) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (b) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, (c) in any manner that would
result in the violation of any Sanctions applicable to any party hereto or (d)
to purchase or carry Margin Stock or to extend credit to others for the purpose
of purchasing or carrying Margin Stock.

 

Section 5.12        Covenant to Guarantee Obligations and Give Security.

 

(a)                Execute any and all further documents, financing statements,
agreements and instruments, and take all further action (including filing
Uniform Commercial Code and other financing statements, Mortgages and deeds of
trust) that may be required under applicable Requirements of Law, or that the
Required Lenders or the Collateral Agent may reasonably request, in order to
effectuate the Transactions contemplated by the Loan Documents and in order to
grant, preserve, protect and perfect the validity and priority of the security
interests created or intended to be created by the Security Documents.



 82 

 

(b)                In the event that (x) any Person becomes a Subsidiary (other
than an Excluded Subsidiary) of the Borrower or any other Loan Party or (y) any
Subsidiary of the Borrower or any other Loan Party that previously was an
Excluded Subsidiary ceases to be an Excluded Subsidiary, each of Holdings and
the Borrower shall, and shall cause each other such Person to (a) within 30 days
after such event (or such longer period of time reasonably acceptable to the
Required Lenders), cause such Person referred to in clause (x) or (y), as
applicable, to become a Guarantor and a Grantor under (and as defined in) the
Guarantee and Collateral Agreement by executing and delivering to the Collateral
Agent a counterpart agreement or supplement to the Guarantee and Collateral
Agreement in accordance with its terms and (b) take all such actions and execute
and deliver, or cause to be executed and delivered, all such documents,
instruments, agreements, and certificates necessary or as may be reasonably
requested by the Collateral Agent or the Required Lenders in order to cause the
Collateral Agent, for the benefit of the Secured Parties, to have a Lien on all
assets of such Person (other than Excluded Assets), which Lien shall (other than
with respect to assets constituting Excluded Perfection Assets) be perfected and
shall be of first priority (subject to (i) in the case of all such assets
constituting Equity Interests, Permitted Equity Liens and (ii) in the case of
all such other assets, Permitted Liens) and shall deliver or cause to be
delivered to the Collateral Agent, items as are similar to those described in
Section 4.02(e), Section 4.02(h), Section 4.02(j) and Section 4.02(k) hereof,
Section 5.14 hereof and Section 5 of the Guarantee and Collateral Agreement and,
to the extent applicable, any additional Mexican Security Documents. With
respect to each such Subsidiary of the Borrower or any other Loan Party, the
Borrower shall, within 30 days of such event (or such longer period of time
reasonably acceptable to the Required Lenders), send to the Lenders and the
Collateral Agent written notice setting forth with respect to such Person
(i) the date on which such Person became a Subsidiary (that is not an Excluded
Subsidiary) of the Borrower or any other Loan Party or ceased to be an Excluded
Subsidiary and (ii) all of the data required to be set forth in Schedule 3.18
with respect to all Subsidiaries of Holdings, and such written notice shall be
deemed to supplement Schedule 3.18 for all purposes hereof. Notwithstanding
anything to the contrary set forth herein, in no event shall this Section
5.12(b) require the granting of any Lien on any Excluded Assets or the
perfection of any Lien on any Excluded Perfection Assets.

 

(c)                In the event that (i) any Loan Party acquires any Material
Owned Real Property, (ii) any Person becomes a Subsidiary (other than an
Excluded Subsidiary) of the Borrower or any other Loan Party and such Person
owns any Material Owned Real Property at such time, (iii) any Subsidiary ceases
to be an Excluded Subsidiary and such Subsidiary owns any Material Owned Real
Property at such time or (iv) any Real Property of a Loan Party becomes Material
Owned Real Property after the Closing Date, and such interest in such Material
Owned Real Property has not otherwise been made subject to the Lien of the
Security Documents in favor of Collateral Agent for the benefit of the Secured
Parties, then each of Holdings and the Borrower shall, or shall cause such
Subsidiary to, within 90 days of such event (or such longer period of time
reasonably acceptable to the Required Lenders), take all such actions and
execute and deliver, or cause to be executed and delivered, all such Mortgages,
documents, instruments, agreements and certificates with respect to each such
Material Owned Real Property necessary or that the Required Lenders or the
Collateral Agent shall reasonably request to create in favor of the Collateral
Agent, for the benefit of the Secured Parties, a valid first-priority security
interest (subject to Permitted Prior Liens) in such Material Owned Real Property
and shall deliver to the Collateral Agent title reports, surveys necessary to
provide a Title Policy (defined below), ALTA mortgagee extended coverage title
insurance policies or commitments therefor issued by one or more title companies
(the “Title Company”) reasonably satisfactory to the Required Lenders with
respect to each Mortgaged Property (each, a “Title Policy”), in amounts not less
than 110% of the fair market value of each Mortgaged Property that is owned in
fee insuring the fee simple title to each of the fee owned Mortgaged Properties
vested in the applicable Loan Party and insuring the Collateral Agent that the
relevant Mortgage creates a valid and enforceable first-priority Lien on the
Mortgaged Property encumbered thereby, together with all endorsements reasonably
requested by the Required Lenders, legal opinions, flood certificates, flood
insurance (if required) and other items with respect to such Material Owned Real
Property. In addition to the foregoing, the Borrower shall, at the request of
the Collateral Agent or the Required Lenders, deliver, from time to time, to the
Collateral Agent such appraisals as are required by law or regulation of any
Material Owned Real Property with respect to which the Collateral Agent has been
granted a Lien.



 83 

 

Section 5.13        Further Assurances. Promptly upon request by any Agent, or
any Lender, (a) correct any material defect or error that may be discovered in
any Loan Document or in the execution, acknowledgment, filing or recordation
thereof, and (b) do, execute, acknowledge, deliver, record, re-record, file,
re-file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments as the Disbursing Agent, the
Collateral Agent or any Lender may reasonably require from time to time in order
to (i) carry out more effectively the purposes of the Loan Documents, (ii) to
the fullest extent permitted by applicable law, subject any Loan Party’s
properties, assets, rights or interests to the Liens now or hereafter intended
to be covered by any of the Security Documents, (iii) perfect and maintain the
validity, effectiveness and priority of any of the Security Documents and any of
the Liens intended to be created thereunder and (iv) assure, convey, grant,
assign, transfer, preserve, protect and confirm more effectively unto the
Secured Parties the rights granted or now or hereafter intended to be granted to
the Secured Parties under any Loan Document or under any other instrument
executed in connection with any Loan Document to which any Loan Party or any of
its Subsidiaries is or is to be a party.

 

Section 5.14        Post-Closing Undertakings. Within the time periods specified
on Schedule 5.14 (or such later date to which the Required Lenders consent),
comply with the provisions set forth in Schedule 5.14.

 

Article VI
NEGATIVE COVENANTS

 

Each of Holdings and the Borrower hereby jointly and severally agrees that, on
and after the Closing Date until Payment in Full, each of Holdings and the
Borrower shall not, and shall not permit any Subsidiary (other than any Railcar
Leasing Subsidiary) to, directly or indirectly:

 

Section 6.01        Limitation on Indebtedness. Create, incur, assume or suffer
to exist any Indebtedness, except:

 

(a)                Indebtedness of any Loan Party created hereunder and under
the other Loan Documents;



 84 

 

(b)                unsecured Indebtedness of the Borrower owing to any
Subsidiary, and of any Subsidiary owing to the Borrower or any other Subsidiary,
to the extent constituting an Investment permitted by Section 6.06(c); provided
that (i) any such Indebtedness owed to a Loan Party shall be evidenced by a
promissory note that shall be pledged to the Collateral Agent in accordance with
the terms of the Guarantee and Collateral Agreement and (ii) all such
Indebtedness of any Loan Party owed to any Subsidiary that is not a Loan Party
shall be subject to and evidenced by the Subordinated Intercompany Note;

 

(c)                Indebtedness in respect of Capital Lease Obligations and
Purchase Money Obligations financing an acquisition, construction, repair,
replacement, lease or improvement of a fixed or capital asset incurred by the
Borrower or any Subsidiary within 270 days after the acquisition, construction,
repair, replacement, lease or improvement of the applicable asset in an
aggregate principal amount not to exceed $10,000,000 at any one time
outstanding;

 

(d)                Indebtedness outstanding on the Closing Date and listed on
Schedule 6.01 and any Permitted Refinancing Debt in respect thereof;

 

(e)                Guarantee Obligations by Holdings, the Borrower or any
Subsidiary in respect of any Indebtedness of the Borrower or any Subsidiary
otherwise permitted to be incurred by the Borrower or such Subsidiary hereunder;
provided that (A) no Guarantee Obligations in respect of any Junior Indebtedness
shall be permitted unless the guaranteeing party shall have also provided a
guarantee of the Obligations on the terms set forth in the Guarantee and
Collateral Agreement and (B) if the Indebtedness being guaranteed is
subordinated to the Obligations, such guarantee shall be subordinated to the
guarantee of the Obligations on terms at least as favorable to the Lenders as
those contained in the subordination of such Indebtedness;

 

(f)                 Indebtedness in respect of Swap Contracts entered into in
the ordinary course of business, and not for speculative purposes, to protect
against (i) changes in interest rates or (ii) changes in commodity prices or
foreign exchange rates; provided however, that the aggregate amount of all such
Indebtedness under this clause (ii) at any one time outstanding shall not exceed
$1,000,000;

 

(g)                Indebtedness of the Borrower or any Subsidiary arising from
the honoring by a bank or other financial institution of a check, draft or
similar instrument inadvertently drawn by the Borrower or such Subsidiary in the
ordinary course of business against insufficient funds, so long as such
Indebtedness is repaid within five Business Days;

 

(h)                (i) Indebtedness of the Borrower or any Subsidiary in the
form of earn-outs, indemnification, incentive, non-compete, consulting or other
similar arrangements and other contingent obligations in respect of any
Investments permitted by Section 6.06 (before any liability associated therewith
becomes fixed) and (ii) Indebtedness incurred by the Borrower or any Subsidiary
arising from agreements providing for indemnification related to sales of goods
or adjustment of purchase price or similar obligations in any case incurred in
connection with the Disposition of any business, assets or Subsidiary;



 85 

 

(i)                 Indebtedness of the Borrower or any Subsidiary in respect of
letters of credit, bank guarantees, bankers’ acceptances, warehouse receipts or
similar instruments created or issued in the ordinary course of business in
connection with workers’ compensation claims, health, disability or other
employee benefits or property, casualty or liability insurance or self-insurance
or other Indebtedness with respect to reimbursement-type obligations regarding
workers’ compensation claims; provided that any reimbursement obligations in
respect thereof are reimbursed within 30 days following the incurrence thereof
(or within such longer period as is permitted without interest or other charges
under the benefit plan under which reimbursement is to be made);

 

(j)                 obligations in respect of performance, bid, customs,
government, appeal and surety bonds, performance and completion guaranties and
similar obligations provided by the Borrower or any Subsidiary, in each case in
the ordinary course of business;

 

(k)                Indebtedness owing to any insurance company in connection
with the financing of any insurance premiums permitted by such insurance company
in the ordinary course of business;

 

(l)                 (i) Indebtedness representing deferred compensation or
stock-based compensation to employees of Holdings or any Subsidiary incurred in
the ordinary course of business and (ii) Indebtedness consisting of obligations
of Holdings or any Subsidiary under deferred compensation or other similar
arrangements incurred in connection with the Transactions and any Investment
permitted hereunder;

 

(m)              to the extent constituting Indebtedness, take-or-pay
obligations contained in supply arrangements;

 

(n)                the Revolving Loan Indebtedness (and any refinancing in
respect of such Revolving Loan Indebtedness that is incurred in accordance with
the terms of the Intercreditor Agreement);

 

(o)                Indebtedness in connection with treasury management and
commercial credit card, merchant card and purchase or procurement card services
entered into in the ordinary course of business;

 

(p)                additional Indebtedness of the Borrower or any Subsidiary in
an aggregate principal amount not to exceed $2,500,000 at any one time
outstanding;

 

(q)                unsecured Indebtedness in the form of the SBA PPP Loan the
aggregate principal amount of which does not exceed $10,000,000 at any time;

 

(r)                 (i) Indebtedness and (ii) Guarantee Obligations or letters
of credit, bank guaranties, surety bonds and similar instruments, in each case
(x) incurred in the ordinary course of business in respect of obligations owed
to suppliers, customers, franchisees, lessors, licensees or sublicensees or (y)
otherwise constituting Investments permitted by Section 6.06(w);

 

(s)                 Indebtedness of the Mexican Subsidiaries under the Mexican
ABL Credit Facility (and any refinancing in respect thereof); and



 86 

 

(t)                 all premium (if any), interest (including post-petition
interest), fees, expenses, charges, amortization of original issue discount,
interest paid in kind and additional or contingent interest on obligations
described in Section 6.01(a) through Section 6.01(s) above.

 

Section 6.02        Limitation on Liens. Create, incur, assume or suffer to
exist any Lien upon any of its Property, whether now owned or hereafter
acquired, except for:

 

(a)                Liens pursuant to any Loan Document;

 

(b)                Liens in existence on the Closing Date and listed on Schedule
6.02, and any Lien granted as a replacement or substitute therefor; provided
that any such replacement or substitute Lien (i) does not secure an aggregate
amount of Indebtedness or other obligations, if any, greater than that secured
on the Closing Date (minus the aggregate amount of any permanent repayments and
prepayments thereof since the Closing Date but only to the extent that such
repayments and prepayments by their terms cannot be reborrowed or redrawn and do
not occur in connection with a refinancing of all or a portion of such
Indebtedness) and (ii) does not encumber any Property other than the Property
subject thereto on the Closing Date (plus improvements and accessions to such
Property);

 

(c)                Liens for Taxes not yet due or that are being contested in
good faith by appropriate proceedings diligently conducted; provided that
adequate reserves with respect thereto are maintained on the books of Holdings
or the applicable Subsidiary, in conformity with GAAP;

 

(d)                statutory or common law Liens of landlords, carriers,
warehousemen, mechanics, materialmen, repairmen, construction contractors or
other like Liens arising in the ordinary course of business that secure amounts
not overdue for a period of more than 30 days (or, if more than 30 days overdue,
that are unfiled and no other action has been taken to enforce such Lien) or
that are being contested in good faith by appropriate proceedings diligently
conducted; provided that adequate reserves with respect thereto are maintained
on the books of Holdings or the applicable Subsidiary, in conformity with GAAP;

 

(e)                (i) pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation and (ii) pledges and deposits in the ordinary course of
business securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to Holdings, the Borrower or any of their Subsidiaries;

 

(f)                 deposits and other Liens to secure the performance of bids,
trade contracts, governmental contracts and other similar contracts (other than
Indebtedness for borrowed money), leases (other than Capital Leases), subleases,
statutory obligations, surety, stay, judgment and appeal bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business;

 

(g)                encumbrances shown as exceptions in the title insurance
policies insuring the Mortgages, easements, zoning restrictions, rights-of-way,
restrictions, encroachments, protrusions and other similar encumbrances incurred
in the ordinary course of business that, in the aggregate, do not materially
detract from the value, or materially interfere with the use, of the Property
subject thereto or materially interfere with the ordinary conduct of the
business of Holdings, the Borrower or any of their Subsidiaries, taken as a
whole;



 87 

 

(h)                Liens securing Indebtedness permitted under Section 6.01(c);
provided that (i) such Liens do not at any time encumber any Property other than
the Property financed by such Indebtedness and (ii) the Indebtedness secured
thereby does not exceed, at the time of incurrence thereof, the lesser of the
cost or fair market value of the Property secured by such Lien;

 

(i)                 Liens on insurance policies and proceeds thereof securing
the financing of the premiums with respect thereto;

 

(j)                 any interest or title of a lessor, sublessor, licensor or
sublicensor under any lease, sublease, license or sublicense entered into by
Holdings, the Borrower or any of their Subsidiaries in the ordinary course of
its business and covering only the assets so leased or licensed;

 

(k)                Liens on equipment arising from precautionary UCC financing
statements regarding operating leases of equipment;

 

(l)                 (i) Liens in favor of customs and revenue authorities
arising as a matter of law to secure the payment of customs duties in connection
with the importation of goods in the ordinary course of business and (ii) Liens
on specific items of inventory or other goods and proceeds thereof of any Person
securing such Person’s obligations in respect of bankers’ acceptances or letters
of credit permitted under Section 6.01 issued or created for the account of such
Person to facilitate the purchase, shipment or storage of such inventory or
other goods in the ordinary course of business;

 

(m)              Liens arising out of conditional sale, title retention,
consignment or similar arrangements for the sale of goods entered into by
Holdings, the Borrower and their Subsidiaries in the ordinary course of business
permitted by this Agreement;

 

(n)                Liens on cash or Cash Equivalents used to defease or to
satisfy and discharge Indebtedness; provided that such defeasance or
satisfaction and discharge is permitted by this Agreement;

 

(o)                Liens encumbering reasonable customary initial deposits and
margin deposits and similar Liens attaching to commodity trading accounts or
other brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

 

(p)                (i) Liens that are contractual or common law rights of
set-off relating to (A) the establishment of depository relations in the
ordinary course of business with banks not given in connection with the issuance
of Indebtedness or (B) pooled deposit or sweep accounts of Holdings, the
Borrower and any Subsidiary to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of Holdings, the
Borrower and their Subsidiaries and (ii) other Liens securing cash management
obligations (that do not constitute Indebtedness) in the ordinary course of
business;

 88 

 



(q)                Liens of a collection bank arising under Section 4-208 or
Section 4-210 of the UCC on items in the course of collection;

 

(r)                 Liens on Equity Interests in joint ventures securing
obligations of such joint venture;

 

(s)                 judgment Liens in respect of judgments not constituting an
Event of Default under Section 7.01(i);

 

(t)                 Liens on the assets of the Loan Parties (other than the
Mexican Subsidiaries) created under the Revolving Loan Documents to secure the
Revolving Loan Indebtedness, which are subject to the Intercreditor Agreement;

 

(u)                Liens securing the Mexican ABL Credit Facility, which are
subject to an intercreditor agreement in form and substance satisfactory to the
Required Lenders and the Collateral Agent; provided, that such Liens only
encumber inventory and related assets owned by the Mexican Subsidiaries and
located in Mexico and other assets acceptable to the Required Lenders; and

 

(v)                Liens not otherwise permitted by this Section 6.02 on assets
not otherwise constituting Collateral so long as (i) the aggregate outstanding
principal amount of the obligations secured thereby and (ii) the aggregate fair
market value (determined, in the case of each such Lien, as of the date such
Lien is incurred) of the assets subject thereto does not exceed $1,000,000 at
any one time.

 

Section 6.03        Limitation on Fundamental Changes. Enter into any merger,
acquisition, consolidation or amalgamation, or liquidate, wind up or dissolve
itself (or suffer any liquidation or dissolution), or Dispose of (whether in one
transaction or in a series of transactions) all or substantially all of its
Property or business (whether now owned or hereafter acquired) or less than all
of the Equity Interests of any Subsidiary (except to qualified directors if
required by law), except that:

 

(a)                so long as no Default or Event of Default exists or would
result therefrom, any Subsidiary may be merged, amalgamated or consolidated with
or into the Borrower or any Subsidiary Guarantor (provided that the Borrower or
a Subsidiary Guarantor shall be the continuing or surviving corporation or
simultaneously with such merger, amalgamation or consolidation, the continuing
or surviving Person shall become a Subsidiary Guarantor and the Borrower shall
comply with Section 5.12 in connection therewith);

 

(b)                any Subsidiary that is not a Loan Party may merge, amalgamate
or consolidate with or into any other Subsidiary that is not a Loan Party;

 

(c)                any Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to Holdings, the Borrower or
any Subsidiary Guarantor;

 

(d)                any Subsidiary that is not a Loan Party may Dispose of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to any
other Subsidiary that is not a Loan Party;



 89 

 

(e)                so long as no Default or Event of Default exists or would
result therefrom, any Disposition permitted by Section 6.04 and any merger,
amalgamation, consolidation, dissolution, liquidation, investment or Disposition
the purpose of which is to effect a Disposition permitted by Section 6.04 may be
consummated;

 

(f)                 Holdings, the Borrower and their Subsidiaries may consummate
the Transactions as contemplated by, and in compliance with, the Loan Documents;

 

(g)                Holdings, the Borrower and their Subsidiaries may consummate
the Mexico JV Transaction as contemplated by, and in compliance with, the Mexico
JV Acquisition Agreement; and

 

(h)                any Subsidiary may liquidate or dissolve if (i) the Borrower
determines in good faith that such liquidation or dissolution is in the best
interest of the Borrower and the Subsidiaries and is not materially
disadvantageous to the Lenders and (ii) if such Subsidiary is a Loan Party, any
assets or business of such Subsidiary not otherwise disposed of or transferred
in accordance with this Section 6.03 and Section 6.04 or, in the case of any
such business, discontinued, shall be transferred to, or otherwise owned or
conducted by, a Loan Party after giving effect to such liquidation or
dissolution.

 

Section 6.04        Limitation on Dispositions. Dispose of any of its Property
(including, without limitation, receivables and leasehold interests), whether
now owned or hereafter acquired, or, in the case of any Subsidiary, issue or
sell any Equity Interests of such Subsidiary to any Person, except:

 

(a)                Dispositions of surplus, obsolete or worn out Property and
Property no longer used or useful in the conduct of the business of the Borrower
or any Subsidiary in the ordinary course of business;

 

(b)                the lapse, abandonment, cancellation or non-exclusive license
of any immaterial Intellectual Property in the ordinary course of business;

 

(c)                Dispositions of inventory or goods held for sale in the
ordinary course of business;

 

(d)                Dispositions permitted by Section 6.03 (excluding Section
6.03(e) and Section 6.03(h));

 

(e)                any sale or issuance of (i) the Equity Interests of any
Subsidiary to Holdings, the Borrower or any Subsidiary Guarantor and (ii) the
Equity Interests of any Subsidiary that is not a Loan Party to any other
Subsidiary that is not a Loan Party;

 

(f)                 any Disposition of other assets for fair market value not to
exceed $2,500,000 per fiscal year of Holdings; provided that (i) no Default or
Event of Default exists or would result therefrom, (ii) at least 75% of the
total consideration for any such Disposition shall be received by the Borrower
and the Subsidiaries in the form of cash and Cash Equivalents (in each case,
free and clear of all Liens at the time received, other than non-consensual
Liens permitted by Section 6.02) and (iii) the requirements of Section 2.07(a),
to the extent applicable, are complied with in connection therewith;



 90 

 

(g)                transfers of condemned Property as a result of the exercise
of “eminent domain” or other similar policies to the respective Governmental
Authority or agency that has condemned the same (whether by deed in lieu of
condemnation or otherwise), and transfers of properties that have been subject
to a casualty to the respective insurer of such Property as part of an insurance
settlement;

 

(h)                Dispositions of Investments in joint ventures to the extent
required by, or made pursuant to, customary buy/sell arrangements between the
joint venture parties set forth in joint venture agreements and similar binding
agreements; provided that the requirements of Section 2.07(a), to the extent
applicable, are complied with in connection therewith;

 

(i)                 the sale or discount, in each case without recourse and in
the ordinary course of business, of overdue accounts receivable arising in the
ordinary course of business, but only in connection with the compromise or
collection thereof consistent with customary industry practice (and not as part
of any bulk sale or financing of receivables);

 

(j)                 transfers of Property by (i) Holdings or the Borrower to any
Subsidiary Guarantor, (ii) any Subsidiary Guarantor to Holdings, the Borrower or
any other Subsidiary Guarantor or (iii) any Subsidiary that is not a Loan Party
to (A) Holdings, the Borrower or any Subsidiary Guarantor for no more than fair
market value or (B) any other Subsidiary that is not a Loan Party;

 

(k)                dispositions and/or terminations of leases, subleases,
licenses and sublicenses in the ordinary course of business and which do not
materially interfere with the business of the Borrower or any of the
Subsidiaries;

 

(l)                 Dispositions of Cash Equivalents;

 

(m)              Dispositions of Property (other than Equity Interests or all or
substantially all of the assets of Holdings, the Borrower or any of their
Subsidiaries) to the extent that (i) such property is exchanged for credit
against the purchase price of similar replacement property or (ii) the proceeds
of such Disposition are promptly applied to the purchase price of such
replacement property;

 

(n)                the unwinding of any Swap Contract in accordance with its
terms;

 

(o)                to the extent constituting Dispositions, (i) Liens permitted
by Section 6.02, (ii) Restricted Payments permitted by Section 6.05 (excluding
Section 6.05(h)),(iii) Investments permitted by Section 6.07, and (iv) Sale and
Leasebacks permitted by Section 6.09; and

 

(p)                (i) the Shoals Facility Lease Termination and (ii)
Dispositions of machinery and equipment in connection with the closing of the
Shoals Facility to the Mexican Subsidiaries or otherwise, including any further
Dispositions of such machinery and equipment by the Mexican Subsidiaries.



 91 

 

To the extent any Collateral is Disposed of as expressly permitted by this
Section 6.04 to any Person that is not a Loan Party, such Collateral shall be
sold free and clear of the Liens created by the Loan Documents, and the
Collateral Agent shall be authorized to take any actions deemed appropriate in
order to effectuate the foregoing.

 

Section 6.05        Limitation on Restricted Payments. Declare or make, directly
or indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except that so long as no Default or Event of Default shall
have occurred and be continuing at the time of any action described below or
would result therefrom:

 

(a)                the Borrower or any Subsidiary may make Restricted Payments
to another Loan Party;

 

(b)                the Borrower or any Subsidiary may make Restricted Payments
to Holdings the proceeds of which will be used to pay the Tax Distribution
Amount or any Parent Expenses;

 

(c)                Holdings may declare and make Restricted Payments on any
class of Equity Interests of Holdings payable solely in the form of Qualified
Equity Interests of Holdings;

 

(d)                the Borrower or any Subsidiary may make Restricted Payments
to, directly or indirectly, purchase the Equity Interests of Holdings from
present or former officers, directors, consultants, agents or employees (or
their estates, trusts, family members or former spouses) of Holdings, the
Borrower or any Subsidiary upon the death, disability, retirement or termination
of the applicable officer, director, consultant, agent or employee; provided
that the aggregate amount of payments under this Section 6.05(d) shall not
exceed $1,000,000 in any calendar year; provided, further, that such amount in
any calendar year may be increased by an amount not to exceed the sum of:

 

(i)                 the net cash proceeds received from key man life insurance
policies received by Holdings or any Subsidiary; plus

 

(ii)               to the extent contributed to the Borrower as common equity,
the net cash proceeds from the sale of Equity Interests (other than Disqualified
Equity Interests) of Holdings to directors, consultants, officers or employees
of Holdings, the Borrower or any Subsidiary in connection with permitted
employee compensation and incentive arrangements, to the extent the net cash
proceeds from the sale of such Equity Interests have not otherwise been applied
for another purpose; minus

 

(iii)             the amount of any Restricted Payments previously made with the
net cash proceeds described in the foregoing clauses (i) and (ii);

 

(e)                non-cash repurchases of Equity Interests of Holdings deemed
to occur upon exercise of stock options or warrants or the settlement or vesting
of other equity awards if such Equity Interests represent a portion of the
exercise price of such options or warrants or similar equity incentive awards;

 92 

 



(f)                 the Borrower or any Subsidiary may make Restricted Payments
to consummate the Transactions;

 

(g)                the Borrower may make Restricted Payments to allow Holdings
to make cash payments in lieu of the issuance of fractional shares in connection
with the exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests of any such Person;

 

(h)                to the extent constituting Restricted Payments, the Borrower
or any Subsidiary may enter into and consummate transactions expressly permitted
by any provision of Section 6.03, Section 6.04 (other than Section 6.04(o)) and
Section 6.08 (other than Section 6.08(b));

 

(i)                 to the extent constituting Restricted Payments, the Borrower
may make Investments permitted by Section 6.06(v);

 

(j)                 to the extent constituting Restricted Payments, the Borrower
may make (i) payments to the Mexico Facility Landlord in accordance with the
Mexico Facility Lease, including any security deposits required thereby, and
(ii) payments, including royalty payments, made to the Gil Family in connection
with the Mexico JV Transaction;

 

(k)                any non-Wholly Owned Subsidiary may declare and pay cash
dividends to its equity holders generally so long as Holdings, the Borrower or
the applicable Subsidiary which owns the Equity Interests in the Subsidiary
paying such dividend receives at least its proportional share thereof (based
upon its relative holding of the class of Equity Interests in the Subsidiary
paying such dividends); and

 

(l)                 Holdings may issue the Warrants on the Closing Date in
accordance with Section 4.02(r).

 

Any loan or advance made by the Borrower to Holdings pursuant to Section 6.06(s)
shall be in lieu of, and shall correspondingly reduce, the amount of the
applicable Restricted Payment that the Borrower would otherwise have been
permitted to make pursuant to the applicable clause of this Section 6.05.

 

Section 6.06        Limitation on Investments. Make or hold, directly or
indirectly, any Investments, except:

 

(a)                Investments consisting of extensions of credit in the nature
of accounts receivable or notes receivable arising from the grant of trade
credit in the ordinary course of business, and Investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors and other credits to suppliers in the ordinary course of business;

 

(b)                Investments by Holdings, the Borrower or any of their
Subsidiaries in cash and Cash Equivalents and Investments in assets that were
Cash Equivalents when such Investment was made;



 93 

 

(c)                Investments by Holdings or any of the Subsidiaries in the
Borrower or any of the Subsidiaries; provided that (x) any Investment made by
any Subsidiary that is not a Loan Party in any Loan Party pursuant to this
Section 6.06(c) shall be subordinated in right of payment to the Loans pursuant
to the Subordinated Intercompany Note and (y) the aggregate amount of such
Investments in Subsidiaries that are not Loan Parties shall not exceed
$1,000,000 at any one time outstanding;

 

(d)                guarantees by Holdings or any of its Subsidiaries of leases
(other than Capital Leases) or of other obligations of the Borrower or any of
the Subsidiaries that do not constitute Indebtedness, in each case entered into
in the ordinary course of business;

 

(e)                loans or advances to officers, directors, managers and
employees of Holdings or any of its Subsidiaries (i) for reasonable and
customary business-related travel, entertainment, relocation and analogous
ordinary business purposes, (ii) in connection with such Person’s purchase of
Equity Interests of Holdings directly from such issuing entity (provided that
the amount of such loans and advances shall be contributed to the Borrower in
cash as common equity) and (iii) for any other purpose not described in the
foregoing clauses (i) and (ii); provided that the aggregate principal amount of
all loans and advances outstanding at any time under this Section 6.06(e) shall
not exceed $500,000;

 

(f)                 Investments to the extent that payment for such Investments
is made solely with Equity Interests (other than Disqualified Equity Interests)
of Holdings;

 

(g)                Investments by the Borrower or any of the Subsidiaries in
joint ventures or similar arrangements in an aggregate amount at any one time
outstanding not to exceed $1,000,000 (in each case, determined on the date such
Investment is made, with the fair market value of each Investment being measured
at the time made and without giving effect to subsequent changes in value);

 

(h)                Investments (including debt obligations and Equity Interests)
received in the ordinary course of business by the Borrower or any Subsidiary in
connection with the bankruptcy or reorganization of suppliers and customers and
in settlement of delinquent obligations of, and other disputes with, suppliers
and customers arising out of the ordinary course of business or upon the
foreclosure with respect to any secured Investment or other transfer of title
with respect to any secured Investment;

 

(i)                 Investments by any Subsidiary that is not a Loan Party in
any other Subsidiary that is not a Loan Party;

 

(j)                 Investments (i) existing or contemplated pursuant to legally
binding written commitments on the Closing Date and set forth on Schedule 6.06
and any modification, replacement, renewal or extension thereof and
(ii) existing on the Closing Date by Holdings or any Subsidiary in the Borrower
or any other Subsidiary and any modification, replacement, renewal or extension
thereof; provided that the amount of the original Investment is not increased
except by the terms of such original Investment as set forth on Schedule 6.06 or
as otherwise permitted by this Section 6.06;

 

(k)                Investments in Swap Contracts permitted under Section
6.01(f);



 94 

 

(l)                 Investments arising as a result of payments permitted by
Section 6.07(a);

 

(m)              consummation of the Transactions pursuant to and in accordance
with the Loan Documents;

 

(n)                Investments arising directly out of the receipt by the
Borrower or any Subsidiary of non-cash consideration for any sale of assets
permitted under Section 6.04; provided that, in the case of any sale made in
reliance on Section 6.04(f), such non-cash consideration shall in no event
exceed 25% of the total consideration received for such sale;

 

(o)                Investments consisting of the licensing or contribution of
Intellectual Property pursuant to joint marketing arrangements with other
persons;

 

(p)                Investments in the ordinary course of business consisting of
UCC Article 3 endorsements for collection or deposit and UCC Article 4 customary
trade arrangements with customers consistent with past practices;

 

(q)                to the extent constituting Investments, purchases and
acquisitions of inventory, supplies, materials and equipment or purchases of
contract rights or licenses or leases of Intellectual Property, in each case in
the ordinary course of business;

 

(r)                 advances of payroll payments to employees in the ordinary
course of business;

 

(s)                 loans or advances by the Borrower to Holdings in an
aggregate amount not to exceed the amount of Restricted Payments permitted to be
made to Holdings in accordance with Section 6.05;

 

(t)                 so long as no Event of Default shall have occurred and be
continuing or would result therefrom, additional Investments in an aggregate
amount at any one time outstanding not to exceed $3,000,000; provided that no
Investment may be made pursuant to this Section 6.06(t) in any Subsidiary for
the purpose of making a Restricted Payment prohibited pursuant to Section 6.05;

 

(u)                Investments in FreightCar (Shanghai) Trading Co., Ltd. to
fund operations and overhead expenses in an aggregate amount not to exceed
$500,000 in any fiscal year;

 

(v)                [reserved];

 

(w)              Investments (i) funded solely with deposits from customers or
(ii) funded partially with deposits from customers; provided, that any portion
of such Investment not funded by customer deposits shall be required to be
permitted under another clause of this Section 6.06;

 

(x)                to the extent constituting Investments, guarantee obligations
of the Borrower or any Subsidiary of leases (other than Capital Lease
Obligations), customer contracts or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business.

 95 

 



Section 6.07        Limitation on Prepayments; Modifications of Debt
Instruments, Certain Material Agreements and Organizational Documents.

 

(a)                Make or offer to make (or give any notice in respect thereof)
any payment, prepayment, repurchase or redemption of, or voluntarily or
optionally defease, or otherwise satisfy prior to the scheduled maturity thereof
in any manner, any Junior Indebtedness, or segregate funds for any such payment,
prepayment, repurchase, redemption or defeasance, except:

 

(i)                 any Permitted Refinancing Debt in respect thereof; and

 

(ii)               the Borrower or any Subsidiary may convert any Junior
Indebtedness to Qualified Equity Interests of Holdings;

 

(b)                amend, modify, waive or otherwise change, or consent or agree
to any amendment, modification, waiver or other change to, (i) any of the terms
of the Revolving Loan Documents other than in accordance with the Intercreditor
Agreement or (ii) any of the terms of any Junior Indebtedness or any Scheduled
Material Agreement, other than any such amendment, modification, waiver, change
or consent which is not, and could not reasonably be expected to be, adverse in
any material respect to the interests of the Lenders; or

 

(c)                amend, restate, supplement or otherwise modify any of its
Organizational Documents or any agreement to which it is a party with respect to
its Equity Interests (including any stockholders’ agreement), or enter into any
new agreement with respect to its Equity Interests, other than any such
amendments, modifications or changes or such new agreements which are not, and
could not reasonably be expected to be, adverse in any material respect to the
interests of the Lenders.

 

Section 6.08        Limitation on Transactions with Affiliates.

 

Enter into, directly or indirectly, any transaction or series of related
transactions, whether or not in the ordinary course of business, with any
Affiliate of Holdings, the Borrower or any Subsidiary (other than between or
among Loan Parties), unless such transaction is (i) otherwise not prohibited
under this Agreement and (ii) upon fair and reasonable terms no less favorable
to Holdings, the Borrower or such Subsidiary, as the case may be, than it would
obtain in a comparable arm’s length transaction with a Person that is not an
Affiliate, except that the following shall be permitted:

 

(a)                the Transactions as contemplated by, and in accordance with,
the Loan Documents;

 

(b)                Restricted Payments permitted under Section 6.05 (other than
Section 6.05(h));

 

(c)                Investments permitted under Section 6.06;

 

(d)                employment and severance arrangements between Holdings, the
Borrower and their Subsidiaries and their respective officers and employees in
the ordinary course of business and transactions pursuant to stock option plans,
stock incentive plans and employee benefit plans and arrangements in the
ordinary course of business;

 96 

 



(e)                payment of reasonable and customary director, officer and
employee compensation (including bonuses) and other benefits (including
retirement, health, stock option and other benefit plans) and indemnification
arrangements, in each case approved by the board of directors (or equivalent
governing body) of Holdings, the Borrower or any Subsidiary, as applicable;

 

(f)                 payments to or from, and transactions with, joint ventures
(to the extent any such joint venture is an Affiliate solely as a result of
Investments by Holdings, the Borrower or any Subsidiary in such joint venture)
in the ordinary course of business to the extent otherwise permitted under
Section 6.06;

 

(g)                [reserved];

 

(h)                payments to the Mexico Facility Landlord made pursuant to the
Mexico Facility Lease, including any security deposits required thereby;

 

(i)                 payments, including royalty payments, made to the Gil Family
in connection with the Mexico JV Transaction; and

 

(j)                 transactions pursuant to agreements, instruments or
arrangements in existence on the Closing Date and set forth in Schedule 6.08 or
any amendment thereto to the extent such an amendment is not adverse to the
Lenders in any material respect.

 

For the avoidance of doubt, this Section 6.08 shall not apply to employment,
bonus, retention and severance arrangements with, and payments of compensation
or benefits to or for the benefit of, current or former employees, consultants,
officers or directors of the Group Members in the ordinary course of business.
For purposes of this Section 6.08, any transaction with any Affiliate shall be
deemed to have satisfied the standard set forth in clause (ii) of the first
sentence of this Section 6.08 if such transaction is approved by a majority of
the Disinterested Directors of the board of directors (or equivalent governing
body) of Holdings, the Borrower or such Subsidiary, as applicable.
“Disinterested Director” shall mean, with respect to any Person and transaction,
a member of the board of directors (or equivalent governing body) of such Person
who does not have any material direct or indirect financial interest in or with
respect to such transaction.

 

Section 6.09        Limitation on Sale and Leasebacks.

 

Enter into any arrangement, directly or indirectly, with any Person whereby it
shall Dispose of any Property used or useful in its business, whether now owned
or hereafter acquired, and thereafter rent or lease such Property or other
Property which it intends to use for substantially the same purpose or purposes
as the Property being sold or transferred (any such transaction, a “Sale and
Leaseback”), unless (i) the Disposition of such Property is entered into in the
ordinary course of business and is made for cash consideration in an amount not
less than the fair market value of such Property, (ii) the Disposition of such
Property is permitted by Section 6.04 and is consummated within 10 Business Days
after the date on which such Property is sold or transferred, (iii) any Liens
arising in connection therewith are permitted under Section 6.02, and (iv) such
Sale and Leaseback would be permitted under Section 6.01, assuming the
Attributable Indebtedness with respect to such Sale and Leaseback constituted
Indebtedness under Section 6.01.



 97 

 

Section 6.10        Limitation on Changes in Fiscal Periods.

 

Permit the fiscal year of Holdings to end on a day other than December 31 or
change Holdings’ method of determining fiscal quarters.

 

Section 6.11        Limitation on Burdensome Agreements. Enter into or suffer to
exist or become effective any agreement or other arrangement that prohibits,
restricts or imposes any condition upon (a) the ability of any Loan Party to
create, incur, assume or suffer to exist any Lien upon any of its properties or
revenues, whether now owned or hereafter acquired, to secure the Obligations or
(b) the ability of any Subsidiary to (i) make Restricted Payments in respect of
any Equity Interests of such Subsidiary held by, or pay any Indebtedness owed
to, the Borrower or any other Subsidiary, (ii) make loans or advances to, or
other Investments in, Holdings, the Borrower or any other Subsidiary or
(iii) transfer any of its properties to Holdings, the Borrower or any other
Subsidiary, except for any such restrictions that:

 

(a)                exist under this Agreement and the other Loan Documents;

 

(b)                (x) exist on the Closing Date and (to the extent not
otherwise permitted by this Section 6.11) are listed on Schedule 6.11 hereto and
(y) to the extent restrictions permitted by clause (x) are set forth in an
agreement evidencing Indebtedness, are set forth in any agreement evidencing any
Permitted Refinancing Debt in respect thereof, so long as such restrictions are
not (taken as a whole) materially less favorable to the Lenders than those in
the original Indebtedness;

 

(c)                are binding on a Subsidiary at the time such Subsidiary first
becomes a Subsidiary, so long as such restrictions were not entered into solely
in contemplation of such Person becoming a Subsidiary;

 

(d)                are customary restrictions and conditions contained in any
agreement relating to any Disposition permitted by Section 6.04 pending the
consummation of such Disposition; provided that such restrictions and conditions
apply only to the property that is the subject of such Disposition and not to
the proceeds to be received by the Group Members in connection with such
Disposition;

 

(e)                are customary provisions in joint venture agreements and
other similar agreements applicable to joint ventures permitted under Section
6.06 and applicable solely to such joint venture;

 

(f)                 are restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 6.01(c) (solely to the extent such
restriction relates to assets the acquisition, construction, repair,
replacement, lease or improvement of which was financed by such Indebtedness);



 98 

 

(g)                are customary restrictions in leases, subleases, licenses or
asset sale agreements otherwise permitted hereby so long as such restrictions
relate solely to the assets subject thereto;

 

(h)                are customary provisions restricting subletting or assignment
of any lease governing a leasehold interest of the Borrower or any Subsidiary;

 

(i)                 are customary provisions restricting assignment or transfer
of any agreement entered into in the ordinary course of business;

 

(j)                 exist under the Revolving Loan Documents or the Mexican ABL
Credit Facility; and

 

(k)                are amendments, modifications, restatements, refinancings or
renewals of the agreements, contracts or instruments referred to in Section
6.11(a) through Section 6.11(i) above; provided that such amendments,
modifications, restatements, refinancings or renewals, taken as a whole, are not
materially more restrictive with respect to such encumbrances and restrictions
than those contained in such predecessor agreements, contracts or instruments.

 

Section 6.12        Limitation on Lines of Business. Enter into any material
line of business, except for those lines of business in which Holdings, the
Borrower and their Subsidiaries are engaged on the Closing Date or that are
reasonably related thereto or are reasonable extensions thereof.

 

Section 6.13        Limitation on Activities of Holdings. In the case of
Holdings, notwithstanding anything to the contrary in this Agreement or any
other Loan Document:

 

(a)                conduct, transact or otherwise engage in, or commit to
conduct, transact or otherwise engage in, any business or operations or own any
assets other than (i) its ownership of the Equity Interests of its Subsidiaries
and activities incidental thereto and Investments by or in Holdings permitted
hereunder and activities incidental thereto, (ii) activities incidental to the
maintenance of its existence and compliance with applicable laws and legal, tax
and accounting matters related thereto and activities relating to its employees,
(iii) activities relating to the performance of obligations under the Loan
Documents and the documentation governing other permitted Indebtedness to which
it is a party, (iv) the making of Restricted Payments permitted to be made by
Holdings pursuant to Section 6.05, (v) the receipt of Restricted Payments
permitted to be made to Holdings under Section 6.05, (vi) activities related to
the Transactions and in connection with the Loan Documents, (vii) participating
in tax, accounting and other administrative matters as a member of the
consolidated group of Holdings and the Borrower, (viii) holding any other
property received by it as a distribution from any of its Subsidiaries and
making further distributions with such property, (ix) providing indemnification
to officers, managers and directors, (x) holding director and shareholder
meetings, preparing organizational records and other organizational activities
required to maintain its separate organizational structure or to comply with
Requirements of Law, (xi) filing tax reports and paying taxes and other
customary obligations related thereto in the ordinary course (and contesting any
taxes), (xii) entering into and performance of obligations with respect to
contracts and other arrangements in connection with the activities contemplated
by this Section 6.13, (xiii) the preparation of reports to any Governmental
Authority and to its shareholders, (xiv) the performance of obligations under
and compliance with its Organizational Documents, any demands or requests from
or requirements of a Governmental Authority or any Requirement of Law, order,
judgment, decree or permit, including as a result of or in connection with the
activities of its Subsidiaries; (xv) any activities incidental to the foregoing
or customary for passive holding companies, and (xvi) transactions pursuant to
agreements, instruments or arrangements in existence on the Closing Date and set
forth on Schedule 6.13; or

 99 

 



(b)                incur, create, assume or suffer to exist any Indebtedness or
other liabilities or financial obligations, except (i) the Obligations,
(ii) Guarantee Obligations in respect of Indebtedness incurred under Section
6.01(d), (iii) Indebtedness specifically permitted to be incurred by Holdings
under Section 6.01, (iv) obligations with respect to its Equity Interests,
(v) non-consensual obligations imposed by operation of law, and (vi) obligations
pursuant to agreements, instruments or arrangements in existence on the Closing
Date and set forth on Schedule 6.13.

 

Section 6.14        Minimum Liquidity Covenant. Commencing on December 31, 2020,
maintain as of the last day of each month, Liquidity of not less than
$20,000,000.

 

Section 6.15        Limitation on Capital Expenditures. Make any Capital
Expenditures of the Borrower or any Subsidiary in the ordinary course of
business for any fiscal year of Holdings (or, for the fiscal year in which the
Closing Date occurs, the period from the Closing Date to the end of such fiscal
year) ending with the last day of any fiscal year set forth below to exceed the
amount set forth below opposite such fiscal year of Holdings:

 

Fiscal Year Capital Expenditures From the Closing Date to December 31, 2020
$6,000,000 2021 $7,500,000 2022 $2,000,000 2023 $13,000,000 2024 $1,000,000 2025
$1,000,000

 

provided, however, that (a) up to 25% of any such amount specified above for any
such fiscal year may be used in the immediately preceding fiscal year, in which
case the amount specified above for such fiscal year shall be reduced by the
amount used in the prior year, (b) any such amount specified above for any such
fiscal year, if not expended in the fiscal year for which it is permitted, may
be carried over for expenditure in the immediately following fiscal year and not
in any subsequent fiscal year (the “Capital Expenditure Carryover Amount”),
(c) any Capital Expenditures made in a particular fiscal year shall first be
deemed to have been made with the portion of Capital Expenditures permitted for
such fiscal year before the Capital Expenditure Carryover Amount is applied to
such fiscal year, and (d) with respect to any unused amounts for the 2020 fiscal
year, the Capital Expenditure Carryover Amount shall not exceed 50% of the
unused amount for the 2020 fiscal year, and no portion of the Capital
Expenditures amount with respect to the 2021 fiscal year may be added to the
amount with respect to the 2020 fiscal year.

 

 



 100 

 

Article VII
EVENTS OF DEFAULT AND REMEDIES

 

Section 7.01        Events of Default. On and after the Closing Date, each of
the following events shall constitute an Event of Default:

 

(a)                the Borrower or any other Loan Party shall fail to pay (i)
any principal of any Loan or any Prepayment Premium with respect thereto when
due in accordance with the terms hereof, whether at the due date thereof or at a
fixed date for payment thereof or by acceleration thereof or otherwise or (ii)
any interest on any Loan or any fee or other amount (other than an amount
referred to in clause (i)) payable hereunder or under any other Loan Document
within three Business Days after any such interest or other amount becomes due
in accordance with the terms hereof or thereof; or

 

(b)                any representation, warranty, certification or statement of
fact made or deemed made by or on behalf of the Borrower or any other Loan Party
herein, in any other Loan Document or in any document or certificate delivered
in connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made; or

 

(c)                any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.01(a), Section 5.01(b), Section
5.03(a), Section 5.05(a) Section 5.11, or Article VI; or

 

(d)                any Loan Party shall fail to observe or perform any other
covenant, condition or agreement contained in this Agreement or any other Loan
Document (other than as provided in Section 7.01(a), Section 7.01(b) or Section
7.01(c)), and such failure continues unremedied or unwaived for a period of 30
days after the earlier of (i) the date an officer of such Loan Party becomes
aware of such default and (ii) receipt by the Borrower of notice from the
Disbursing Agent or the Required Lenders of such default; or

 

(e)                (i) any Loan Party shall (A) fail to pay any principal or
interest, regardless of amount, due in respect of any Material Indebtedness,
when and as the same shall become due and payable beyond any applicable grace
period in respect thereof; or (B) fail to observe or perform any other term,
covenant, agreement or condition relating to any Material Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event shall occur or condition exist, the effect of which
default or other event or condition is to cause, or to permit the holders or
beneficiaries of such Material Indebtedness (or a trustee or agent on behalf of
such holders or beneficiaries) to cause, with or without the giving of notice,
the lapse of time or both, such Material Indebtedness to become due prior to its
stated maturity or become subject to a mandatory offer to purchase by the
obligor; or (ii) there occurs under any Swap Contract an Early Termination Date
(as defined, or as such comparable term may be used and defined, in such Swap
Contract) resulting from (A) any event of default under such Swap Contract as to
which any Loan Party is the “Defaulting Party” (as defined, or as such
comparable term may be used and defined, in such Swap Contract) or (B) any
“Termination Event” (as defined, or as such comparable term may be used and
defined, in such Swap Contract) under such Swap Contract as to which any Loan
Party is an Affected Party (as defined, or as such comparable term may be used
and defined, in such Swap Contract) and, in either event, the Swap Termination
Value owed by any Loan Party as a result thereof is greater than $5,000,000; or



 101 

 

(f)                 (i) a court of competent jurisdiction shall enter a decree
or order for relief in respect of any Loan Party in an involuntary case under
any Debtor Relief Law now or hereafter in effect, which decree or order is not
stayed; or any other similar relief shall be granted under any applicable
federal or state law; or (ii) an involuntary case shall be commenced against any
Loan Party under any Debtor Relief Laws now or hereafter in effect; or a decree
or order of a court having jurisdiction in the premises for the appointment of a
receiver, liquidator, sequestrator, trustee, custodian or other officer having
similar powers over any Loan Party, or over all or a substantial part of its
property, shall have been entered; or there shall have occurred the involuntary
appointment of an interim receiver, trustee or other custodian of any Loan Party
for all or a substantial part of its property; or a warrant of attachment,
execution or similar process shall have been issued against any substantial part
of the property of any Loan Party, and any such event described in this clause
(ii) shall continue for 60 days without having been dismissed, bonded or
discharged; or

 

(g)                (i) any Loan Party shall have an order for relief entered
with respect to it or shall commence a voluntary case under any Debtor Relief
Law now or hereafter in effect, or shall consent to the entry of an order for
relief in an involuntary case, or to the conversion of an involuntary case to a
voluntary case, under any such law, or shall consent to the appointment of or
taking possession by a receiver, trustee or other custodian for all or a
substantial part of its property; or any Loan Party shall make any assignment
for the benefit of creditors; or (ii) any Loan Party shall be unable, or shall
fail generally, or shall admit in writing its inability, to pay its debts as
such debts become due; or the board of directors (or similar governing body) of
any Loan Party (or any committee thereof) shall adopt any resolution or
otherwise authorize any action to approve any of the actions referred to herein
or in Section 7.01(f); or

 

(h)                there occurs one or more ERISA Events which has resulted or
could reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect; or

 

(i)                 one or more judgments shall be rendered against any Loan
Party and the same shall remain undischarged for a period of 30 consecutive days
during which execution shall not be effectively stayed, or any action shall be
legally taken by a judgment creditor to levy upon assets or properties of any
Loan Party to enforce any such judgment and such judgment either (i) is for the
payment of money in an aggregate amount in excess of $5,000,000 (to the extent
not adequately covered by insurance as to which a solvent and unaffiliated
insurance company has acknowledged coverage) or (ii) is for injunctive relief
and could reasonably be expected to result in a Material Adverse Effect; or

 

(j)                 at any time after the execution and delivery thereof,
(i) the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement for any reason other than Payment in Full shall cease to be in full
force and effect (other than in accordance with its terms) or shall be declared
to be null and void or any Guarantor shall repudiate its obligations thereunder,
(ii) this Agreement or any Security Document ceases to be in full force and
effect (other than by reason of a release of Collateral in accordance with the
terms hereof or thereof or Payment in Full) or shall be declared null and void,
or the Collateral Agent shall not have or shall cease to have a valid and
perfected Lien on any material portion of the Collateral purported to be covered
by the Security Documents with the priority required by the relevant Security
Document, in each case, for any reason other than (x) as a result of the sale or
other disposition of the applicable Collateral in a transaction permitted under
the Loan Documents or (y) as a result of the Collateral Agent’s failure to
maintain possession of any stock certificates or other instruments delivered to
it under the Security Documents, or (iii) any Loan Party shall contest the
validity or enforceability of any Loan Document in writing or deny in writing
that it has any further liability, including with respect to future advances by
Lenders, under any Loan Document to which it is a party or shall contest the
validity or perfection of any Lien on any Collateral (other than, solely with
respect to perfection, any Excluded Perfection Assets) purported to be covered
by the Security Documents; or



 102 

 

(k)                any Change of Control shall occur; or

 

(l)                 there shall have occurred the termination of, or the receipt
by any Loan Party of notice of the termination of, or the occurrence of any
event or condition which would, with the passage of time or the giving of notice
or both, constitute an event of default under or permit the termination of, any
one or more Material Agreements of any Loan Party;

 

(m)              any Junior Indebtedness or any guarantees thereof shall cease
for any reason to be validly subordinated to the Obligations as provided in the
documentation governing such Junior Indebtedness or any Loan Party shall contest
the subordination of any Junior Indebtedness or any guarantees thereof; or

 

(n)                at any time after the execution and delivery thereof, any
Intercreditor Agreement shall cease to be in full force and effect (other than
in accordance with its terms) or shall be declared null and void; or

 

(o)                there shall have occurred any changes in tariffs or trade
conditions applicable to the Loan Parties’ products or businesses that could
reasonably be expected to result in a Material Adverse Effect.

 

Section 7.02        Remedies Upon Event of Default. If any Event of Default
occurs and is continuing, the Disbursing Agent shall, at the request of, or may,
with the consent of, the Required Lenders take any or all of the following
actions:

 

(a)                declare the unpaid principal amount of all outstanding Loans,
all interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable
(including any Prepayment Premium which shall be due and payable as a result of
the acceleration of such principal amounts within the time periods specified in
Section 2.06(b)), without presentment, demand, protest or other notice of any
kind, all of which are hereby expressly waived by the Borrower; and



 103 

 

(b)                exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents or at law or
in equity;

 

provided, however, that upon the occurrence of any Event of Default described in
Section 7.01(f) or Section 7.01(g), the obligation of each Lender to make Loans
shall automatically terminate and the unpaid principal amount of all outstanding
Loans and all interest and other amounts as aforesaid (including any Prepayment
Premium which shall be due and payable as a result of the acceleration of such
principal amounts within the time periods specified in Section 2.06(b)) shall
automatically become due and payable without further act of the Disbursing Agent
or any Lender.

 

Section 7.03        Application of Funds. Subject to the Intercreditor
Agreement, after the exercise of remedies provided for in Section 7.02 (or after
the Loans have automatically become immediately due and payable as set forth in
the proviso to Section 7.02), any amounts received on account of the Obligations
shall be applied by the Disbursing Agent or the Collateral Agent, as the case
may be, in the following order:

 

first, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Disbursing Agent and Collateral Agent) payable
to the Disbursing Agent and the Collateral Agent in their capacities as such;

 

second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, Prepayment Premium and
interest) payable to the Lenders (including fees, charges and disbursements of
counsel to the respective Lenders) arising under the Loan Documents, ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;

 

third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations arising under the Loan
Documents, ratably among the Lenders in proportion to the respective amounts
described in this clause Third payable to them;

 

fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth payable by them; and

 

last, the balance, if any, after Payment in Full, to the Borrower or as
otherwise required by Requirements of Law.

 

Article VIII
THE DISBURSING AGENT AND THE COLLATERAL AGENT

 

Section 8.01        Appointment and Authority.

 

(a)                Each Lender hereby designates and appoints U.S. Bank National
Association to act as Disbursing Agent and Collateral Agent for such Lender
under this Agreement and the other Loan Documents, and U.S. Bank National
Association hereby accepts such appointment on the Closing Date subject to the
terms hereof. Each Lender hereby irrevocably authorizes the Disbursing Agent and
the Collateral Agent in such capacities, through their agents or employees, to
take such actions on its behalf under the provisions of this Agreement and the
other Loan Documents and to exercise such powers and perform such duties as are
delegated to the Disbursing Agent and the Collateral Agent by the terms of this
Agreement and the other Loan Documents, together with such actions and powers as
are reasonably incidental thereto. Concurrently herewith, each Lender directs
the Disbursing Agent and the Collateral Agent, and the Disbursing Agent and the
Collateral Agent are authorized, to enter into this Agreement and the other Loan
Documents and any other related agreements in the forms presented to such Agent.
For the avoidance of doubt, each Lender agrees that it will be subject to and
bound by the terms of this Agreement and the other Loan Documents. The
provisions of this Section 8.01(a) are solely for the benefit of the Agents and
the Lenders, and no Loan Party shall have rights as a third party beneficiary of
any such provisions (other than with respect to the Borrower’s consent rights
under Section 8.06).

 104 

 



(b)                Each Lender agrees that in any instance in which this
Agreement provides that an Agent’s consent may not be unreasonably withheld,
provide for the exercise of an Agent’s reasonable discretion, or provides to a
similar effect, it shall not in its instructions (or, by refusing to provide
instruction) to such Agent withhold its consent or exercise its discretion in an
unreasonable manner. It is expressly agreed and acknowledged that each Agent is
not guaranteeing performance of or assuming any liability for the obligations of
the other parties hereto or any parties to the Security Documents. No Agent
shall have liability for any failure, inability or unwillingness on the part of
any party to provide accurate and complete information on a timely basis to such
Agent, or otherwise on the part of any such party to comply with the terms of
this Agreement or any other Loan Document, and shall have no liability for any
inaccuracy or error in the performance or observance on any Agent’s part of any
of its duties hereunder or under any other Loan Document that is caused by or
results from any such inaccurate, incomplete or untimely information received by
it, or other failure on the part of any such other party to comply with the
terms hereof.

 

(c)                For purposes of clarity, and without limiting any rights,
protections, immunities or indemnities afforded to either Agent hereunder
(including without limitation this Section 8.01(c)), phrases such as
“satisfactory to the [Disbursing] [Collateral] Agent,” “approved by the
[Disbursing] [Collateral] Agent,” “acceptable to the [Disbursing] [Collateral]
Agent,” “as determined by the [Disbursing] [Collateral] Agent,” “in the
[Disbursing] [Collateral] Agent’s discretion,” “selected by the [Disbursing]
[Collateral] Agent,” “elected by the [Disbursing] [Collateral] Agent,”
“requested by the [Disbursing] [Collateral] Agent,” and phrases of similar
import that authorize and permit an Agent to approve, disapprove, determine, act
or decline to act in its discretion shall be subject to such Agent receiving
written direction from the Lenders or Required Lenders, as applicable, to take
such action or to exercise such rights. Nothing contained in this Agreement
shall require any Agent to exercise any discretionary acts.

 

Section 8.02        Rights as a Lender. Any Person serving as the Disbursing
Agent or the Collateral Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not the Disbursing Agent or the Collateral Agent, and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include any Person serving as the Disbursing Agent or the
Collateral Agent hereunder in its capacity as a Lender. Such Person and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for, and generally
engage in any kind of business with, the Borrower or any of its Subsidiaries or
other Affiliate thereof as if such Person were not the Disbursing Agent or the
Collateral Agent hereunder and without any duty to account therefor to the
Lenders.

 105 

 



Section 8.03        Exculpatory Provisions.

 

(a)                Neither the Disbursing Agent nor the Collateral Agent shall
have any duties or obligations except those expressly set forth herein and in
the other Loan Documents to which it is a party, and no implied covenants,
duties, obligations or liabilities shall be read into this Agreement or any
other Loan Documents on the part of either Agent. The duties of the Disbursing
Agent and the Collateral Agent hereunder and in each other Loan Document shall
be administrative in nature. Without limiting the generality of the foregoing,
the Disbursing Agent and the Collateral Agent:

 

(i)                 shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default or Event of Default has occurred and is
continuing;

 

(ii)               except as to any matters not expressly provided for in this
Agreement (including collection of any promissory notes) or any matter that
would require the Disbursing Agent or the Collateral Agent to exercise any
discretion hereunder or under any other Loan Document, shall not have any duty
to take any discretionary action or exercise any discretionary powers, and shall
not be required to exercise any discretion or take any action, but shall be
required to act or refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written instructions of the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents), and such instructions shall
be binding; provided that neither the Disbursing Agent nor the Collateral Agent
shall be required to take any action (i) unless it is furnished with an
indemnification satisfactory to such Agent with respect thereto or (ii) that, in
its opinion or the opinion of its counsel, may expose the Disbursing Agent or
the Collateral Agent to liability or that is contrary to any Loan Document or
applicable Requirements of Law, including for the avoidance of doubt any action
that may be in violation of the automatic stay under any Debtor Relief Law; and

 

(iii)             shall not, except as expressly set forth herein and in the
other Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by any Person serving as the
Disbursing Agent or the Collateral Agent or any of its Affiliates in any
capacity.

 

(b)                Neither the Disbursing Agent nor the Collateral Agent shall
be liable for any action taken or not taken by it (i) with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Disbursing Agent or the Collateral
Agent shall believe in good faith shall be necessary, under the circumstances as
provided herein or under the other Loan Documents), or (ii) in the absence of
its own gross negligence or willful misconduct (as determined by a final
judgment issued by a court of competent jurisdiction no longer subject to
appeal). The Disbursing Agent and the Collateral Agent shall be deemed not to
have knowledge of any Default unless and until notice describing such Default is
given to an officer of the Disbursing Agent and the Collateral Agent with direct
responsibility for administration of this Agreement in writing by the Borrower
or a Lender.

 106 

 



(c)                The Disbursing Agent and the Collateral Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein or in any other
Loan Document.

 

(d)                Without limiting the generality of the foregoing, the use of
the term “agent” in this Agreement with reference to the Disbursing Agent and
the Collateral Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any Requirements of
Law. Instead, such term is used merely as a matter of market custom and is
intended to create or reflect only an administrative relationship between
independent contracting parties.

 

(e)                Each party to this Agreement acknowledges and agrees that the
Collateral Agent may from time to time use one or more outside service providers
for the tracking of all UCC financing statements (and/or other collateral
related filings and registrations from time to time) required to be filed or
recorded pursuant to this Agreement or the other Loan Documents and the
notification to the Collateral Agent, of, among other things, the upcoming lapse
or expiration thereof, and that each of such service providers will be deemed to
be acting at the request and on behalf of the Borrower. The Collateral Agent
shall not be liable for any action taken or not taken by any such service
provider.

 

(f)                 Neither the Disbursing Agent nor the Collateral Agent shall
be liable for any action taken in good faith and reasonably believed by it to be
within the powers conferred upon it, or taken by it pursuant to any direction or
instruction by which it is governed, or omitted to be taken by it by reason of
the lack of direction or instruction required hereby for such action (including
without limitation for refusing to exercise discretion or for withholding its
consent in the absence of its receipt of, or resulting from a failure, delay or
refusal on the part of any Lender to provide, written instruction to exercise
such discretion or grant such consent from any such Lender, as applicable).
Neither the Disbursing Agent nor the Collateral Agent shall be liable for any
error of judgment made by it in good faith (or by any officer or other employee
of such Agent) unless it shall be determined pursuant to a non-appealable
judgment of a court of competent jurisdiction that such Agent was grossly
negligent in ascertaining the relevant facts. Nothing herein or in any other
Loan Document or related documents shall obligate any Agent to advance, expend
or risk its own funds, or to take any action which in its reasonable judgment
may cause it to incur any expense or financial or other liability for which it
is not indemnified to its satisfaction.



 107 

 

(g)                Neither the Disbursing Agent nor the Collateral Agent shall
be liable for any indirect, special, punitive or consequential damages
(including but not limited to lost profits) whatsoever, even if it has been
informed of the likelihood thereof and regardless of the form of action. Any
permissive grant of power to any Agent hereunder shall not be construed to be a
duty to act. Before acting hereunder, the Disbursing Agent and the Collateral
Agent shall be entitled to request, receive and rely upon such certificates and
opinions as either of them may reasonably determine appropriate with respect to
the satisfaction of any specified circumstances or conditions precedent to such
action. In no event shall the Disbursing Agent or the Collateral Agent be
responsible or liable for: (i) delays or failures in performance resulting from
acts beyond its control, including but not limited to, acts of God, strikes,
lockouts, riots, acts of war, epidemics, governmental regulations superimposed
after the fact, fire, communication line failures, computer viruses, power
failures, earthquakes or other disasters, the unavailability of communications
or computer facilities, the failure of equipment or interruption of
communications or computer facilities, or the unavailability of the Federal
Reserve Bank wire or telex or other wire or communication facility, (ii) any
delay, error omission or default of any mail, telegraph, cable or wireless
agency or operator, or (iii) the acts or edicts of any government or
governmental agency or other group or entity exercising governmental powers.
Neither the Disbursing Agent nor the Collateral Agent shall be liable for
interest on any money received by it. For the avoidance of doubt, the Disbursing
Agent’s and the Collateral Agent’s rights, protections, indemnities and
immunities provided herein shall apply to such Agent for any actions taken or
omitted to be taken under this Agreement or any other Loan Documents and any
other related agreements in any of their respective capacities. The Disbursing
Agent and the Collateral Agent shall not be required to take any action under
this Agreement, the other Loan Documents or any related document if taking such
action (A) would subject the Disbursing Agent and the Collateral Agent to a tax
in any jurisdiction where it is not then subject to a tax, or (B) would require
the Disbursing Agent and the Collateral Agent to qualify to do business in any
jurisdiction where it is not then so qualified.

 

(h)                Neither the Disbursing Agent nor the Collateral Agent shall
have any liability for any failure, inability or unwillingness on the part of
any Lender or Loan Party to provide accurate and complete information on a
timely basis to such Agent, or otherwise on the part of any such party to comply
with the terms of this Agreement, and shall not have any liability for any
inaccuracy or error in the performance or observance on such Agent’s part of any
of its duties hereunder that is caused by or results from any such inaccurate,
incomplete or untimely information received by it, or other failure on the part
of any such other party to comply with the terms hereof.

 

(i)                 The Disbursing Agent and the Collateral Agent may at any
time request instructions from the Lenders with respect to any actions or
approvals which by the terms of this Agreement or of any of the other Loan
Documents such Agent is permitted or required to take or to grant. Without
limiting Section 8.03(a)(ii), if the Disbursing Agent or the Collateral Agent
shall request any such instructions, such Agent shall be entitled to refrain
from such act or taking such action unless and until such Agent shall have
received instructions from the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), and such Agent shall not incur liability to any Person by
reason of so refraining. Without limiting the foregoing, the Lenders shall not
have any right of action whatesoever against the Disbursing Agent or the
Collateral Agent as a result of its acting or refraining from acting hereunder
in accordance with the instructions of the Required Lenders (or such other
number or percentage of the Lenders as shall be expressly provided for herein or
in the other Loan Documents).



 108 

 

(j)                 The Disbursing Agent shall not be under any obligation (i)
to monitor, determine or verify the unavailability or cessation of LIBOR, Term
SOFR (or other applicable Benchmark), or whether or when there has occurred, or
to give notice to any other transaction party of the occurrence of, any
Benchmark Transition Event or Benchmark Replacement Date, (ii) to select,
determine or designate any Benchmark Replacement, or other successor or
replacement benchmark index, or whether any conditions to the designation of
such a rate have been satisfied, (iii) to select, determine or designate any
Benchmark Replacement Adjustment, or other modifier to any replacement or
successor index, or (iv) to determine whether or what Benchmark Replacement
Conforming Changes are necessary or advisable, if any, in connection with any of
the foregoing. The Disbursing Agent shall not be liable for any inability,
failure or delay on its part to perform any of its duties set forth in this
Agreement as a result of the unavailability of LIBOR, Term SOFR (or other
applicable Benchmark) and absence of a designated replacement Benchmark,
including as a result of any inability, delay, error or inaccuracy on the part
of any other transaction party, including without limitation the Required
Lenders and the Borrower, in providing any direction, instruction, notice or
information required or contemplated by the terms of this Agreement and
reasonably required for the performance of such duties. The Disbursing Agent
shall not have any liability for any interest rate published by any publication
that is the source for determining the interest rates of the Loans, including
but not limited to the Reuters Screen (or any successor source), or for any
rates compiled by the ICE Benchmark Administration or any successor thereto, or
for any rates published on any publicly available source, including without
limitation the Federal Reserve Bank of New York's Website, or in any of the
foregoing cases for any delay, error or inaccuracy in the publication of any
such rates, or for any subsequent correction or adjustment thereto.

 

Section 8.04        Reliance by Disbursing Agent. Each of the Disbursing Agent
and the Collateral Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. In determining compliance with any condition hereunder to the
making of a Loan that by its terms must be fulfilled to the satisfaction of a
Lender, the Disbursing Agent may presume that such condition is satisfactory to
such Lender unless the Disbursing Agent shall have received written notice to
the contrary from such Lender prior to the making of such Loan. Each of the
Disbursing Agent and the Collateral Agent may consult, at the expense of the
Borrower, with legal counsel of its own choosing (who may, but need not, be
counsel for the Borrower or any Lender), independent accountants and other
experts and advisors selected by it, and shall not be liable for any action
taken or not taken by it in accordance with the advice of any such counsel,
accountants, advisors or experts. Neither Agent nor any of their respective
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it or them under or in connection with this Agreement or
any of the other Loan Documents, except for its or their own gross negligence or
willful misconduct (as determined by a final judgment issued by a court of
competent jurisdiction no longer subject to appeal). Without limiting the
generality of the foregoing, each Agent: (i) makes no warranty or representation
to any Lender or any other Person and shall not be responsible to any Lender or
any other Person for any statements, warranties or representations (whether
written or oral) made in or in connection with this Agreement or the other Loan
Documents; (ii) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement, the other Loan Documents or any related documents on the part of the
Loan Parties or any other Person or to inspect the property (including the books
and records) of the Loan Parties; (iii) shall not be responsible to any Lender
or any other Person for the due execution, legality, validity, enforceability,
genuineness, sufficiency, ownership, transferability, perfection, priority or
value of any Collateral, this Agreement, the other Loan Documents, any related
document or any other instrument or document furnished pursuant hereto or
thereto; and (iv) shall incur no liability under or in respect of this Agreement
or any other Loan Document by relying on, acting upon (or by refraining from
action in reliance on) any notice, consent, certificate, instruction or waiver,
report, statement, opinion, direction or other instrument or writing (which may
be delivered by telecopier, email, cable or telex, if acceptable to it) believed
by it to be genuine and believed by it to be signed or sent by the proper party
or parties. Neither Agent shall have any liability to any of the Loan Parties or
any Lender or any other Person for any of the Loan Parties’ or any Lender’s, as
the case may be, performance of, or failure to perform, any of their respective
obligations and duties under this Agreement or any other Loan Document. Each of
the Disbursing Agent and the Collateral Agent shall be afforded all of the
rights, powers, immunities and indemnities set forth in this Agreement in all of
the other Loan Documents to which it is a signatory as if such rights, powers,
immunities and indemnities were specifically set out in each such other Loan
Document.



 109 

 

Section 8.05        Delegation of Duties. Each of the Disbursing Agent and the
Collateral Agent may perform any and all of its duties and exercise its rights
and powers hereunder or under any other Loan Document by or through, or delegate
any and all such rights and powers to, any one or more sub-agents appointed by
the Disbursing Agent or the Collateral Agent, as applicable. The Disbursing
Agent and the Collateral Agent and any such sub-agent may perform any and all of
its duties and exercise its rights and powers by or through their respective
Related Parties. The exculpatory provisions of this Article VIII shall apply to
any such sub-agent and to the Related Parties of the Disbursing Agent and the
Collateral Agent and any such sub-agent, and shall apply, without limiting the
foregoing, to their respective activities as the Disbursing Agent and the
Collateral Agent. The Disbursing Agent and the Collateral Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that the Disbursing Agent or the Collateral Agent acted with gross
negligence or willful misconduct in the selection of such sub-agents or
attorneys-in-fact as determined by a court of competent jurisdiction in a final
and non-appealable judgment.

 

Section 8.06        Resignation of the Disbursing Agent or the Collateral Agent.

 

(a)                The Disbursing Agent or the Collateral Agent may at any time
give written notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right to appoint a successor, which (i) shall be a financial institution with an
office in New York, or an Affiliate of any such financial institution with an
office in New York, and (ii) so long as no Event of Default shall have occurred
and be continuing, shall be acceptable to the Borrower (such consent not to be
unreasonably withheld or delayed). If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Disbursing Agent or Collateral Agent gives
notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Disbursing Agent or Collateral Agent may (but shall not be obligated to), on
behalf of the Lenders, appoint a successor Disbursing Agent or Collateral Agent
meeting the qualifications set forth above. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.



 110 

 

(b)                With effect from the Resignation Effective Date (i) the
retiring Disbursing Agent or Collateral Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Collateral Agent on behalf of
the Lenders under any of the Loan Documents, the retiring Collateral Agent shall
continue to hold such collateral security until such time as a successor
Collateral Agent is appointed) and (ii) except for any accrued but unpaid fees,
unreimbursed expenses or any indemnity payments owed to the retiring Disbursing
Agent or Collateral Agent, all payments, communications and determinations
provided to be made by, to or through the Disbursing Agent shall instead be made
by or to each Lender directly, until such time, if any, as the Required Lenders
appoint a successor Disbursing Agent or Collateral Agent as provided for above.
Upon the acceptance of a successor’s appointment as Disbursing Agent or
Collateral Agent hereunder, such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring Disbursing
Agent or Collateral Agent (other than any rights to accrued but unpaid fees,
unreimbursed expenses or any indemnity payments owed to the retiring Disbursing
Agent or Collateral Agent), and the retiring Disbursing Agent or Collateral
Agent shall be discharged from all of its duties and obligations hereunder and
under the other Loan Documents. The fees payable by the Borrower to a successor
Disbursing Agent or Collateral Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Disbursing Agent’s or Collateral Agent’s resignation
hereunder and under the other Loan Documents, the provisions of this Article
VIII and Section 9.05 shall continue in effect for the benefit of such retiring
Disbursing Agent or Collateral Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring Disbursing Agent or Collateral Agent was acting as
Disbursing Agent or Collateral Agent, as applicable.

 

(c)                Any resignation by U.S. Bank National Association, as
Disbursing Agent, shall also constitute its resignation as Collateral Agent.

 

Section 8.07        Non-Reliance on Disbursing Agent and Other Lenders. Each
Lender acknowledges that it has, independently and without reliance upon the
Disbursing Agent, the Collateral Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Disbursing Agent, the Collateral Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder. Neither Agent shall be responsible to any Lender for any recitals,
statements, information, representations or warranties herein or in any
agreement, document, certificate or statement delivered in connection herewith
or for the execution, effectiveness, genuineness, validity, enforceability,
collectability, sufficiency or value of this Agreement or any other Loan
Document or any other instrument or document furnished pursuant hereto or
thereto, or of the financial condition of any Loan Party, or be required to make
any inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of this Agreement, the other Loan Documents or the
financial condition of any Loan Party, or the existence of any Event of Default
or any Default.



 111 

 

Section 8.08        No Other Duties, Etc. Anything herein to the contrary
notwithstanding, neither Agent shall have any powers, duties or responsibilities
under this Agreement or any of the other Loan Documents, except in its capacity,
as applicable, as the Disbursing Agent, the Collateral Agent or a Lender
hereunder or thereunder.

 

Section 8.09        Disbursing Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Disbursing Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Disbursing Agent shall have made any demand on the Borrower) shall be entitled
and empowered (but not obligated) by intervention in such proceeding or
otherwise:

 

(a)                to file and prove a claim for the whole amount of the
principal and interest owing and unpaid in respect of the Loans and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the Agents
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders and the Agents and their respective agents and
counsel and all other amounts due the Lenders and the Agents under Section 2.05
and Section 9.05) allowed in such judicial proceeding; and

 

(b)                to collect and receive any monies or other property payable
or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Disbursing Agent and, in the event that
the Disbursing Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Disbursing Agent and the Collateral Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Disbursing Agent and the Collateral Agent and their respective agents and
counsel, and any other amounts due to the Disbursing Agent and the Collateral
Agent under this Agreement and the other Loan Documents, including Section 2.05
and Section 9.05.

 

Section 8.10        Collateral and Guaranty Matters.

 

(a)                Each of the Lenders irrevocably authorizes the Disbursing
Agent and the Collateral Agent to:

 

(i)                 release any Lien on any property granted to or held by the
Collateral Agent under any Loan Document (x) upon Payment in Full, (y) that is
sold or otherwise disposed of as part of or in connection with any sale or other
Disposition permitted under the Loan Documents or (z) subject to Section 9.01,
if approved, authorized or ratified in writing by the Required Lenders or such
other number or percentage of Lenders required hereby;



 112 

 

(ii)               subordinate any Lien on any property granted to or held by
the Collateral Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 6.02(h); and

 

(iii)             release any Guarantor from its obligations under the Guarantee
and Collateral Agreement (x) upon Payment in Full or (y) if such Guarantor
ceases to be a Subsidiary as a result of a transaction permitted under and in
accordance with the Loan Documents.

 

Any such release of guarantee obligations or security interests shall be deemed
subject to the provision that such guarantee obligations shall be reinstated if
after such release any portion of any payment in respect of the Obligations
shall be rescinded or must otherwise be restored or returned upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payment had not been made.

 

Any such release of Liens shall not in any manner discharge, affect, or impair
the Obligations or any Liens (other than those expressly being released) upon
(or obligations of the Loan Parties in respect of) all interests retained by the
Loan Parties, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral. In no event shall the Disbursing Agent or the
Collateral Agent be obligated to execute or deliver any document evidencing any
release, subordination or re-conveyance without receipt of a certificate
executed by a Responsible Officer of the Loan Party or Loan Parties disposing of
such property certifying that such release, subordination or re-conveyance, as
applicable, complies with this Agreement and the other Loan Documents, and that
all conditions precedent to such release, subordination or re-conveyance have
been complied with. Upon request by the Disbursing Agent or the Collateral Agent
at any time, the Required Lenders will confirm in writing the Disbursing Agent’s
or the Collateral Agent’s authority to release, subordinate or re-convey its
interest in particular types or items of property, or to release any Guarantor
from its obligations under the Guaranty pursuant to this Section 8.10.

 

(b)                The Disbursing Agent and the Collateral Agent hereby disclaim
any representation or warranty to the Lenders concerning, and shall not be
responsible for or have a duty to ascertain or inquire into the existence, value
or collectability of the Collateral, the existence, priority or perfection of
the Collateral Agent’s Lien thereon, or any certificate prepared by any Loan
Party in connection therewith, nor shall the Disbursing Agent or the Collateral
Agent be responsible or liable to the Lenders or any other Secured Party for any
failure to monitor or maintain any portion of the Collateral. Neither Agent
makes any representation as to the value, sufficiency or condition of the
Collateral or any part thereof, as to the title of the Loan Parties to the
Collateral, or as to the security afforded by the Guarantee and Collateral
Agreement or any other Loan Document. Neither Agent shall be responsible for
insuring the Collateral or for the payment of Taxes, charges, assessments or
liens upon the Collateral. Neither Agent shall be responsible for the
maintenance of the Collateral, except as expressly provided in the immediately
following sentence when the Collateral Agent has possession of the Collateral.
Neither Agent shall have any duty to the Lenders as to any Collateral in its
possession or in the possession of someone under its control or in the
possession or control of any agent or nominee of such Agent or any income
thereon or as to the preservation of rights against prior parties or any other
rights pertaining thereto, except the duty to accord such of the Collateral as
may be in its possession substantially the same care as it accords similar
assets held for the benefit of third parties and the duty to account for monies
received by it. Neither Agent shall be under an obligation independently to
request or examine insurance coverage with respect to any Collateral. Neither
Agent shall be liable for the acts or omissions of any bank, depositary bank,
custodian, independent counsel of any Loan Party or any other party selected by
such Agent with reasonable care or selected by any other party hereto that may
hold or possess Collateral or documents related to Collateral, and neither Agent
shall be required to monitor the performance of any such Persons holding
Collateral. For the avoidance of doubt, neither Agent shall be responsible to
the Lenders for the perfection of any Lien or for the filing, form, content or
renewal of any UCC financing statements, fixture filings, mortgages, deeds of
trust and such other documents or instruments. The Lenders shall be solely
responsible for, and shall arrange for, the filing and continuation of financing
statements or other filing or recording documents or instruments for the
perfection of security interests in the Collateral. The Collateral Agent shall
not be responsible for the preparation, form, content, sufficiency or adequacy
of any such financing statements.



 113 

 

(c)                In connection with the exercise of any rights or remedies in
respect of, or foreclosure or realization upon, any Real Property-related
Collateral pursuant to this Agreement or any other Loan Document, the Collateral
Agent shall not be obligated to take title to or possession of Real Property in
its own name, or otherwise in a form or manner that may, in its reasonable
judgment, expose it to liability. In the event that the Collateral Agent deems
that it may be considered an “owner or operator” under any Environmental Laws or
otherwise cause the Collateral Agent to incur, or be exposed to, any
Environmental Liability or any liability under any other federal, state or local
law, the Collateral Agent reserves the right, instead of taking such action,
either to resign as the Collateral Agent subject to the terms and conditions of
Section 8.06 or to arrange for the transfer of the title or control of the asset
to a court appointed receiver. The Collateral Agent will not be liable to any
Person for any Environmental Liability or any environmental claims or
contribution actions under any federal, state or local law, rule or regulation
by reason of the Collateral Agent’s actions and conduct as authorized, empowered
and directed hereunder or relating to any kind of discharge or Release or
threatened Release of any Materials of Environmental Concern into the
environment.

 

(d)                In connection with any tax affidavit or similar instrument
required to be filed or delivered by the Collateral Agent in connection with any
Mortgage, the Collateral Agent shall complete such tax affidavit or similar
instrument pursuant to the information provided to it in a certificate executed
by a Responsible Officer of the Borrower. The Collateral Agent shall be entitled
to conclusively rely on the information provided to it in such certificate and
shall not be liable to the Loan Parties, the Lenders or any other Person for its
acting in reliance thereon. The Borrower shall indemnify the Collateral Agent
for any losses the Collateral Agent may incur as a result of its reliance on
such certificate of the Borrower, including without limitation, any losses
relating to any incorrect or misleading information provided in any tax
affidavit based upon information contained in the certificate of the Borrower.



 114 

 

(e)                Anything contained in any of the Loan Documents to the
contrary notwithstanding, the Borrower, the Disbursing Agent, the Collateral
Agent and each Lender hereby agree that (i) no Lender shall have any right
individually to realize upon any of the Collateral or to enforce the Guarantee
and Collateral Agreement or any other Security Document, it being understood and
agreed that all powers, rights and remedies under any of the Security Documents
may be exercised solely by the Collateral Agent for the benefit of the Secured
Parties in accordance with the terms thereof, and (ii) in the event of a
foreclosure or similar enforcement action by the Collateral Agent on any of the
Collateral pursuant to a public or private sale or other Disposition (including,
without limitation, pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or
otherwise of the Bankruptcy Code), the Collateral Agent (or any Lender, except
with respect to a “credit bid” pursuant to Section 363(k), Section
1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code) may be the purchaser or
licensor of any or all of such Collateral at any such sale or other Disposition
and the Collateral Agent, as agent for and representative of the Secured Parties
(but not any Lender or Lenders in its or their respective individual capacities)
shall be entitled (either directly or through one or more acquisition vehicles),
upon instructions from the Required Lenders, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such sale or Disposition, to use and apply any or all of
the Obligations (other than Obligations owing to the Disbursing Agent or the
Collateral Agent) as a credit on account of the purchase price for any
collateral payable by the Collateral Agent (or such acquisition vehicle) at such
sale or other Disposition.

 

Section 8.11        Withholding Tax. To the extent required by any Requirement
of Law, the Disbursing Agent and the Collateral Agent may deduct or withhold
from any payment to any Lender an amount equivalent to any applicable
withholding Tax. If the IRS or any other Governmental Authority asserts a claim
that the Disbursing Agent or the Collateral Agent, as the case may be, did not
properly withhold Tax from amounts paid to or for the account of any Lender for
any reason (including because the appropriate form was not delivered or was not
properly executed or because such Lender failed to notify the Disbursing Agent
of a change in circumstance that rendered the exemption from, or reduction of,
withholding Tax ineffective), such Lender shall indemnify and hold harmless the
Disbursing Agent and the Collateral Agent fully for all amounts paid, directly
or indirectly, by such Agent as Tax or otherwise, including any penalties,
additions to Tax or interest and together with all expenses (including legal
expenses, allocated internal costs and out-of-pocket expenses) incurred, whether
or not such Tax was correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Disbursing Agent or the Collateral
Agent, as the case may be, shall be conclusive absent manifest error. Each
Lender hereby authorizes the Disbursing Agent and the Collateral Agent to set
off and apply any and all amounts at any time owing to such Lender under this
Agreement or any other Loan Document against any amount due to such Agent under
this Section 8.11. The agreements in this Section 8.11 shall survive the
resignation and/or replacement of the Disbursing Agent and the Collateral Agent,
any assignment of rights by, or the replacement of, a Lender, the termination of
this Agreement and the repayment, satisfaction or discharge of all other
Obligations.

 

Section 8.12        No Reliance on Agents’ Customer Identification Program. Each
Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on either Agent to carry out
such Lender’s or its Affiliate’s, participant’s or assignee’s customer
identification program, or other obligations required or imposed under or
pursuant to the PATRIOT Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other anti-terrorism law, including any programs
involving any of the following items relating to or in connection with the
Borrower, its Affiliates or agents, the Loan Documents or the transactions
hereunder: (a) any identity verification procedures, (b) any record keeping, (c)
any comparisons with government lists, (d) any customer notices or (e) any other
procedures required under the CIP Regulations or such other laws.



 115 

 

Article IX
MISCELLANEOUS

 

Section 9.01        Amendments and Waivers.  (a) None of the terms or provisions
of this Agreement or any other Loan Document may be waived, supplemented or
otherwise modified except in accordance with the provisions of this Section
9.01. The Required Lenders and each Loan Party party to the relevant Loan
Document may, from time to time, (x) enter into written amendments, supplements
or modifications hereto and to the other Loan Documents (including amendments
and restatements hereof or thereof) for the purpose of adding any provisions to
this Agreement or the other Loan Documents or changing in any manner the rights
of the Lenders or of the Loan Parties hereunder or thereunder or (y) waive, on
such terms and conditions as may be specified in the instrument of waiver, any
of the requirements of this Agreement or the other Loan Documents or any Default
or Event of Default and its consequences; provided, however, that, in addition
to such Required Lender consent (except as otherwise set forth below), no such
waiver, amendment, supplement or modification shall:

 

(i)                 forgive the principal amount or extend the final scheduled
date of maturity of any Loan, postpone, extend or delay any scheduled date of
any amortization payment, or reduce or waive any amortization payment in respect
of any Loan, postpone, extend or delay any date fixed for, or reduce or waive
the stated rate of, any interest, premium, fee or other amounts (other than
principal) due to the Lenders and payable hereunder or under any other Loan
Document (except that, for the avoidance of doubt, (x) mandatory prepayments
pursuant to Section 2.08 may be postponed, extended, delayed, reduced, waived or
modified with the consent of the Required Lenders and (y) any waiver of any
increase in the interest rate pursuant to Section 2.11(c) may be made with the
consent of the Required Lenders), or increase the amount or extend the
expiration date of any Commitment of any Lender, in each case without the
written consent of each Lender directly affected thereby;

 

(ii)               amend, modify or waive any provision of this Section 9.01 or
reduce any percentage specified in the definition of “Required Lenders”, consent
to the assignment or transfer by the Borrower of any of its rights or
obligations under this Agreement or the other Loan Documents, release all or
substantially all of the Collateral or release all or substantially all of the
Guarantee Obligations of Holdings or the value of the Guarantee Obligations of
the Subsidiary Guarantors under the Guarantee and Collateral Agreement and the
other Loan Documents other than in accordance with the provisions of the Loan
Documents, in each case without the consent of all Lenders;



 116 

 

(iii)             amend, modify or waive any provision of Article VIII or any
other provision affecting the rights, duties or obligations of the Disbursing
Agent (including, without limitation, in connection with the adoption of any
Benchmark Replacement Conforming Changes) without the consent of the Disbursing
Agent;

 

(iv)              amend, modify or waive any provision of Article VIII or any
other provision affecting the rights, duties or obligations of the Collateral
Agent (including, without limitation, in connection with the adoption of any
Benchmark Replacement Conforming Changes) without the consent of the Collateral
Agent;

 

(v)                amend, modify or waive the pro rata sharing provisions of
Section 2.14, Section 2.18 or Section 9.07(a) without the consent of each Lender
directly and adversely affected thereby; or

 

(vi)              impose modifications or restrictions on assignments and
participations that are more restrictive than, or additional to, those set forth
in Section 9.06 without the consent of each Lender.

 

Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Disbursing Agent, the Collateral Agent, and all future holders of
the Loans. In the case of any waiver, the Loan Parties, the Lenders, the
Disbursing Agent and the Collateral Agent shall be restored to their former
position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon. Any such waiver,
amendment, supplement or modification shall be effected by a written instrument
signed by the parties required to sign pursuant to the foregoing provisions of
this Section 9.01. In connection with any amendment, waiver or modification
hereunder or execution of any additional agreements or amendments as
contemplated by this Agreement, each Agent shall be entitled to request an
officer’s certificate from the Borrower certifying that such amendment, waiver
or modification is authorized and permitted by the terms of this Agreement and
the other Loan Documents, and each Agent shall be fully protected in relying
upon the same and shall incur no liability for any actions or omissions taken or
omitted to be taken in reliance thereon.

 

Section 9.02        Notices.

 

(a)                Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 9.02(b)), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by facsimile as follows:

 

(i)                 if to Holdings or the Borrower, to FreightCar America, Inc.
at 125 S. Wacker Drive, Suite 1500, Chicago, Illinois 60606, Attention of Chris
Eppel (Telephone No. (312) 928-0052; Email: ceppel@freightcar.net);



 117 

 

(ii)               if to the Disbursing Agent or the Collateral Agent, to U.S.
Bank National Association at 214 N. Tryon Street, 27th Floor, Charlotte, North
Carolina 28202, Attention of CDO Trust Services/James Hanley (Facsimile No.:
(704) 335-4670; Telephone No.: (302) 576-3714; Email: james.hanley1@usbank.com);
and

 

(iii)             if to a Lender, to it at its address (or facsimile number) set
forth on the signature pages hereof, in a separate notice provided to the
Disbursing Agent and the Borrower or in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received. Notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications, to the extent
provided in Section 9.02(b), shall be effective as provided in Section 9.02(b).

 

(b)                Electronic Communications.

 

(i)                 Notices and other communications to the Lenders hereunder
may be delivered or furnished by electronic communication (including email and
internet or intranet websites) pursuant to procedures approved by the Agents and
the Required Lenders; provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender has notified the Agents that it
is incapable of receiving notices under such Section by electronic
communication. The Agents, any Lender or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

 

(ii)               Unless the Disbursing Agent, the Collateral Agent or the
Lenders otherwise prescribe, (i) notices and other communications sent to an
email address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return email or other written
acknowledgement) and (ii) notices or communications posted to an internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its email address as described in the foregoing clause
(i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, in the case of each of
the foregoing clauses (i) and (ii), if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient.

 

(c)                Change of Address, etc. Any party hereto may change its
address or facsimile number for notices and other communications hereunder by
notice to the Borrower and the Disbursing Agent.



 118 

 

(d)                Platform.

 

(i)                 The Borrower agrees that the Disbursing Agent may, but shall
not be obligated to, make any Approved Electronic Communications available to
the Lenders by posting such Approved Electronic Communications on the Platform.

 

(ii)               The Platform and any Approved Electronic Communications are
provided “as is” and “as available.” None of the Agents nor any of their
respective Related Parties warrants the accuracy, adequacy or completeness of
the Platform or any Approved Electronic Communications and each expressly
disclaims liability for errors or omissions in the Approved Electronic
Communications. No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent or any of their respective
Related Parties in connection with the Platform or the Approved Electronic
Communications. Each party hereto agrees that no Agent has any responsibility
for maintaining or providing any equipment, software, services or any testing
required in connection with any Approved Electronic Communication or otherwise
required for the Platform. In no event shall any Agent or any of its Related
Parties have any liability to any Loan Party, any Lender or any other Person or
entity for damages of any kind, whether or not based on strict liability and
including, without limitation, (A) direct damages, losses or expenses (whether
in tort, contract or otherwise) arising out of any Loan Party’s or any Agent’s
transmission of communications through the Platform, except to the extent the
same resulted primarily from the gross negligence or willful misconduct of such
Agent or its Related Parties, in each case as determined by a court of competent
jurisdiction in a final and non-appealable judgment or (B) indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any Loan Party’s or any Agent’s
transmission of communications through the Platform. In no event shall any Agent
or any of its Related Parties have any liability for any damages arising from
the use by others of any information or other materials obtained through
internet, electronic, telecommunications or other information transmission
systems, except to the extent the same resulted primarily from the gross
negligence or willful misconduct of such Agent or its Related Parties, in each
case as determined by a court of competent jurisdiction in a final and
non-appealable judgment.

 

(iii)             Each Loan Party, each Lender and each Agent agrees that the
Disbursing Agent may, but shall not be obligated to, store any Approved
Electronic Communications on the Platform in accordance with the Disbursing
Agent’s customary document retention procedures and policies.

 

(iv)              All uses of the Platform shall be governed by and subject to,
in addition to this Section 9.02, separate terms and conditions posted or
referenced in such Platform and related agreements executed by the Lenders and
their Affiliates in connection with the use of such Platform.

 

(v)                Each Loan Party understands that the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution and agrees and
assumes the risks associated with such electronic distribution, except to the
extent caused by the willful misconduct or gross negligence of the Disbursing
Agent, in each case as determined by a court of competent jurisdiction in a
final and non-appealable judgment.



 119 

 

(vi)              The Borrower and each Lender acknowledge that certain of the
Lenders may be Public Lenders and, if documents or notices required to be
delivered pursuant to Section 5.02 or otherwise are being distributed through
the Platform, any document or notice that the Borrower has indicated contains
Non-Public Information shall not be posted on that portion of the Platform
designated for Public Lenders. The Borrower agrees to clearly designate all
information provided to the Disbursing Agent by or on behalf of the Loan Parties
which is suitable to make available to Public Lenders. If the Borrower has not
indicated whether a document or notice delivered pursuant to Section 5.02 or
otherwise contains Non-Public Information, the Disbursing Agent reserves the
right to post such document or notice solely on that portion of the Platform
designated for Lenders who wish to receive material non-public information with
respect to Holdings, the Borrower, its Subsidiaries and their respective
securities.

 

(e)                Public Side Information Contacts. Each Public Lender agrees
to cause at least one individual at or on behalf of such Public Lender to have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable Requirements of Law, including the U.S. Federal and state securities
Laws, to make reference to Approved Electronic Communications that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of the U.S. Federal or state securities Laws. In the
event that any Public Lender has elected for itself to not access any
information disclosed through the Platform or otherwise, such Public Lender
acknowledges that (i) the Agents and other Lenders may have access to such
information and (ii) neither the Borrower nor any Agent or other Lender with
access to such information shall have (x) any responsibility for such Public
Lender’s decision to limit the scope of information it has obtained in
connection with this Agreement and the other Loan Documents or (y) any duty to
disclose such information to such electing Lender or to use such information on
behalf of such electing Lender, and shall not be liable for the failure to so
disclose or use such information.

 

Section 9.03        No Waiver by Course of Conduct; Cumulative Remedies. None of
the Agents or the Lenders shall by any act (except by a written instrument
pursuant to Section 9.01), delay, indulgence, omission or otherwise be deemed to
have waived any right or remedy hereunder or to have acquiesced in any Default
or Event of Default. No failure to exercise, nor any delay in exercising, on the
part of any Agent or Lender, any right, power or privilege hereunder shall
operate as a waiver thereof. No single or partial exercise of any right, power
or privilege hereunder shall preclude any other or further exercise thereof or
the exercise of any other right, power or privilege. A waiver by any Agent or
Lender of any right or remedy hereunder on any one occasion shall not be
construed as a bar to any right or remedy which such Agent or Lender would
otherwise have on any future occasion. The rights and remedies herein provided
are cumulative, may be exercised singly or concurrently and are not exclusive of
any other rights or remedies provided by law.



 120 

 

Section 9.04        Survival of Representations, Warranties, Covenants and
Agreements. All representations, warranties, covenants and agreements made
herein, in the other Loan Documents and in any document, certificate or
statement delivered pursuant hereto or in connection herewith shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery hereof and thereof and the making of the
Loans and other extensions of credit hereunder, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Disbursing Agent or any Lender may have had notice or knowledge of any Default
at the time of any Credit Extension hereunder, and shall continue in full force
and effect as long as any Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied and so long as the Commitments have not expired or been
terminated. The provisions of Section 2.15, Section 2.16, Section 2.17, Section
9.05, Section 9.19, Section 9.21, Section 9.22 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the Payment in Full, the expiration or
termination of the Commitments, the resignation or removal of either Agent or
the termination of this Agreement or any provision hereof.

 

Section 9.05        Payment of Expenses; Indemnity.

 

(a)                Costs and Expenses. The Borrower shall pay (i) all reasonable
and documented out-of-pocket costs and expenses incurred by the Disbursing
Agent, the Collateral Agent, the Lenders and their respective Affiliates in
connection with the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Loan Documents, the Warrants and
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), including the reasonable and documented out-of-pocket fees,
charges and disbursements of counsel and (ii) all out-of-pocket costs and
expenses incurred by the Disbursing Agent, the Collateral Agent and each Lender
(including the fees, charges and disbursements of any counsel for the Agents or
any Lender) in connection with the enforcement or protection of any rights and
remedies under this Agreement and the other Loan Documents, including all such
costs and expenses incurred during any legal proceeding, including any
proceeding under any Debtor Relief Law, and including in connection with any
workout, restructuring or negotiations in respect of the Loans and the Loan
Documents, including the reasonable fees, charges and disbursements of counsel.

 

(b)                Indemnification by the Borrower. The Borrower shall indemnify
the Disbursing Agent (and any sub-agent thereof), the Collateral Agent (and any
sub-agent thereof), each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all liabilities, obligations, losses, damages,
penalties, claims, demands, actions, judgments, suits, costs (including
settlement costs and the costs of enforcing this indemnity), disbursements and
out-of-pocket fees and expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), joint or several, of any kind or nature
whatsoever which may at any time be imposed on, incurred by or asserted or
awarded against any Indemnitee in any way relating to or arising out of or in
connection with or by reason of (i) any actual or prospective claim, litigation,
investigation or proceeding in any way relating to, arising out of, in
connection with or by reason of any of the following, whether based on contract,
tort or any other theory (including any investigation of, preparation for, or
defense of any pending or threatened claim, litigation or proceeding): (A) the
execution, delivery, enforcement, performance or administration of any Loan
Document or any other document delivered in connection with the transactions
contemplated thereby or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated) or the consummation of the transactions
contemplated thereby or (B) any Commitment, any Credit Extension or the use or
proposed use of the proceeds thereof; provided that such indemnity shall not, as
to any Indemnitee, be available to the extent that such liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, fees and expenses (1) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (2) arise out of any
dispute solely among Indemnitees (other than any claims against an Indemnitee in
its capacity or in fulfilling its role as an agent or arranger or any similar
role hereunder or under any other Loan Document and other than any claims
arising out of any act or omission of the Borrower or any of its Affiliates); or
(ii) any actual or alleged presence or release of Materials of Environmental
Concern on or from any property currently or formerly owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries (clauses (i) and (ii),
collectively, the “Indemnified Liabilities”), in all cases, whether or not
caused by or arising, in whole or in part, out of the negligence of such
Indemnitee and regardless of whether such Indemnitee is a party thereto, and
whether or not any such claim, litigation, investigation or proceeding is
brought by the Borrower, its equity holders, its affiliates, its creditors or
any other Person except for purposes of this clause (ii), to the extent that
such liabilities, obligations, losses, damages, penalties, claims, demands,
actions, judgments, suits, costs, fees and expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee. This Section
9.05(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.



 121 

 

(c)                Reimbursement by the Lenders. To the extent that the Borrower
for any reason fails to indefeasibly indemnify the Disbursing Agent or the
Collateral Agent or pay any amount required under Section 9.05(a) or Section
9.05(b) to be paid by it to the Disbursing Agent or Collateral Agent (or any
sub-agent thereof) or any Related Party of any of the foregoing, each Lender
severally agrees to indemnify the Disbursing Agent and the Collateral Agent from
and against any all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature, including, without limitation, the fees and expenses of its agents and
attorneys, whatsoever which may be imposed on, incurred by or asserted against
the Disbursing Agent or the Collateral Agent in performing their respective
duties hereunder, or in any way relating to or arising out of this Agreement or
any other Loan Document and pay to the Disbursing Agent or Collateral Agent or
any such sub-agent or such Related Party, as the case may be, such Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought based on each Lender’s share of the Total Credit
Exposure at such time) of such unpaid amount (including any such unpaid amount
in respect of a claim asserted by such Lender); provided that the unreimbursed
expense or indemnified loss, claim, damage, liability or related expense, as the
case may be, was incurred by or asserted against the Disbursing Agent or
Collateral Agent (or any such sub-agent) in its capacity as such, or against any
Related Party of any of the foregoing acting for the Disbursing Agent or
Collateral Agent (or any such sub-agent) in connection with such capacity. The
obligations of the Lenders under this Section 9.05(c) are several and not joint.



 122 

 

(d)                Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable Requirements of Law, none of Holdings, the Borrower or
any Indemnitee shall assert (and Holdings shall cause its Subsidiaries not to
assert), and each of Holdings, the Borrower or any Indemnitee hereby waives (and
Holdings agrees to cause its Subsidiaries to waive), any claim against any
Indemnitee or Holdings, the Borrower or any Subsidiary, as applicable, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any other document
contemplated hereby, the transactions contemplated hereby or thereby, any
Commitment or any Credit Extension, or the use of the proceeds thereof or such
Person’s activities in connection therewith (whether before or after the Closing
Date); provided that such waiver of special, indirect, consequential or punitive
damages shall not limit the indemnification obligations of the Borrower under
Section 9.05(b). No Indemnitee shall be liable for any damages arising from the
use by others of any information or other materials distributed by such
Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement, the other Loan Documents
or the transactions contemplated hereby or thereby, other than as a result of
the gross negligence or willful misconduct of such Indemnitee as determined by a
court of competent jurisdiction in a final and non-appealable judgment.

 

(e)                Payments. All amounts due under this Section 9.05 shall be
payable promptly after demand therefor.

 

Section 9.06        Successors and Assigns; Participations and Assignments.

 

(a)                Successors and Assigns Generally. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any such
assignment without such consent shall be null and void), and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of Section 9.06(b), (ii) by
way of participation in accordance with the provisions of Section 9.06(d), or
(iii) by way of pledge or assignment of a security interest subject to the
restrictions of Section 9.06(e). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in Section 9.06(d) and, to the extent expressly
contemplated hereby, Indemnitees and the Related Parties of each of the
Disbursing Agent, the Collateral Agent and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

(b)                Assignments by Lenders. (1) Any Lender, upon notice to the
Disbursing Agent, may at any time assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it); provided that
any such assignment shall be subject to the following conditions:



 123 

 

(i)                 Minimum Amounts.

 

(A)             In the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and/or the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds (determined after giving
effect to such assignments) that equal at least the amount specified in Section
9.06(b)(i)(B) in the aggregate or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned.

 

(B)              In any case not described in Section 9.06(b)(i)(A), the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Disbursing Agent or, if
“trade date” is specified in the Assignment and Assumption, as of such date)
shall not be less than $1,000,000 unless, so long as no Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed).

 

(ii)               Proportionate Amounts. Each partial assignment shall be made
as an assignment of a proportionate part of all the assigning Lender’s rights
and obligations under this Agreement with respect to the Loan or the Commitment
assigned.

 

(iii)             Required Consents. No consent shall be required for any
assignment except (x) to the extent required by Section 9.06(b)(i)(B) and (y)
the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund.

 

(iv)              Processing Fee; Administrative Questionnaire. The parties to
each assignment shall execute and deliver to the Disbursing Agent an Assignment
and Assumption, together with a processing and recordation fee of $3,500;
provided that the Disbursing Agent may, in its sole discretion, elect to waive
such processing and recordation fee in the case of any assignment. The assignee,
if it is not a Lender, shall deliver to the Disbursing Agent an Administrative
Questionnaire.

 

(v)                No Assignment to Certain Persons. No such assignment shall be
made to (A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries and
(B) to the extent that the list thereof has been made available to the Lenders,
any Disqualified Lender.

 

(vi)              No Assignment to Natural Persons. No such assignment shall be
made to a natural Person (or a holding company, investment vehicle or trust for,
or owned and operated for the primary benefit of, a natural Person).

 

(2)       Subject to acknowledgment and recording thereof by the Disbursing
Agent pursuant to Section 9.06(c), from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Section 2.15, Section 2.16 and Section 9.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 9.06(b) shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with Section 9.06(d).

 124 

 



(c)                Register. The Disbursing Agent, acting solely for this
purpose as a non-fiduciary agent of the Borrower, shall maintain at one of its
offices in New York a copy of each Assignment and Assumption delivered to it and
a register for the recordation of the names and addresses of the Lenders, and
the Commitments of, and principal amounts (and stated interest) of the Loans
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Disbursing Agent and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower and any Lender during business hours of
the Disbursing Agent at any reasonable time and from time to time upon
reasonable prior notice.

 

(d)                Participations. Any Lender may at any time, without the
consent of, or notice to, the Borrower or the Disbursing Agent, sell
participations to any Person (other than a natural Person, or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural Person, the Borrower or any of the Borrower’s Affiliates or
Subsidiaries or a Disqualified Lender) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Agents and the Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 9.05(c) with respect to any payments made by such Lender
to its Participants.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clauses (i), (ii) and (v),
of the proviso to Section 9.01(a) that affects such Participant. The Borrower
agrees that each Participant shall be entitled to the benefits of Section 2.15,
Section 2.16 and Section 2.17 (subject to the requirements and limitations
therein, including the requirements in Section 2.16(g) (it being understood that
the documentation required under Section 2.16(g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 9.06(b); provided that
such Participant (A) agrees to be subject to the provisions of Section 2.19 as
if it were an assignee under Section 9.06(b); and (B) shall not be entitled to
receive any greater payment under Section 2.15 or Section 2.16 with respect to
any participation than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 2.19(a) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.07(b) as though it were a Lender; provided
that such Participant agrees to be subject to Section 9.07(a) as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Disbursing Agent (in its capacity as Disbursing Agent) shall have no
responsibility for maintaining a Participant Register.



 125 

 

(e)                Certain Pledges. Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank having jurisdiction
over such Lender; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

 

Section 9.07        Sharing of Payments by Lenders; Set-off.

 

(a)                If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Lender receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or other such obligations greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Disbursing Agent of such fact, and (b) purchase
(for cash at face value) participations in the Loans and such other obligations
of the other Lenders, or make such other adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that:



 126 

 

(i)                 if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest; and

 

(ii)               the provisions of this Section 9.07(a) shall not be construed
to apply to (x) any payment made by the Borrower pursuant to and in accordance
with the express terms of this Agreement, or (y) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or participant, other than to the Borrower or any
of its Affiliates, as to which the provision of this Section 9.07(a) shall
apply.

 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Requirements of Law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

 

(b)                Each of Holdings and the Borrower hereby irrevocably
authorizes each Lender at any time and from time to time while an Event of
Default shall have occurred and be continuing, without notice to Holdings or the
Borrower, any such notice being expressly waived by each of Holdings and the
Borrower, to set-off and appropriate and apply any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such party to or for the credit or the account of Holdings or the
Borrower, or any part thereof in such amounts as such Lender may elect, against
and on account of the obligations and liabilities of Holdings and the Borrower
to such Lender hereunder and claims of every nature and description of such
Lender against Holdings and the Borrower, in any currency, whether arising
hereunder, under any other Loan Document or otherwise, as such Lender may elect,
whether or not any Lender has made any demand for payment and although such
obligations, liabilities and claims may be contingent or unmatured; provided
that such Lender complies with Section 9.07(a). Each Lender exercising any right
of set-off shall notify Holdings and the Borrower promptly of any such set-off
and the application made by such Lender of the proceeds thereof; provided that
the failure to give such notice shall not affect the validity of such set-off
and application. The rights of each Lender under this Section 9.07 are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) which such Lender may have.

 

Section 9.08        Counterparts; Electronic Signatures.

 

(a)                This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by facsimile
or other electronic imaging means), and all of said counterparts taken together
shall be deemed to constitute one and the same instrument. In proving this
Agreement or any Loan Document in any judicial proceedings, it shall not be
necessary to produce or account for more than one such counterpart signed by the
party against whom such enforcement is sought. Any signatures delivered by a
party hereto by facsimile transmission or by e-mail transmission shall be deemed
an original signature hereto.



 127 

 

(b)                The Agents are authorized and permitted to accept directions,
certificates, requisitions, statements, notices, approvals, consents, requests,
instructions, and any other communications (collectively, “Communications”)
including but not limited to investment, account transfer, and payment
instructions, via e-mail from an authorized corporate e-mail address as listed
on an incumbency certificate provided by the applicable party to the Agents. 
The Borrower, any other Loan Party or any Lender may deliver any Communications,
including but not limited to investment, account transfer, and payment
instructions, to the Agents via e-mail, provided that such comes from one of the
persons authorized on the incumbency certificate delivered pursuant to this
section and from the respective authorized e-mail address.  Any Communication
via e-mail from the persons authorized on such incumbency certificate shall be
considered signed by the person or persons designated by the applicable party.
The Agents are authorized and permitted to accept Communications, including but
not limited to investment, account transfer, and payment instructions, provided
via electronic signature.  The Borrower, any other Loan Party or any Lender may
authorize or sign any Communications, including but not limited to investment,
account transfer, and payment instructions, for the Collateral Agent using
electronic signatures.  Any electronic signature document delivered via email
from a person authorized on the incumbency certificate delivered pursuant to
this section shall be considered signed or executed by such person on behalf of
the applicable party.

 

(c)                Each of the parties hereto agrees on behalf of itself, and
any Person acting or claiming by, under or through such party, that any written
instrument delivered in connection with this Agreement or any other Loan
Document or any related document, including without limitation any amendments or
supplements to such documents, may be executed by electronic methods (whether by
.pdf scan or utilization of an electronic signature platform or application).
Any electronic signature document delivered via email from a person authorized
on an incumbency certificate provided by any party to the Agents shall be
considered signed or executed by such person on behalf of such party. Each of
the Borrower and Holdings, on behalf of itself and the other Loan Parties, and
each of the Lenders agrees to assume all risks arising out of the use of
electronic methods for all purposes including the authorization, execution,
delivery, or submission of documents, instruments, notices, directions,
instructions, reports, opinions and certificates to the Agents, including
without limitation the risk of either Agent acting on unauthorized instructions,
and the risk of interception and misuse by third parties.

 

Section 9.09        Severability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. The parties hereto shall
endeavor in good-faith negotiations to replace any invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

Section 9.10        Section Headings. The Section headings and Table of Contents
used in this Agreement are for convenience of reference only and are not to
affect the construction hereof or be taken into consideration in the
interpretation hereof.



 128 

 

Section 9.11        Integration. This Agreement and the other Loan Documents
represent the entire agreement of the parties hereto with respect to the subject
matter hereof and thereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof and
thereof. There are no promises, undertakings, representations or warranties by
any Agent or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Loan Documents.

 

Section 9.12        Governing Law. THIS AGREEMENT AND ANY DISPUTE, CLAIM OR
CONTROVERSY ARISING OUT OF OR RELATING TO THIS AGREEMENT (WHETHER ARISING IN
CONTRACT, TORT OR OTHERWISE) SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS
OF LAW RULES THAT WOULD RESULT IN THE APPLICATION OF A DIFFERENT GOVERNING LAW.

 

Section 9.13        Submission to Jurisdiction; Waivers. Each party hereto
hereby irrevocably and unconditionally:

 

(a)                submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents (whether
arising in contract, tort or otherwise) to which it is a party, or for
recognition and enforcement of any judgment in respect thereof, to the exclusive
(subject to Section 9.13(c)) general jurisdiction of the courts of the State of
New York sitting in the County of New York, the courts of the United States for
the Southern District of New York sitting in the County of New York, and
appellate courts from any thereof;

 

(b)                agrees that all claims in respect of any such action or
proceeding shall be heard and determined in such New York state court or, to the
fullest extent permitted by applicable Requirements of Law, in such federal
court;

 

(c)                agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law and that nothing in this
Agreement or any other Loan Document shall affect any right that the Agents or
the Lenders may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against it or any of its assets in the
courts of any jurisdiction;

 

(d)                waives, to the fullest extent permitted by applicable
Requirements of Law, any objection that it may now or hereafter have to the
laying of venue of any action or proceeding arising out of or relating to this
Agreement or any other Loan Document in any court referred to in Section 9.13(a)
(and irrevocably waives to the fullest extent permitted by applicable
Requirements of Law the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court);

 

(e)                consents to service of process in the manner provided in
Section 9.02 (and agrees that nothing in this Agreement will affect the right of
any party hereto to serve process in any other manner permitted by applicable
Requirements of Law);



 129 

 

(f)                 agrees that service of process as provided in Section 9.02
is sufficient to confer personal jurisdiction over the applicable party in any
such proceeding in any such court, and otherwise constitutes effective and
binding service in every respect; and

 

(g)                waives, to the maximum extent not prohibited by law, any
right it may have to claim or recover any special, exemplary, punitive or
consequential damages.

 

Section 9.14        Acknowledgments. Each of Holdings and the Borrower hereby
acknowledges and agrees that:

 

(a)                it was represented by counsel in connection with the
negotiation, execution and delivery of this Agreement and the other Loan
Documents to which it is a party, that it and its counsel reviewed and
participated in the preparation and negotiation hereof and thereof and that any
rule of construction to the effect that ambiguities are to be resolved against
the drafting party shall not be employed in the interpretation hereof or
thereof; and

 

(b)                no joint venture is created hereby or by the other Loan
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Agents and the Lenders or among the Group Members, the Agents and the
Lenders.

 

Section 9.15        Confidentiality. Each of the Agents and the Lenders agrees
to maintain the confidentiality of the Information (as defined below), except
that Information may be disclosed (a) to its Related Parties and actual and
potential financing sources (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential in accordance
with customary practices); (b) to the extent required or requested by any
regulatory or similar authority (including any self-regulatory authority, such
as the National Association of Insurance Commissioners or any other similar
organization) purporting to have jurisdiction over such Person or its Related
Parties (in which case such Person shall, except with respect to any audit or
examination conducted by bank accountants or any Governmental Authority or
regulatory or self-regulatory authority exercising examination or regulatory
authority, notify the Borrower as soon as practicable in the event of any such
disclosure by such Person unless such notification is prohibited by law, rule or
regulation); (c) to the extent required by applicable Requirements of Law or
regulations or by any subpoena or similar legal process (in which case such
Person shall, except with respect to any audit or examination conducted by bank
accountants or any Governmental Authority or regulatory or self-regulatory
authority exercising examination or regulatory authority, notify the Borrower as
soon as practicable in the event of any such disclosure by such Person unless
such notification is prohibited by law, rule or regulation); (d) to any other
party hereto; (e) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder; (f) subject to an agreement containing provisions substantially the
same (or at least as restrictive) as those of this Section 9.15 (or as may
otherwise be reasonably acceptable to the Borrower), to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement, or (ii) any actual or prospective
party (or its Related Parties) to any swap, derivative other transaction under
which payments are to be made by reference to the Borrower and its obligations,
this Agreement or payments hereunder; (g) on a confidential basis to the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Loans; (h) with the consent of
the Borrower; or (i) to the extent that such Information (x) becomes publicly
available other than as a result of a breach of this Section 9.15, (y) becomes
available to any Agent, any Lender or any of their respective Affiliates on a
non-confidential basis from a source other than the Borrower other than as a
result of a breach of this Section 9.15 or (z) was independently developed by
any Agent, any Lender or any of their respective Affiliates. In addition, each
of the Agents and the Lenders may disclose the existence of this Agreement and
information about this Agreement to market data collectors, similar service
providers to the lending industry and service providers to the Agents and the
Lenders in connection with the administration of this Agreement, the other Loan
Documents and the Credit Extensions. Notwithstanding anything herein to the
contrary, the information subject to this Section 9.15 shall not include, and
each of the Agents and the Lenders may disclose without limitation of any kind,
any information with respect to the “tax treatment” and “tax structure” (in each
case, within the meaning of Treasury Regulation Section 1.6011-4) of the Loans,
the Transactions and the other transactions contemplated hereby and all
materials of any kind (including opinions or other tax analyses) that are
provided to the Agents or the Lenders relating to such tax treatment and tax
structure; provided that, with respect to any document or similar item that in
either case contains information concerning such “tax treatment” or “tax
structure” as well as other information, this sentence shall only apply to such
portions of the document or similar item that relate to such “tax treatment” or
“tax structure.”



 130 

 

For purposes of this Section 9.15, “Information” shall mean all information
received from Holdings, the Borrower or any of their Subsidiaries relating to
Holdings, the Borrower or any of their Subsidiaries or any of their respective
businesses, other than any such information that is available to any Agent or
any Lender on a non-confidential basis prior to disclosure by Holdings, the
Borrower or any of their Subsidiaries; provided that, in the case of information
received from Holdings, the Borrower or any of their Subsidiaries after the
Closing Date, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section 9.15 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

 

Section 9.16        Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE REQUIREMENTS OF LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT, BREACH OF DUTY, COMMON LAW, STATUTE OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.16. EACH PARTY HERETO
FURTHER REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL
COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL.



 131 

 

Section 9.17        PATRIOT Act Notice. Each Lender, the Disbursing Agent (for
itself and not on behalf of any Lender) and the Collateral Agent hereby notifies
each Loan Party that pursuant to the requirements of the PATRIOT Act, it is
required to obtain, verify and record information that identifies the Loan
Parties, which information includes the name, address and taxpayer information
number of each Loan Party and other information that will allow such Lender, the
Disbursing Agent or the Collateral Agent, as applicable, to identify such Loan
Party in accordance with the PATRIOT Act. The Borrower shall, promptly following
a request by any Lender, the Disbursing Agent or the Collateral Agent, provide
all documentation and other information that such Lender, the Disbursing Agent
or the Collateral Agent, as applicable, requests in order to comply with its
ongoing obligations under applicable “know your customer” and
anti-money-laundering rules and regulations, including the PATRIOT Act.

 

Section 9.18        Usury Savings Clause. Notwithstanding any other provision
herein, the aggregate interest rate charged with respect to any of the
Obligations, including all charges or fees in connection therewith deemed in the
nature of interest under applicable Requirements of Law, shall not exceed the
Highest Lawful Rate. If the rate of interest (determined without regard to the
preceding sentence) under this Agreement at any time exceeds the Highest Lawful
Rate, the outstanding amount of the Loans made hereunder shall bear interest at
the Highest Lawful Rate until the total amount of interest due hereunder equals
the amount of interest which would have been due hereunder if the stated rates
of interest set forth in this Agreement had at all times been in effect. In
addition, if when the Loans made hereunder are repaid in full the total interest
due hereunder (taking into account the increase provided for above) is less than
the total amount of interest which would have been due hereunder if the stated
rates of interest set forth in this Agreement had at all times been in effect,
then to the extent permitted by law, the Borrower shall pay to Disbursing Agent
an amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
the Lenders and the Borrower to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to the Borrower.

 

Section 9.19        Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to the Disbursing Agent, the Collateral Agent or
any Lender, or the Disbursing Agent, the Collateral Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Disbursing Agent, the Collateral Agent or such Lender in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender severally agrees to pay to the Disbursing Agent or the
Collateral Agent, as applicable, upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by the Disbursing Agent
or the Collateral Agent (as applicable), plus interest thereon from the date of
such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Effective Rate from time to time in effect.



 132 

 

Section 9.20        No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated hereby (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document), each of Holdings and the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (a) (i) no fiduciary, advisory
or agency relationship between the Group Members and any Agent or any Lender is
intended to be or has been created in respect of the transactions contemplated
hereby or by the other Loan Documents, irrespective of whether any Agent or any
Lender has advised or is advising the Borrower or any Subsidiary on other
matters, (ii) the arranging and other services regarding this Agreement provided
by the Agents and the Lenders are arm’s-length commercial transactions between
the Borrower and its Affiliates, on the one hand, and the Agents and the
Lenders, on the other hand, (iii) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent that it has deemed
appropriate and (iv) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; and (b) (i) each of the Agents and the Lenders
is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower or any of its Affiliates or any
other Person; (ii) none of the Agents and the Lenders has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Agents and the Lenders and their respective Affiliates
may be engaged, for their own accounts or the accounts of customers, in a broad
range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and none of the Agents and the Lenders has any
obligation to disclose any of such interests to the Borrower or its Affiliates.
To the fullest extent permitted by applicable Requirements of Law, each of
Holdings and the Borrower hereby waives and releases any claims that it may have
against the Agents and the Lenders with respect to any breach or alleged breach
of agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

 

Section 9.21        Judgment Currency. In respect of any judgment or order given
or made for any amount due under this Agreement or any other Loan Document that
is expressed and paid in a currency (the “judgment currency”) other than
Dollars, the Loan Parties will indemnify the Disbursing Agent and any Lender
against any loss incurred by them as a result of any variation as between
(i) the rate of exchange at which the Dollar amount is converted into the
judgment currency for the purpose of such judgment or order and (ii) the rate of
exchange, as quoted by the Disbursing Agent or by a known dealer in the judgment
currency that is designated by the Required Lenders, at which the Disbursing
Agent or such Lender is able to purchase Dollars with the amount of the judgment
currency actually received by the Disbursing Agent or such Lender. The foregoing
indemnity shall constitute a separate and independent obligation of the Loan
Parties and shall survive any termination of this Agreement and the other Loan
Documents and shall continue in full force and effect notwithstanding any such
judgment or order as aforesaid. The term “rate of exchange” shall include any
premiums and costs of exchange payable in connection with the purchase of or
conversion into Dollars.



 133 

 

Section 9.22        No Publicity. Except as otherwise permitted herein, each of
Holdings and the Borrower agrees not to disclose to third parties (other than
Persons who have a “need to know” in connection with the Transactions), the
existence or terms and conditions of this Agreement or the other Loan Documents
or the identities of the Lenders, unless required by law or with the written
permission of the Lenders. The Borrower shall direct its Related Parties to
comply with the terms of this section, and the Borrower will be responsible for
any breach of the terms of this paragraph by its Related Parties. This provision
shall survive any termination of this Agreement. Each of Holdings and the
Borrower agrees that legal remedies available at law or in equity to the
Lenders, including injunctive relief, may be appropriate in the event of a
breach of this provision by Holdings or the Borrower.

 

Section 9.23        Intercreditor Agreement. Notwithstanding anything to the
contrary contained in this Agreement, (i) the Liens granted to the Collateral
Agent pursuant to this Agreement are expressly subject and subordinate to the
Liens securing the Revolving Obligations (as defined in the Intercreditor
Agreement) as and only to the extent set forth in the Intercreditor Agreement
and (ii) the exercise of any right or remedy by the Collateral Agent hereunder
is subject to the limitations and provisions of the Intercreditor Agreement.
Without limiting the generality of the foregoing, and notwithstanding anything
herein to the contrary, with respect to any Collateral or assignment of claims
forms, until the occurrence of the Payment In Full (as defined in the
Intercreditor Agreement) of the Revolving Obligations, to the extent set forth
in the Intercreditor Agreement, any obligation of any Loan Party under any
Security Document or this Agreement with respect to the delivery or control of
any Collateral, the notation of any lien on any certificate of title, bill of
lading or other document, the giving of any notice to any bailee or other
Person, the provision of voting rights, the obtaining of any consent of any
Person or the provision of any assignment of claims form shall be subject and
subordinate to the rights of the Revolving Loan Lender pursuant to the Revolving
Loan Documents (as defined in the Intercreditor Agreement). To the extent that
compliance by any Loan Party with any actions specified in the immediately
preceding sentence would (x) conflict with the exercise of or direction by the
Revolving Loan Lender of comparable rights, (y) require delivery of Collateral
or provision of assignment of claims forms which can only be delivered to one
Person or (z) be, under Requirements of Law, prohibited or unable to be
completed, then the applicable Loan Party shall not have to take any such
actions so long as the applicable Loan Party is, with respect to clause (x),
complying with the exercise of, or direction by, the Revolving Loan Lender, with
respect to clause (y), has delivered such Collateral or assignment of claims
forms to the Revolving Loan Lender or any of its agents, and, with respect to
clause (z), only so long as Requirements of Law would prevent such compliance.
Any reference herein to the Lien of the Collateral Agent being “first priority”
or words of similar effect shall mean that such Lien is a first priority Lien,
subject only to the prior Lien securing the Revolving Obligations to the extent
set forth in the Intercreditor Agreement and any other Permitted Prior Liens. In
the event of any conflict between the terms of the Intercreditor Agreement and
this Agreement, the terms of the Intercreditor Agreement shall govern and
control. Each Lender, by its execution and delivery of this Agreement, hereby
authorizes and directs the Collateral Agent to enter into, execute and deliver
the Intercreditor Agreement and to comply with each of the terms and provisions
thereof.



 134 

 

[Remainder of page left intentionally blank.]

 

 

 

 

 

 

 

 



 135 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

  FREIGHTCAR AMERICA, INC., as Holdings           By: /s/ James R. Meyer   Name:
James R. Meyer   Title: President       FREIGHTCAR NORTH AMERICA, LLC, as
Borrower           By: /s/ James R. Meyer   Name: James R. Meyer   Title:
President

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Credit Agreement]

 

 



  U.S. BANK NATIONAL ASSOCIATION, solely in its capacities as Disbursing Agent
and Collateral Agent and not in its individual capacity           By: /s/
Crystal Crudup-Burt   Name: Crystal Crudup-Burt   Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Credit Agreement]

 

 



  LENDER:           CO FINANCE LVS VI LLC       By: /s/ Chris Neumeyer   Name:
Chris Neumeyer   Title: Authorized Person           Address for Notices:      
Hogan Lovells US LLP   1999 Avenue of the Stars, Suite 1400   Los Angeles,
California 90067   Attention: Stacey L. Rosenberg, Esq.   Telephone: (310)
785-4660   Facsimile: (310) 785-4601   Email: stacey.rosenberg@hoganlovells.com

 

 

 

 

 

 

 

 

 

 



[Signature Page to Credit Agreement]

 

 

ANNEX A

 

COMMITMENTS

 

Lender Commitment Original Issue Discount Pro Rata Share Fair Market Value of
Warrants1 CO Finance LVS VI LLC $40,000,000 [***] 100% [***] Total $40,000,000
[***] 100% [***]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

___________________________________

1 To be revised on Closing Date.

 

 

Annex A



 

 